Exhibit 10.27

--------------------------------------------------------------------------------








CREDIT AGREEMENT

Dated as of April 23, 2003

among

SONIC CORP.
as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,

and

The Other Lenders Party Hereto






--------------------------------------------------------------------------------




BANC OF AMERICA SECURITIES LLC,
AS
SOLE LEAD ARRANGER AND SOLE BOOK MANAGER




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section Page     ARTICLE I.   DEFINITIONS AND ACCOUNTING TERMS                 
      1.01   Defined Terms  1         1.02   Other Interpretive Provisions>  21
        1.03   Accounting Terms  21         1.04   Rounding  22         1.05  
References to Agreements and Laws  22         1.06   Times of Day  22  
      1.07   Letter of Credit Amounts  22                   ARTICLE II.   THE
COMMITMENT AND CREDIT EXTENSIONS                       2.01   Loans  22  
      2.02   Borrowings, Conversions and Continuations of Loans  23         2.03
  Letters of Credit  24         2.04   Voluntary Prepayments  31         2.05  
Termination or Reduction of Commitments  31         2.06   Repayment of Loans 
32         2.07   Interest  32         2.08   Fees  33         2.09  
Computation of Interest and Fees  33         2.10   Evidence of Debt  33  
      2.11   Payments Generally  34         2.12   Sharing of Payments  35  
                ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY            
          3.01   Taxes  36         3.02   Illegality  38         3.03  
Inability to Determine Rates  39         3.04   Increased Cost and Reduced
Return; Capital Adequacy; Reserves on Eurodollar Rate  39         3.05   Funding
Losses  40         3.06   Matters Applicable to all Requests for Compensation. 
41         3.07   Survival  41              ARTICLE IV.   CONDITIONS PRECEDENT
TO CREDIT EXTENSIONS                       4.01   Conditions of Initial Credit
Extension  41         4.02   Conditions to all Credit Extensions  44           
  ARTICLE V.   REPRESENTATIONS AND WARRANTIES                       5.01  
Existence, Qualification and Power; Compliance with Laws  45         5.02  
Authorization; No Contravention  45         5.03   Governmental Authorization;
Other Consents  45         5.04   Binding Effect  45         5.05   Financial
Statements; No Material Adverse Effect  46         5.06   Litigation  46  
      5.07   No Default  46  

i

--------------------------------------------------------------------------------

      5.08   Ownership of Property; Liens  47         5.09   Environmental
Matters  47         5.10   Insurance  47         5.11   Taxes  47         5.12  
ERISA Compliance  48         5.13   Subsidiaries; Affiliates  48         5.14  
Margin Regulations; Investment Company Act; Public Utility Holding Company Act 
49         5.15   Disclosure  49         5.16   Compliance with Laws  49  
      5.17   Intellectual Property; Licenses, Etc  50         5.18   Businesses 
50         5.19   Common Enterprise  50         5.20   Solvent  50             
ARTICLE VI.   AFFIRMATIVE COVENANTS                       6.01   Financial
Statements  50         6.02   Certificates; Other Information  51         6.03  
Notices  52         6.04   Payment of Obligations  53         6.05  
Preservation of Existence, Etc  53         6.06   Maintenance of Properties  53
        6.07   Maintenance of Insurance  54         6.08   Compliance with Laws 
54         6.09   Books and Records  54         6.10   Inspection Rights  54  
      6.11   Use of Proceeds  54         6.12   Further Assurances  54         
    ARTICLE VII.   NEGATIVE COVENANTS                       7.01   Liens  55  
      7.02   Investments  56         7.03   Indebtedness  56         7.04  
Merger, Consolidation, Etc  57         7.05   Dispositions  57         7.06  
Restricted Payments  58         7.07   Change in Nature of Business  58  
      7.08   Transactions with Affiliates  58         7.09   Burdensome
Agreements  58         7.10   Use of Proceeds  58         7.11   Financial
Covenants  59         7.12   Environmental Protection  59         7.13   Fiscal
Year and Accounting Methods  59         7.14   Amendment and Waivers in respect
of Senior Notes  59         7.15   Sale and Leaseback  60                  
ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES                            8.01  
Events of Default  60         8.02   Remedies Upon Event of Default  62  
      8.03   Application of Funds  62  

ii

--------------------------------------------------------------------------------

           ARTICLE IX.  ADMINISTRATIVE AGENT                       9.01  
Appointment and Authorization of Administrative Agent  63         9.02  
Delegation of Duties  64         9.03   Liability of Administrative Agent  64  
      9.04   Reliance by Administrative Agent  65         9.05   Notice of
Default  65         9.06   Credit Decision; Disclosure of Information by
Administrative Agent  65         9.07   Indemnification of Administrative Agent 
66         9.08   Administrative Agent in its Individual Capacity  67  
      9.09   Successor Administrative Agent  67         9.10   Administrative
Agent May File Proofs of Claim  68         9.11   Collateral and Guaranty
Matters  68              ARTICLE X.   MISCELLANEOUS                       10.01
  Amendments, Etc  69         10.02   Notices and Other Communications;
Facsimile Copies  70         10.03   No Waiver; Cumulative Remedies  71  
      10.04   Attorney Costs, Expenses and Taxes  71         10.05  
Indemnification by the Borrower  72         10.06   Payments Set Aside  73  
      10.07   Successors and Assigns  73         10.08   Confidentiality  76  
      10.09   Set-off  77         10.10   Interest Rate Limitation  77  
      10.11   Counterparts  78         10.12   Integration  78         10.13  
Survival of Representations and Warranties  78         10.14   Severability  78
        10.15   Tax Forms  78         10.16   Replacement of Lenders  81  
      10.17   Construction  81         10.18   Independence of Covenants  81  
      10.19   Governing Law  81         10.20   Waiver of Right to Trial by
Jury  82         10.21   Entire Agreement  82                                   
SIGNATURES      S-1  

iii

--------------------------------------------------------------------------------

                      SCHEDULES                            1.01(a)   Borrower's
Investment Policy             1.01(b)   Existing Letter of Credit     
       2.01   Commitments and Pro Rata Shares             5.06   Existing
Litigation             5.09   Environmental Matters             5.13  
Subsidiaries; Affiliates             7.01   Existing Liens             7.02 
Existing Investments             7.03   Existing Indebtedness             10.02
  Administrative Agent's Office, Certain Addresses for Notices                  
                    EXHIBITS              Form of                        A  
Loan Notice             B   Note             C   Assignment and Assumption     
       D   Compliance Certificate             E   Corporate Guaranty     
       F   Opinion Matters             G   Partnership Guaranty             H  
LLC Guaranty     

iv

--------------------------------------------------------------------------------


CREDIT AGREEMENT

        This CREDIT AGREEMENT (“Agreement”) is entered into as of April 23,
2003, among Sonic Corp., a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

        The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

        In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

        1.01   Defined Terms.   As used in this Agreement, the following terms
shall have the meanings set forth below:

        “Acquisition” means the acquisition by any Person of (a) a majority of
the Capital Stock of another Person, (b) all or substantially all of the assets
of another Person or (c) all or substantially all of a line of business of
another Person, in each case (i) whether or not involving a merger or
consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions.

        “Acquisition Consideration” means the consideration given by the
Borrower or any of its Subsidiaries for an Acquisition, including but not
limited to the sum of (without duplication) (a) the fair market value of any
cash, property (including Capital Stock) or services given, plus (b) the amount
of any Indebtedness assumed, incurred or guaranteed (to the extent not otherwise
included) in connection with such Acquisition by the Borrower or any of its
Subsidiaries.

        “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

        “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.

        “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 5% or more of
the Voting Stock of such Person.

1

--------------------------------------------------------------------------------

        “Agent-Related Persons” means the Administrative Agent, together with
its Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

        “Aggregate Commitments” has the meaning specified in the definition of
“Commitment.”

        “Agreement” means this Credit Agreement.

        “Amended and Restated Intercreditor Agreement” means that certain
Amended and Restated Intercreditor Agreement, dated as of August 10, 2001,
originally among the holders of the Senior Notes and the lenders under the
Existing Loan Agreement.

        “Annual Business Plan” has the meaning specified in Section 6.02(d).

        “Applicable Law” means (a) in respect of any Person, all provisions of
Laws applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of Oklahoma, “Applicable Law” shall
also mean the laws of the United States of America, including, without
limitation the foregoing, 12 USC Sections 85 and 86, as amended to the date
hereof and as the same may be amended at any time and from time to time
hereafter, and any other statute of the United States of America now or at any
time hereafter prescribing the maximum rates of interest on loans and extensions
of credit, and the laws of the State of Oklahoma.

        “Applicable Rate” means the following percentages per annum:

Pricing
Level Leverage Ratio Commitment
Fee Eurodollar Rate
Letters of Credit 1 Less than 0.50 to 1 0.125 0.750 2 Greater than or equal to
0.50 to 1 but 0.200 1.000   less than 1.00 to 1     3 Greater than or equal to
1.00 to 1 but 0.200 1.250   less than 1.50 to 1     4 Greater than or equal to
1.50 to 1 but 0.250 1.500   less than 2.00 to 1     5 Greater than or equal to
2.00 to 1 0.250 1.750

        Any increase or decrease in the Applicable Rate resulting from a change
in the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the first Business Day immediately following the date such Compliance
Certificate is actually delivered to the Administrative Agent. Notwithstanding
the foregoing, the Applicable Rate in effect from and

2

--------------------------------------------------------------------------------

after the Closing Date through and including the date the first Compliance
Certificate is delivered pursuant to Section 6.02(a) after the Closing Date
shall be Pricing Level 3.

        “Approved Fund” has the meaning specified in Section 10.07(g).

        “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.

        “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit C.

        “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

        “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

        “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended August 31,
2002, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

        “Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

        “Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.05, and (c)  the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02 or
pursuant to any other term or provision of this Agreement or any other Loan
Document.

        “Bank of America” means Bank of America, N.A. and its successors.

        “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

        “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

3

--------------------------------------------------------------------------------

        “Borrower” has the meaning specified in the introductory paragraph
hereto.

        “Borrower’ Investment Policy” means that certain Working Capital
Investment Policy of the Borrower in effect as of [April 27, 1999], as set forth
on Schedule 1.01(a).

        “Borrowing” means a borrowing by the Borrower consisting of simultaneous
Loans of the same Type and having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

        “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

        “Capital Lease” means, as of any date, any lease of property, real or
personal, the obligations of the lessee in respect of which are required in
accordance with GAAP to be capitalized on the balance sheet of the lessee.

        “Capital Stock” means, as to any Person, the equity interests in such
Person, including, without limitation, the shares of each class of capital stock
in any Person that is a corporation, each class of partnership interest in any
Person that is a partnership, and each class of membership interest in any
Person that is a limited liability company, and any warrants or options to
purchase or otherwise acquire any such equity interests.

        “Cash Collateralize” has the meaning specified in Section 2.02(g).

        “Change of Control” means, with respect to the Borrower, an event or
series of events by which:

    (a)        any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the Voting Stock of such Person on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or


    (b)        during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or


4

--------------------------------------------------------------------------------

equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or


    (c)        any merger or consolidation of the Borrower with or into any
Person, or any sale, transfer or other conveyance, whether direct or indirect,
of all or substantially al of the assets of the Borrower, in one transaction or
a series of transactions.


        “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

        “Code” means the Internal Revenue Code of 1986.

        “Collateral” means any cash collateral provided to the Administrative
Agent pursuant to Section 2.03(g).

        “Commitment” means, as to each Lender, its obligation to make Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01, as such amount may be reduced, increased or adjusted from
time to time in accordance with this Agreement (collectively, the “Aggregate
Commitments”).

        “Commitment Fee” has the meaning specified in Section 2.08(a).

        “Compensation Period” has the meaning specified in Section 2.11(c)(ii).

        “Compliance Certificate” means a certificate substantially in the form
of Exhibit D hereto, or in such other form acceptable to the Administrative
Agent.

        “Contractual Obligation” means, as to any Person, any material
obligation of such Person under any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person
is a party or by which it or any of its property is bound.

        “Control” has the meaning specified in the definition of “Affiliate.”

        “Corporate Guarantor” means each Subsidiary of the Borrower which is a
corporation or a business trust and that executes a Corporate Guaranty.

        “Corporate Guaranty” means the Corporate Guaranty made by the Corporate
Guarantors in favor of the Administrative Agent on behalf of the Lenders,
substantially in the form of Exhibit E.

5

--------------------------------------------------------------------------------

        “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.

        “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

        “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

        “Default Rate” means an interest rate equal to the lesser of (a) the
Highest Lawful Rate and (b) the sum of (i) the Base Rate plus (ii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by Applicable Laws and not in any event to exceed the
Highest Lawful Rate.

        “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

        “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including without limitation any Capital Stock and any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

        “Dividends”, in respect of any Person, means (a) cash dividends or any
other distributions of property, or otherwise, on, or in respect of, any class
of Capital Stock of such Person (other than dividends or other distributions
payable solely in Capital Stock of such Person or options, warrants or other
rights to purchase capital stock of such Person), and (b) any and all funds,
cash or other payments made in respect of the redemption, repurchase or
acquisition of such Capital Stock (specifically including, without limitation, a
Treasury Stock Purchase).

        “Dollar” and “$” mean lawful money of the United States.

        “EBIT” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to Net Income for such period plus (a) the
following to the extent deducted in calculating such Net Income: (i) Interest
Expense for such period, (ii) federal, state, local and foreign income taxes
payable for such period, and (iii) losses from the sale of fixed assets not in
the ordinary course of business and other extraordinary or nonrecurring items,
and minus (b) to the extent added in calculating such Net Income, gains from the
sale of fixed assets not in the ordinary course of business and other
extraordinary or nonrecurring items.

6

--------------------------------------------------------------------------------

        “EBITDA” means, for any period, for the Borrower and its Subsidiaries on
a consolidated basis, an amount equal to EBIT for such period, plus, to the
extent deducted in calculating Net Income for such period, depreciation,
amortization and other non-cash items for such period.

        “Eligible Assignee” has the meaning specified in Section 10.07(g).

        “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

        “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

        “ERISA” means the Employee Retirement Income Security Act of 1974.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

        “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

        “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan (rounded upwards, as necessary, to the nearest 1/100th of
1%):

    (a)        the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on Telerate Page 3750
(or any successor thereto)


7

--------------------------------------------------------------------------------

that displays an average British Bankers Association LIBOR Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or


    (b)        if the rate referenced in the preceding clause (a) does not
appear on such page or service or such page or service shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or


    (c)        if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) two Business Days
prior to the first day of such Interest Period.


        “Eurodollar Rate Loan” means a Loan that bears interest at a rate based
on the Eurodollar Rate.

        “Event of Default” has the meaning specified in Section 8.01.

        “Existing Letter of Credit” means that Letter of Credit set forth on
Schedule 1.01(b).

        “Existing Loan Agreement” means that certain Loan Agreement, dated as of
July 12, 1995, among the Borrower, the banks or other lending institutions party
thereto and Bank of America, as agent thereunder, as amended, modified or
supplemented from time to time prior to the Closing Date.

        “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

        “Fee Letter” means the letter agreement, dated April 1, 2003 among the
Borrower, the Administrative Agent and the Arranger, and any other fee letter
entered into from time to time among the Administrative Agent, the Borrower and
the Arranger, or any of them.

8

--------------------------------------------------------------------------------

        “Fixed Charge Coverage Ratio” means, as of any date of determination,
the ratio of (a) the sum of (i) EBIT plus (ii) non-capitalized lease
obligations, in each case for the period of four consecutive fiscal quarters
ending on such date to (b) the sum of (i) Interest Expense, plus
(ii) non-capitalized lease obligations, in each case for the period of four
consecutive fiscal quarters ending on such date.

        “Foreign Lender” has the meaning specified in Section 10.15(a)(i).

        “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

        “Fund” has the meaning specified in Section 10.07(g).

        “Funded Debt” means, as to the Borrower and its Subsidiaries at a
particular time, all of the following (without duplication):

    (a)        obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;


    (b)        Attributable Indebtedness in respect of Capital Leases and
Synthetic Lease Obligations;


    (c)        any direct or contingent obligations arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;


    (d)        all obligations to pay the deferred purchase price of property or
services, including all Seller Financing (other than trade payables incurred in
the ordinary course of business or accrued liabilities arising in the ordinary
course of business that are not overdue or that are being contested in good
faith), and indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed or is limited in recourse; and


    (e)        any Receivables Facility Attributed Indebtedness.


        “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

        “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

9

--------------------------------------------------------------------------------

        “Guaranties” means, collectively, (a) the Corporate Guaranty, (b) the
LLC Guaranty, and (c) the Partnership Guaranty.

        “Guarantors” means, collectively, (a) the Corporate Guarantors, (b) the
LLC Guarantors, and (c) the Partnership Guarantors.

        “Guaranty Obligation” means, as to any Person, any (a) obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guaranty Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guaranty Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

        “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        “Highest Lawful Rate” means at the particular time in question the
maximum rate of interest which, under Applicable Law, any Lender is then
permitted to charge on the Obligations. If the maximum rate of interest which,
under Applicable Law, any Lender is permitted to charge on the Obligations shall
change after the date hereof, the Highest Lawful Rate shall be automatically
increased or decreased, as the case may be, from time to time as of the
effective time of each change in the Highest Lawful Rate without notice to the
Borrower.

        “Honor Date” has the meaning specified in Section 2.03(c)(i).

        “ICC” has the meaning specified in Section 2.03(h).

        “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

10

--------------------------------------------------------------------------------

    (a)        all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


    (b)        all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;


    (c)        net obligations of such Person under any Swap Contract;


    (d)        all obligations of such Person to pay the deferred purchase price
of property or services, including all Seller Financing (other than trade
accounts payable in the ordinary course of business)


    (e)        indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


    (f)        Attributable Indebtedness in respect of Capital Leases and
Synthetic Lease Obligations;


    (g)        Off-Balance Sheet Liabilities;


    (h)        obligations in respect of Redeemable Stock of such Person;


    (i)        any Receivables Facility Attributed Indebtedness;


    (j)        any “withdrawal liability” of such Person as such term is defined
under Part I of Subtitle E of Title IV of ERISA; and


    (k)        all Guaranty Obligations of such Person in respect of any of the
foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

        “Indemnified Liabilities” has the meaning set forth in Section 10.05.

        “Indemnitees” has the meaning set forth in Section 10.05.

        “Information” has the meaning set forth in Section 10.08.

11

--------------------------------------------------------------------------------

        “Interest Expense” means, with respect to any period, total interest
expense, whether paid or accrued (including the interest component of Capital
Leases), of the Borrower and Subsidiaries, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under interest rate contracts and foreign exchange
contracts, amortization of discount, but excluding, however, interest expense
not payable in cash (including interest accruing on deferred compensation
obligations) other than amortization of discount, all as determined in
conformity with GAAP.

        “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.

        “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice; provided
that:

    (i)        any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


    (ii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


    (iii)        no Interest Period shall extend beyond the Maturity Date.


        “Investment” means, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guaranty Obligation or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) without duplication, an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

        “IP Rights” has the meaning set forth in Section 5.17.

        “IRS” means the United States Internal Revenue Service.

        “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

12

--------------------------------------------------------------------------------

Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

        “L/C Advance” means, with respect to each Lender, such Lender’s funding
of its participation in any L/C Borrowing in accordance with its Pro Rata Share.

        “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Borrowing.

        “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

        “L/C Issuer” means Bank of America in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.

        “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

        “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer.

        “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such on Schedule 10.02, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.

        “Letter of Credit” means any letter of credit issued hereunder, and
shall include the Existing Letter of Credit. A Letter of Credit may be a
commercial letter of credit or a standby letter of credit.

        “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.

        “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

        “Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $2,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.

        “Leverage Ratio” means, as of any date of determination, the ratio of
(a) Funded Debt of the Borrower and its Subsidiaries on such date to (b) EBITDA
for the period of the four fiscal quarters most recently ended.

        “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or

13

--------------------------------------------------------------------------------

preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

        “LLC Guarantor” means each Subsidiary of the Borrower which is a limited
liability company and that executes a LLC Guaranty.

        “LLC Guaranty” means the LLC Guaranty made by the LLC Guarantors in
favor of the Administrative Agent on behalf of the Lenders, substantially in the
form of Exhibit H.

        “LLCs” means Subsidiaries that are limited liability companies.

        “Loan” has the meaning specified in Section 2.01.

        “Loan Documents” means this Agreement, the Notes, the Fee Letter, any
Swap Contract entered into with any Lender or any Affiliate of any Lender, each
Guaranty, each Request for Credit Extension, each Compliance Certificate, and
any other agreement executed, delivered or performable by any Loan Party in
connection herewith or as security for the Obligations.

        “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Loans as the same
Type, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A, or in any other form acceptable to the Administrative
Agent.

        “Loan Parties” means, collectively, the Borrower and each Guarantor.

        “Material Adverse Effect” means any of the following events: (a) a
material adverse change in, or a material adverse effect upon, the operations,
business, assets, properties, liabilities (actual or contingent), condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole; (b) an impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; or (d) an
Event of Default.

        “Material Subsidiary” means any Subsidiary (a) whose total assets, as of
the last day of the immediately preceding fiscal quarter, are equal to or
greater than five percent (5%) of the consolidated total assets of the Borrower
and its Subsidiaries as of such date determined in accordance with GAAP or
(b) whose total net income for the period of the immediately preceding four
fiscal quarters is equal to or greater than five percent (5%) of consolidated
net income of the Borrower and its Subsidiaries for such period determined in
accordance with GAAP, in each case as reflected in the most recent annual or
quarterly financial statements of the Borrower and its Subsidiaries.

        “Maturity Date” means the earliest of (a) July 12, 2006, (b) such
earlier date that (i) the Obligations become due and payable pursuant to this
Agreement (whether by acceleration, prepayment in full, scheduled reduction or
otherwise) or (ii) there shall exist an Event of Default under Section 8.1(f).

14

--------------------------------------------------------------------------------

        “Maximum Amount” means the maximum amount of interest which, under
Applicable Law, a Lender is permitted to charge on the Obligations.

        “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

        “Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (whether positive or negative), determined in accordance with GAAP,
for that period.

        “Net Proceeds” from any issuance, sale or other disposition of any
Capital Stock (or any securities convertible or exchangeable for any such
Capital Stock, or any rights, warrants, or options to subscribe for or purchase
any such Capital Stock) means the amount equal to (a) the aggregate gross
proceeds of such issuance, sale or other disposition, less (b) the following:
(i) placement agent fees, (ii) underwriting discounts and commissions,
(iii) bank and other lender fees, and (iv) legal fees and other expenses payable
by the issuer in connection with such issuance, sale or other disposition.

        “Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

        “Nonrenewal Notice Date” has the meaning specified in
Section 2.03(b)(iii).

        “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

        “Obligations” means all debts, liabilities and obligations of any Loan
Party arising under any Loan Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and shall also include all fees, expenses and
other amounts owing to any Lender pursuant to cash management, depository
accounts (including chargebacks) or similar agreements. Without limiting the
generality of the foregoing, “Obligations” includes all amounts which would be
owed by any Loan Party or any other Person (other than Administrative Agent or
Lenders) to Administrative Agent, Lenders or any Affiliate of a Lender under any
Loan Document, but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any Loan Party or any other Person (including all such amounts which would
become due or would be secured but for the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding of any
other Loan Party or any other Person under any Debtor Relief Law).

        “Off-Balance Sheet Liabilities” means, with respect to any Person as of
any date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar

15

--------------------------------------------------------------------------------

obligation of such Person or any of its Subsidiaries in respect of assets
transferred or payments made in respect thereof, other than limited recourse
provisions that are customary for transactions of such type and that neither
(x) have the effect of limiting the loss or credit risk of such purchasers or
transferees with respect to payment or performance by the obligors of the assets
so transferred nor (y) impair the characterization of the transaction as a true
sale under applicable Laws (including Debtor Relief Laws); (b) the monetary
obligations under any financing lease or so-called “synthetic,” tax retention or
off-balance sheet lease transaction which, upon the application of any Debtor
Relief Law to such Person or any of its Subsidiaries, would be characterized as
indebtedness; or (c) the monetary obligations under any sale and leaseback
transaction which does not create a liability on the consolidated balance sheet
of such Person and its Subsidiaries; or (d) any other monetary obligation
arising with respect to any other transaction which (i) upon the application of
any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness or (ii) is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing).

        “Operating Lease” means any lease of real or personal property that is
not a Capital Lease.

        “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

        “Other Taxes” has the meaning set forth in Section 3.01(b).

        “Outstanding Amount” means (i) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

        “Participant” has the meaning specified in Section 10.07(d).

        “Partnership Guarantor” means each Subsidiary of the Borrower which is a
partnership and that executes a Partnership Guaranty.

16

--------------------------------------------------------------------------------

        “Partnership Guaranty” means the Partnership Guaranty made by the
Partnership Guarantors in favor of the Administrative Agent on behalf of the
Lenders, substantially in the form of Exhibit G.

        “Partnerships” means Subsidiaries that are partnerships.

        “PBGC” means the Pension Benefit Guaranty Corporation.

        “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

        “Permitted Liens” means those Liens permitted by Section 7.01.

        “Permitted Loans” means (a) loans by the Borrower or any Guarantor to
any Guarantor, (b) loans by the Borrower or any Guarantor to any partners of the
Partnerships, any franchisees of Sonic Industries, Inc., any advertising
cooperatives in which the Borrower or its franchisees are members, or any other
Person (other than any Guarantor), in an aggregate amount not to exceed
$20,000,000 at any time outstanding, and (c) loans by any Guarantor to the
Borrower or any other Guarantor.

        “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

        “Pro Rata Share” means, with respect to each Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the sum of the Commitment of such Lender
at such time and the denominator of which is the sum of the Aggregate
Commitments at such time; provided that if the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01, in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, or in any
amendment of this Agreement, as applicable.

        “Quarterly Date” means the last Business Day of each March, June,
September and December during the term of this Agreement.

        “Receivables Facility Attributed Indebtedness” means the amount of
obligations outstanding under a receivables purchase facility on any date of
determination that would be

17

--------------------------------------------------------------------------------

characterized as principal if such facility were structured as a secured lending
transaction other than a purchase.

        “Redeemable Stock” means any Capital Stock of the Borrower or any of its
Subsidiaries which prior to July 31, 2006 is (a) mandatorily redeemable,
(b) redeemable at the option of the holder thereof or (c) convertible into
Indebtedness of the Borrower or any Subsidiary of the Borrower.

        “Register” has the meaning set forth in Section 10.07(c).

        “Release Date” means the date all Obligations are paid in full, the
Commitments are terminated and no Letters of Credit are outstanding.

        “Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA, other than events for which the 30 day notice period has been waived.

        “Request for Credit Extension” means (a) with respect to a Borrowing or
a conversion or continuation of a Loan Notice, and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

        “Required Lenders” means, as of any date of determination, Lenders
having at least 66-2/3% of the Aggregate Commitment or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated, Lenders holding in the aggregate at
least 66-2/3% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that
(i) the Commitments of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) Required Lenders shall never mean
less than two Lenders.

        “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

        “Restricted Payment” means (a) any Dividend and (b) any prepayment of
principal, interest, premium or penalty of or in respect of the Senior Notes or
any defeasance, redemption, purchase, repurchase or other acquisition or
retirement for value, in whole or in part, of any of the Senior Notes.

        “S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor rating agency.

        “Sale and Leaseback Transaction” means any transaction providing for the
leasing to Borrower or any of its Subsidiaries of any property which has been or
is to be sold or transferred

18

--------------------------------------------------------------------------------

by Borrower or any of its Subsidiaries to such Person or to any Person in
exchange for funds which have been or are to be advanced by such Person on the
security of such property.

        “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

        “Seller Financing” means any Indebtedness of the Borrower or any
Subsidiary incurred in connection with the purchase or acquisition of, and
representing the price of, all or any part of the assets of any Person or any
shares or other evidence of beneficial ownership of any Person.

        “Senior Notes” means, collectively, (a) $30,000,000 6.759% Senior Notes
of the Borrower, Series B, due April 1, 2005, (b) $5,000,000 6.58% Senior Notes
of the Borrower, Series A, due August 10, 2008, and (c) $25,000,000 6.87% Senior
Notes of the Borrower, Series B, due August 10, 2011.

        “Solvent” means, with respect to any Person, as of any date of
determination, that the fair value of the assets of such Person (at fair
valuation) is, on the date of determination, greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as of such date, that the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the probable liability of such Person on its debts as such debts become
absolute and matured, and that, as of such date, such Person will be able to pay
all liabilities of such Person as such liabilities mature and such Person does
not have unreasonably small capital with which to carry on its business. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.

        “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

        “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the

19

--------------------------------------------------------------------------------

terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

        “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

        “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

        “Taxes” has the meaning set forth in Section 3.01(a).

        “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

        “Treasury Stock Purchase” means any purchase, redemption, retirement,
defeasance or other acquisition (including any sinking fund or similar deposit
for such purpose) by the Borrower or any Subsidiary of its Capital Stock or any
warrants, rights or options to acquire such Capital Stock.

        “Type” means, with respect to a Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

        “UCC” means the Uniform Commercial Code of Oklahoma or, where applicable
to specific collateral, any other relevant state.

        “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

        “United States” and “U.S.” mean the United States of America.

        “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

        “Voting Stock” of any Person means Capital Stock of any class or classes
having ordinary voting power for the election of at least a majority of the
members of the board of

20

--------------------------------------------------------------------------------

directors, managing general partners or the equivalent governing body of such
Person, irrespective of whether, at the time, Capital Stock of any other class
or classes or such entity shall have or might have voting power by reason of the
happening of any contingency.

        1.02  Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

    (a)       The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.


    (b)       (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.


                 (ii)          Article, Section, Exhibit and Schedule references
are to the Loan Document in which such reference appears.


                 (iii)          The term “including”is by way of example and not
limitation.


                 (iv)          The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.


    (c)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


    (d)        Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


        1.03   Accounting Terms.

        (a)       Accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

        (b)       If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as

21

--------------------------------------------------------------------------------

reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

        (c)      For purposes of computing the Leverage Ratio (and any financial
calculations required to be made or included within the Leverage Ratio) as of
the end of any fiscal quarter of a fiscal year, all components of the Leverage
Ratio for the four fiscal quarter period ending at the end of such fiscal
quarter shall include, without duplication, such components of the Leverage
Ratio attributable to any business or assets that have been acquired by the
Borrower or any of its Subsidiaries after the first day of such four fiscal
quarter period and prior to the end of such period and shall exclude, without
duplication, such components of the Leverage Ratio attributable to any business
or assets Disposed of by the Borrower or any of its Subsidiaries after the first
day of such four fiscal quarter period and prior to the end of such period, as
determined in good faith by the Borrower on a pro forma basis for such period as
if such acquisition or Disposition had occurred on the first day of such period.

        1.04  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

        1.05  References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

        1.06  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to central time (daylight or standard, as
applicable).

        1.07  Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.

ARTICLE II.
THE COMMITMENT AND CREDIT EXTENSIONS

        2.01  Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make Loans (each such loan, a “Loan”) to the Borrower
from time to time on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate

22

--------------------------------------------------------------------------------

Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01. Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

        2.02  Borrowings, Conversions and Continuations of Loans.

        (a)      Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each such telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $500,000 in
excess thereof. Each Loan Notice (whether telephonic or written), shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice, or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
or continued as, or converted to, Base Rate Loans. Any such automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

        (b)      Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of its Pro Rata Share of the Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m., on the Business Day specified in the
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and

23

--------------------------------------------------------------------------------

reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of the Borrowing there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to the Borrower as
provided above.

        (c)     Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

        (d)     The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

        (e)     After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than eight Interest Periods in effect with respect to
all Loans.

        2.03  Letters of Credit.

        (a)     The Letter of Credit Commitment.

        (i)       Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or certain Subsidiaries,
and to amend or renew Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drafts under the Letters of Credit;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower; provided that the L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Outstanding Amount of all L/C
Obligations and Loans would exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations would exceed such Lender’s
Commitment, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.


        (ii)       The L/C Issuer shall be under no obligation to issue any
Letter of Credit if:


24

--------------------------------------------------------------------------------

          (A)        any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer
from issuing such Letter of Credit, or any Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;


          (B)        subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last renewal, unless the Required Lenders have approved such expiry
date;


          (C)        the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Lenders have
approved such expiry date;


          (D)        the issuance of such Letter of Credit would violate one or
more policies of the L/C Issuer; or


          (E)        such Letter of Credit is to be denominated in a currency
other than Dollars.


        (iii)        The L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.


        (b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

        (i)       Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary


25

--------------------------------------------------------------------------------

  in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.


        (ii)        Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.


       (iii)         If the Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the L/C Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such renewal if
(A) the L/C Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is two Business Days before the Nonrenewal Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.


        (iv)       Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the


26

--------------------------------------------------------------------------------

  L/C Issuer will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment.


        (c)     Drawings and Reimbursements; Funding of Participations.

        (i)        Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


        (ii)        Each Lender (including the Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i)make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.


        (iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.


        (iv)        Until each Lender funds its Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of


27

--------------------------------------------------------------------------------

  Credit, interest in respect of such Lender’s Pro Rata Share of such amount
shall be solely for the account of the L/C Issuer.


        (v)        Each Lender’s obligation to make Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.


        (vi)        If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


        (d)     Repayment of Participations.

        (i)        At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.


        (ii)        If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such


28

--------------------------------------------------------------------------------

  amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.


        (e)      Obligations Absolute. The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

        (i)        any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;


        (ii)        the existence of any claim, counterclaim, set-off, defense
or other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


        (iii)        any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;


        (iv)        any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


        (v)        any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.


        The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

        (f)      Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the

29

--------------------------------------------------------------------------------

L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
the L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.02(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

        (g)      Cash Collateral. Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be). For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

        (h)      Applicability of ISP98 and UCP. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law &Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits,

30

--------------------------------------------------------------------------------

as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.

        (i)      Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit equal to the
Applicable Rate times the actual daily maximum amount available to be drawn
under each Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit). Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

        (j)      Documentary and Processing Charges Payable to L/C Issuer. The
Borrower shall pay directly to the L/C Issuer for its own account the individual
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

        (k)      Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

        2.04  Voluntary Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $500,000
in excess thereof (or, in each case if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Pro Rata Shares.

        2.05  Termination or Reduction of Commitments.  The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be

31

--------------------------------------------------------------------------------

received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $2,000,000 or any whole multiple of
$1,000,000 in excess thereof (iii) the Borrower shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments or the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Once reduced in
accordance with this Section, the Aggregate Commitments may not be increased.
Any reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

        2.06  Repayment of Loans.  The Borrower shall repay to the Lenders, on
the Maturity Date, the aggregate principal amount of Loans outstanding on such
date.

        2.07  Interest.

        (a)     Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the lesser of
(x) the Highest Lawful Rate or (y) the Eurodollar Rate for such Interest Period
plus the Applicable Rate; and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (x) the Highest Lawful Rate or (y) the
Base Rate.

        (b)     If any amount payable by the Borrower under any Loan Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws. Furthermore,
upon the request of the Required Lenders, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

        (c)     Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

        (d)     If the amount of interest payable in respect of any interest
computation period is reduced to the Highest Lawful Rate and the amount of
interest payable in respect of any subsequent interest computation period would
be less than the Maximum Amount, then the amount of interest payable in respect
of such subsequent interest computation period shall be

32

--------------------------------------------------------------------------------

automatically increased to the Maximum Amount; provided that at no time shall
the aggregate amount by which interest paid has been increased pursuant to this
sentence exceed the aggregate amount by which interest has been reduced pursuant
to this sentence.

        2.08  Fees.  In addition to certain fees described in subsections (i)
and (j) of Section 2.03:

        (a)     Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee (“Commitment Fee”) equal to the Applicable Rate times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C Obligations.
The Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each Quarterly Date, commencing with the first Quarterly Date to
occur after the Closing Date, and on the Maturity Date. The Commitment Fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

        (b)     Other Fees.

        (i)        The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.


        (ii)        The Borrower shall pay to the Lenders such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.


        2.09  Computation of Interest and Fees.  Subject to Section 10.10, all
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid, provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day.

        2.10  Evidence of Debt.

        (a)      The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower

33

--------------------------------------------------------------------------------

hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

        (b)     In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

        2.11  Payments Generally.

        (a)     All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. The Borrower authorizes the
Administrative Agent to charge the account of the Borrower maintained with Bank
of America for each payment of principal, interest and fees as it becomes due
hereunder.

        (b)     Subject to the definition of “Interest Period”, if any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

        (c)     Unless the Borrower or any Lender has notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

        (i)        if the Borrower failed to make such payment, each Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that


34

--------------------------------------------------------------------------------

  was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and


        (ii)        if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.


        A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

        (d)      If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

        (e)      The obligations of the Lenders hereunder to make Loans and to
fund participations in Letters of Credit are several and not joint. The failure
of any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

        (f)      Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

        2.12  Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its Pro Rata Share (or other share contemplated
hereunder)

35

--------------------------------------------------------------------------------

thereof, such Lender shall immediately (a) notify the Administrative Agent of
such fact, and (b) purchase from the other Lenders such participations in the
Loans made by them and/or such subparticipations in the participations in L/C
Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s Pro Rata Share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

        3.01  Taxes.

        (a)     Any and all payments by the Borrower to or for the account of
the Administrative Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, franchise taxes, branch taxes, taxes on doing business or taxes measured
by or imposed upon the overall capital or net worth of any Lender or its
applicable lending office, or any branch or affiliate thereof, in each case
imposed: (i) by the jurisdiction under the laws of which the Administrative
Agent, or such Lender, applicable lending office, branch or affiliate is
organized or is located, or in which the principal executive office of the
Administrative Agent or any Lender is located or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any present or former connection between the jurisdiction imposing such tax
and the Administrative Agent or such Lender, applicable lending office, branch
or affiliate other than a connection arising solely from the Administrative
Agent or such Lender having executed, delivered or performed its obligation
under, or received payment under or enforced this Agreement and/or a Note (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being

36

--------------------------------------------------------------------------------

hereinafter referred to as “Taxes”). If the Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
the Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

        (b)     In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

        (c)     If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed; provided, however, that any additional amount
payable hereunder (or under any other Loan Document) by the Borrower in respect
of Taxes or Other Taxes shall be reduced by (but not below zero) the amount of
any “tax benefit” realized by the Administrative Agent or the relevant Lender as
a result of the payment or accrual of the Taxes and/or Other Taxes that give
rise to the obligation to pay such additional amount. For purposes of this
Agreement, (x) the term “tax benefit” shall mean any reduction in the tax
liability( including, without limitation, net income, franchise and/or branch
profits tax liability) of the Administrative Agent or the relevant Lender, as
the case may be, that results, whether by way of deduction, credit or refund,
from the payment or accrual of such Taxes or Other Taxes by such parties and
(y) any and all such “tax benefits” shall be deemed to have been realized by the
relevant party in the taxable year in which such Taxes or Other Taxes are paid
or accrued for the relevant tax purposes.

        (d)     The Borrower agrees to indemnify the Administrative Agent and
each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by the Administrative Agent and such Lender, (ii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor. Notwithstanding the foregoing, however, the Borrower shall not
indemnify or be responsible to the Administrative Agent or a Lender for any
claims of the Administrative Agent or any Lender under this Section 3.01 to the

37

--------------------------------------------------------------------------------

extent that a court having jurisdiction shall have determined by a final
non-appealable judgment that any such claim shall have arisen out of or resulted
from actions taken or actions omitted to be taken by the Administrative Agent or
such Lender that constitute gross negligence or willful misconduct of the
Administrative Agent or such Lender.

        (e)     If a Lender or the Administrative Agent, as the case may be,
shall become aware that it is entitled to claim a refund in respect of Taxes or
Other Taxes which have been paid by the Borrower, or which have been indemnified
by the Borrower, or with respect to which the Borrower has paid an additional
amount pursuant to this Section 3.01, it shall promptly notify the Borrower of
the availability of such refund claim and shall, within thirty (30) days after
receipt of a request by the Borrower, make a claim for such refund at the
Borrower’s expense. If a Lender receives a refund (including pursuant to a claim
for refund made pursuant to the preceding sentence) in respect of any Taxes or
Other Taxes which have been paid or indemnified by the Borrower or with respect
to which the Borrower has paid an additional amount pursuant to this
Section 3.01, it shall within thirty (30) days from the date of such receipt pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Lender or the Administrative Agent (as the case may be) and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that the Borrower, upon the request
of the applicable Lender or the Administrative Agent (as the case may be),
agrees to repay the amount paid over to the Borrower (plus penalties, interest
and other charges and any reasonable costs and expenses paid or payable by such
Lender or the Administrative Agent (as the case may be) in connection therewith)
to such Lender or the Administrative Agent (as the case may be) in the event
such Lender or the Administrative Agent (as the case may be) is required to
repay such refund to such Governmental Authority.

        (f)     Any Lender or the Administrative Agent claiming any additional
amounts payable pursuant to this Section 3.01 shall use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Lending Office if the making of such change would
avoid the need for, or reduce the amount of, any such additional amounts that
may thereafter accrue and would not, in the reasonable judgment of such Lender
or the Administrative Agent, be otherwise materially disadvantageous to such
Lender or the Administrative Agent.

        3.02  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not

38

--------------------------------------------------------------------------------

lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

        3.03  Inability to Determine Rates. If the Required Lenders determine
that (a) for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (b) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing,
conversion or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

        3.04  Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

        (a)     If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Loans or (as
the case may be) issuing or participating in Letters of Credit, or a reduction
in the amount received or receivable by such Lender in connection with any of
the foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or has its Lending Office, and (iii) reserve
requirements contemplated by Section 3.04(c)), then such Lender may notify the
Borrower (with a copy of such demand to the Administrative Agent) of such fact.

        (b)     If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then such Lender
may notify the Borrower (with a copy of such demand to the Administrative Agent)
of such fact.

        (c)     If notice is given to the Borrower pursuant to clauses (a) or
(b) of this Section 3.04 by any Lender, to the extent that the costs of such
condition, requirement or increased capital requirements are not reflected in
the Base Rate or Eurodollar Rate, as the case may be, the Borrower and such
Lender shall thereafter attempt to negotiate an adjustment to the

39

--------------------------------------------------------------------------------

compensation payable hereunder which will adequately compensate such Lender in
light of these circumstances. If the Borrower and such Lender are unable to
agree to such adjustment within forty-five (45) days of the day on which the
Borrower receives such notice, then commencing on the effective date of any such
change, the fees payable by the Borrower hereunder shall increase by an amount
which will, in such Lender’s reasonable determination, provide adequate
compensation. In the event that an such Lender increases the fees payable under
this Agreement as a result of circumstances described in this Section 3.04, and
the Borrower has not approved such increase, then the Borrower may prepay all of
its Obligations to such Lender hereunder, in accordance with the provisions of
Section 2.04, provided that the Borrower shall be required to pay any amounts
due under this Section 3.04 which accrue through the date of payment and
Section 3.05 as a result of such prepayment. In making any determinations
contemplated by this Section 3.04, any Lender may make such reasonable
estimates, assumptions, allocations and the like that such Lender in good faith
determines to be appropriate, but the Lender’s selection thereof in accordance
with this Section 3.04, and the determinations made by the Lender on the basis
thereof, shall be final, binding and conclusive upon the Borrower, except, in
the case of such determinations, for manifest errors in computation or
transmission. Each Lender shall (i) furnish to the Borrower upon request a
certificate outlining in reasonable detail the computation of any amounts
claimed by it under this Section 3.04 and (ii) take any reasonable actions
available to it consistent with its internal policy and legal and regulatory
restriction (including the designation of a different Lending Office) that will
avoid the need for, or reduce the amount of, such compensation and will not, in
the reasonable judgment of such Lender, be otherwise materially disadvantageous
to such Lender.

        (d)     The Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

        3.05  Funding Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

        (a)        any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or


        (b)       any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower; or


40

--------------------------------------------------------------------------------

        (c)       any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.16;


excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

        For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. Such compensation may include,
without limitation, an amount equal to the excess, if any of (a) the amount of
interest which would have accrued on the amount so paid, prepaid or converted or
not borrowed, converted or prepaid for the Interest Period from the date of such
payment, prepayment or conversion or failure to borrow, convert or prepay to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or prepay, the Interest Period for such Loan which
would have commenced on the date of such failure to borrow, convert or prepay)
at the applicable rate of interest for such Loan provided for herein (excluding,
however, the Applicable Rate) over (b) the amount of interest (as reasonably
determined by the Administrative Agent in connection with such Lender) such
Lender would have paid on such matching Eurodollar deposits or other borrowings.

        3.06  Matters Applicable to all Requests for Compensation.

        (a)     A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

        (b)     Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04, the Borrower may replace such Lender in accordance with
Section 10.16.

        3.07  Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

        4.01  Conditions of Initial Credit Extension.  The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

        (a)     The Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly, each dated the Closing Date (or, in the case
of certificates of governmental officials, a

41

--------------------------------------------------------------------------------

recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

        (i)        executed counterparts of this Agreement and the Guaranties,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;


        (ii)        Notes executed by the Borrower in favor of each Lender
requesting a Note, each in a principal amount equal to such Lender’s Commitment;


        (iii)        resolutions of the Board of Directors of the Borrower and
each Corporate Guarantor, certified by the Secretary or an Assistant Secretary
of such Person which authorize (A) the execution, delivery, and performance by
the Borrower of this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and (B) the execution, delivery, and
performance by each such Guarantor of its Corporate Guaranty and the other Loan
Documents to which such Guarantor is or is to be party;


        (iv)        a certificate of incumbency certified by the Secretary or an
Assistant Secretary of the Borrower and each Corporate Guarantor, respectively,
certifying the names of (A) the officers of the Borrower authorized to sign this
Agreement and each of the other Loan Documents to which the Borrower is or is to
be a party (including the certificates contemplated herein) together with
specimen signatures of such officers, and (B) the officers of each such
Guarantor authorized to sign its Corporate Guaranty and the other Loan Documents
to which such Guarantor is or is to be a party (including the certificates
contemplated therein) together with specimen signatures of such officers;


        (v)        the certificate of incorporation of the Borrower and each
Corporate Guarantor, certified by the Secretary of State of the state of its
incorporation;


        (vi)        bylaws of the Borrower and each Corporate Guarantor,
certified by the Secretary or an Assistant Secretary of such Person;


        (vii)        (A) certificates of the appropriate governmental officials
of the respective states of incorporation of the Borrower and each Corporate
Guarantor, as to the existence and good standing of such Persons, and (B) with
respect to the Borrower, Sonic Restaurants, Inc., Sonic Service Corp. and Sonic
Industries Inc. only, certificates of the appropriate governmental officials of
each state where the nature of such Person’s business in such state makes
qualification to do business necessary and where failure to so qualify would
have a Material Adverse Effect, as to the qualification and good standing of
such Person in such states;


        (viii)        appropriate Organizational Documents and agreements
relating to America’s Drive-In Trust, as the Administrative Agent may request,
all certified to the satisfaction of the Administrative Agent;


        (ix)        a certificate of an authorized officer of Sonic Restaurants,
Inc., certifying that (A) each of the Partnerships has been duly formed and is
validly existing, (B) the Partnerships have the power and authority to execute,
deliver and perform the Partnership Guaranty, and (C) Sonic Restaurants, Inc.
has the power and authority to execute and


42

--------------------------------------------------------------------------------

  deliver such Guaranty on behalf of the Partnerships, as the managing general
partner of each of the Partnerships, and to thereby bind the Partnerships;


        (x)        a certificate of an authorized officer of Sonic Restaurants,
Inc., certifying that (A) each of the LLCs has been duly formed and is validly
existing, (B) the LLCs have the power and authority to execute, deliver and
perform the LLC Guaranty and (C) Sonic Restaurants, Inc. has the power and
authority to execute and deliver such Guaranty on behalf of the LLCs, as the
manager of each of the LLCs, and to thereby bind the LLCs;


        (xi)        a favorable opinion of counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit F and such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request;


        (xii)        copies of all UCC searches on the Borrower and the
Corporate Guarantors;


        (xiii)        a certificate of a Responsible Officer of each Loan Party
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;


        (xiv)        a certificate signed by a Responsible Officer of the
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, and (B) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;


        (xv)        evidence that the Existing Loan Agreement has been or
concurrently with the Closing Date will be terminated;


        (xvi)        all other Loan Documents to be delivered on the Closing
Date duly executed and completed, dated the Closing Date, and enforceable
against the Loan Parties thereto;


        (xvii)        acknowledgment to Amended and Restated Intercreditor
Agreement executed by each Lender and each Guarantor; and


        (xviii)        such other assurances, certificates, documents, reports,
consents or opinions as the Administrative Agent, the L/C Issuer or the Required
Lenders reasonably may require.


        (b)     Any fees required to be paid on or before the Closing Date shall
have been paid, and all Fee Letters shall be in full force and effect.

43

--------------------------------------------------------------------------------

        (c)     Unless waived by the Administrative Agent, the Borrower shall
have paid all Attorney Costs of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of Attorney Costs
as shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

        (d)     The Closing Date shall have occurred on or before April 30,
2003.

        (e)     There shall not have occurred an event or circumstance since
August 31, 2002 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

        (f)     There shall not have occurred any action, suit, investigation or
proceeding pending or threatened in any court or before any Governmental
Authority that purports to materially and adversely affect the Borrower or its
Subsidiaries.

        4.02  Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of the Loans to the other Type, or a continuation
of Eurodollar Loans) is subject to the following conditions precedent:

        (a)       The representations and warranties of the Borrower and each
other Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.


        (b)       No Default shall exist, or would result from such proposed
Credit Extension.


        (c)       The aggregate Outstanding Amount of all Loans and L/C
Obligations under this Agreement shall not exceed the Aggregate Commitments;


        (d)       The Administrative Agent and, if applicable, the L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof.


        Each Request for Credit Extension (other than a Loan Notice requesting
only a conversion of the Loans to the other Type, or a continuation of
Eurodollar Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

44

--------------------------------------------------------------------------------

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Administrative Agent and the
Lenders that:

        5.01  Existence, Qualification and Power; Compliance with Laws.  The
Borrower and each of its Subsidiaries (a) is a corporation, partnership, limited
liability company or business trust duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, franchises, permits, authorizations, consents and
approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect. Sonic Restaurants, Inc. is the
managing general partner of each of the Partnerships and owns at least a
majority of the partnership interests in each of the Partnerships. Sonic
Restaurants, Inc. is the managing member of the LLCs and owns at least a
majority of the interests in each of the LLCs.

        5.02  Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
to the extent that such violation could not reasonably be expected to have a
Material Adverse Effect.

        5.03  Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

        5.04  Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject as to enforcement to any
Debtor Relief Laws and to general equitable principles.

45

--------------------------------------------------------------------------------

        5.05  Financial Statements; No Material Adverse Effect.

        (a)     The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

        (b)     The unaudited consolidated financial statements of the Borrower
and its Subsidiaries dated February 28, 2003, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
and audit adjustments.

        (c)     Except as referred to or reflected in the financial statements
referred to in clauses (a) and (b) above, neither the Borrower nor any of its
Subsidiaries has any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments, or unrealized or anticipated losses from any
unfavorable commitments that are material with respect to the Borrower or any
Subsidiary.

        (d)     Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

        (e)     There are no Off-Balance Sheet Liabilities.

        5.06  Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower after due and diligent investigation, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

        5.07  No Default.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

46

--------------------------------------------------------------------------------

        5.08  Ownership of Property; Liens. Each of the Borrower and each
Subsidiary has good record and indefeasible title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Permitted Liens.

        5.09  Environmental Matters.  Except as disclosed on Schedule 5.09,
(a) the Borrower and each Subsidiary is, and the operations conducted on all of
its real property are, in compliance with all Environmental Laws applicable to
it or its property, except where noncompliance will not have a Material Adverse
Effect, (b) neither Borrower nor any Subsidiary has received any summons,
complaint, order, notification, citation, or other similar notice that it or the
operations conducted or the relief, disposal, or storage of Hazardous Materials
on any of its real property is not in compliance with, or that any Governmental
Authority is investigating its compliance with, Environmental Laws, or that it
has not obtained any required permit, registration, license or similar evidence
of authorization, in each case that could individually or in the aggregate be
reasonably expected to have a Material Adverse Effect, (c) the Borrower is not
otherwise aware of any contingent liability with respect to its, any
Subsidiary’s, or any property’s noncompliance with Environmental Laws or its
generation, handling, use, storage or disposal of Hazardous Materials, except
any such contingent liabilities which individually or in the aggregate will not
have a Material Adverse Effect, (d) there are no conditions or circumstances
associated with the currently or previously owned or leased properties or
operations of the Borrower or any Subsidiary that could reasonably be expected
to give rise to any Environmental Liabilities of the Borrower or any Subsidiary,
except any such Environmental Liabilities which individually or in the aggregate
will not have a Material Adverse Effect, and (e) no Lien arising under any
Environmental Law has attached to any property or revenues of the Borrower or
any Subsidiary that could individually or in the aggregate be reasonably
expected to have a Material Adverse Effect.

        5.10  Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

        5.11  Taxes.  The Borrower and its Subsidiaries have filed all material
Federal, state and other tax returns and reports required to be filed, and have
paid all material Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect, and there are no items that would give
rise to a substantial understatement penalty for the Borrower or any Subsidiary.
There are no tax agreements among any of the Borrower and its Subsidiaries.

47

--------------------------------------------------------------------------------

        5.12  ERISA Compliance.

        (a)     Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws, except to the
extent that the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate has made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

        (b)     There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

        (c)     (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

        5.13  Subsidiaries; Affiliates.

        (a)     Schedule 5.13 contains (except as noted therein) complete and
correct lists of (i) the Borrower’s Subsidiaries (including all of the
Guarantors), showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its Capital Stock outstanding owned by the Borrower and each other Subsidiary,
(ii) the Borrower’s Affiliates, other than Subsidiaries and (iii) the Borrower’s
directors and senior officers. As of the Closing Date, each Subsidiary of the
Borrower other than Sonic Limited, a New Zealand corporation, has executed a
Guaranty.

        (b)     All of the outstanding shares of Capital Stock of each
Subsidiary shown on Schedule 5.13 as being owned by the Borrower and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Borrower or another Subsidiary free and clear of any Lien (except
as otherwise disclosed in Schedule 5.13). None of the Borrower or any Subsidiary
has issued any Redeemable Stock.

        (c)     No Subsidiary is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement, the Senior Notes, the
agreements listed on Schedule 5.13

48

--------------------------------------------------------------------------------

and customary limitations imposed by corporate law statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Borrower or any of its Subsidiaries that
owns outstanding shares of Capital Stock of such Subsidiary.

        5.14  Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

        (a)     The Borrower is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

        (b)     None of the Borrower, any Person Controlling the Borrower, or
any Subsidiary (i) is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

        5.15  Disclosure.  The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time.

        5.16   Compliance with Laws.  Each of the Borrower and each Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

49

--------------------------------------------------------------------------------

        5.17  Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the knowledge of the Borrower,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Borrower or any Subsidiary infringes upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

        5.18  Businesses.  The Borrower is presently engaged directly or through
its Subsidiaries and franchisees in the business of operating and franchising a
chain of drive-in restaurants.

        5.19  Common Enterprise.  The Borrower and its Subsidiaries are engaged
in the businesses set forth in Section 5.18 as of the Closing Date, as well as
in certain other businesses. These operations require financing on a basis such
that the credit supplied can be made available from time to time to the Borrower
and various of its Subsidiaries, as required for the continued successful
operation of the Borrower and its Subsidiaries as a whole. The Borrower has
requested the Lender to make credit available hereunder primarily for the
purposes set forth in Section 6.11 and generally for the purposes of financing
the operations of the Borrower and its Subsidiaries. The Borrower and each of
its Subsidiaries expects to derive benefit (and the Board of Directors of the
Borrower and each of its Subsidiaries has determined that such Subsidiary may
reasonably be expected to derive benefit), directly or indirectly, from a
portion of the credit extended by the Lenders hereunder, both in its separate
capacity and as a member of the group of companies, since the successful
operation and condition of the Borrower and each of its Subsidiaries is
dependent on the continued successful performance of the functions of the group
as a whole. The Borrower acknowledges that, but for the agreement by each of the
Guarantors to execute and deliver its respective Guaranty, the Administrative
Agent and the Lenders would not have made available the credit facilities
established hereby on the terms set forth herein.

        5.20  Solvent.  The Borrower is, and the Borrower and its Subsidiaries
are on a consolidated basis, Solvent.

ARTICLE VI.
AFFIRMATIVE COVENANTS

        From the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding:

        6.01  Financial Statements.  The Borrower shall deliver to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

50

--------------------------------------------------------------------------------

        (a)       as soon as available, but in any event within 90 days after
the end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited (with respect to such consolidated financial
statements) and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and


        (b)       as soon as available, but in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in comparative form the figures for the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end and audit adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

        6.02  Certificates; Other Information.  The Borrower shall deliver to
the Administrative Agent and each Lender, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

        (a)       concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;


        (b)       promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;


        (c)       promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower and copies of all annual, regular, periodic and
special reports and registration


51

--------------------------------------------------------------------------------

  statements which the Borrower may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;


        (d)       as soon as available, and in any event within 60 days after
the beginning of each fiscal year of the Borrower, a copy of the an annual
business plan and budget of the Borrower and its Subsidiaries containing, among
other things, pro forma financial statements for such fiscal year, in form and
substance satisfactory to the Administrative Agent (each, an “Annual Business
Plan”);


        (e)       promptly, and in any event within five days after the date on
which the aggregate amount of any and all Guarantees by the Borrower or any of
its Subsidiaries exceeds $500,000, written notice stating such fact and the
nature of such Guarantee; and


        (f)       promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary (individually,
without limitation, consolidating financial statements of the Borrower and its
Subsidiaries), or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.


        Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent and each of the Lenders. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

        6.03  Notices.  The Borrower shall promptly notify the Administrative
Agent and each Lender:

        (a)       of the occurrence of any Default;


52

--------------------------------------------------------------------------------

        (b)       of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including without limitation
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;


        (c)       of the occurrence of any ERISA Event;


        (d)       of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary; and


        (e)       of any attempt by any Person to initiate collection
proceedings, for past due amounts through appropriate court proceeding, or
enforce any account payable owed to such Person by the Borrower or any
Subsidiary in excess of $2,000,000 individually or in the aggregate.


        Each notice pursuant to this Section shall be accompanied by a statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

        6.04  Payment of Obligations.  The Borrower shall, and shall cause each
Subsidiary to, pay and discharge as the same shall become due and payable, all
its obligations and liabilities, including (a) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, unless any of the foregoing are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary.

        6.05  Preservation of Existence, Etc.  The Borrower shall, and shall
cause each Subsidiary to (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

        6.06  Maintenance of Properties.  The Borrower shall, and shall cause
each Subsidiary to (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear

53

--------------------------------------------------------------------------------

and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

        6.07  Maintenance of Insurance.  The Borrower shall, and shall cause
each Subsidiary to, maintain with financially sound and reputable insurance
companies not Affiliates of the Borrower, (after giving effect to any
self-insurance compatible with industry standards) insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

        6.08  Compliance with Laws.  The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, write, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

        6.09  Books and Records.  The Borrower shall, and shall cause each
Subsidiary to, maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be.

        6.10  Inspection Rights.  The Borrower shall, and shall cause each
Subsidiary to, permit representatives of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives) may do any of the foregoing at any time during normal business
hours and without advance notice.

        6.11  Use of Proceeds.  The Borrower shall use the proceeds of the
Credit Extensions (a) to repay all amounts owed under the Existing Loan
Agreement, (b) for Treasury Stock Repurchases, (c) for Acquisitions permitted
hereunder, (d) for store development, and (e) for general corporate purposes not
in contravention of any Law or of any Loan Document.

        6.12  Further Assurances.  At any time or from time to time upon
reasonable request by the Administrative Agent, the Borrower shall or shall
cause the Borrower or any of its Subsidiaries and each other Loan Party to
execute and deliver such further documents and do such other acts and things as
the Administrative Agent may reasonably request in order to effect fully the
purposes of this Agreement and the other Loan Documents and to provide for
payment of the Obligations in accordance with the terms of this Agreement and
the other Loan Documents. The Borrower will cause each Person that becomes a
Material Subsidiary (other

54

--------------------------------------------------------------------------------

than the Partnerships and LLCs) at any time after the Closing Date to execute
and deliver to the Administrative Agent, immediately upon becoming a Material
Subsidiary, a supplement to the Corporate Guaranty in the form of Exhibit A to
the Corporate Guaranty. The Borrower will cause each Person that becomes a
Partnership or a LLC at any time after the Closing Date to execute and deliver
to the Administrative Agent, on or before the next date thereafter on which a
Compliance Certificate is required to be delivered pursuant to Section 6.02(a),
a supplement to the Partnership Guaranty or LLC Guaranty, as appropriate, in the
form of Exhibit A to the Partnership Guaranty or LLC Guaranty, as appropriate.

ARTICLE VII.
NEGATIVE COVENANTS

        From the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

        7.01  Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

        (a)        Liens pursuant to any Loan Document;


        (b)        Liens existing on the Closing Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that the property
covered thereby is not increased and any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.03(a);


        (c)        Encumbrances consisting of minor easements, zoning
restrictions, or other restrictions on the use of real property that do not
(individually or in the aggregate) materially affect the value of the assets
encumbered thereby or materially impair the ability of the Borrower or the
Subsidiaries to use such assets in their respective businesses, and none of
which is violated in any material respect by existing or proposed structures or
land use;


        (d)        Liens for taxes, assessments, or other governmental charges
which are not delinquent or which are being contested in good faith and for
which adequate reserves have been established;


        (e)        Statutory Liens of landlords, mechanics, materialmen,
warehousemen, carriers, or other similar statutory Liens for which no filing or
perfection has been made and which secure obligations that (i) are not yet due
and are incurred in the ordinary course of business or (ii) are being contested
in good faith by appropriate proceedings diligently pursued, and for which
adequate reserves have been established;


        (f)        Liens resulting from good faith deposits to secure payments
of workers’ compensation, unemployment insurance or other social security
programs or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, binds, or contracts (other than for payment of Debt), or
leases made in the ordinary course of business; and


55

--------------------------------------------------------------------------------

        (g)        Liens securing Indebtedness permitted by Section 7.03(f),
provided, that (i) such Liens do not encumber any property other than the
property for which such Indebtedness was incurred and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition.


        7.02  Investments.  Make any Investments, except:

        (a)        Investments in Capital Stock of the Subsidiaries existing on
the Closing Date;


        (B)        Investments specified in Section II B of the Borrower’s
Investment Policy, and which are made in compliance with the other requirements
set forth in the Borrower’s Investment Policy;


        (c)        Permitted Loans;


        (d)        Guaranty Obligations permitted by Section 7.03; and


        (e)        Investments as a result of Acquisitions, if each of the
following conditions has been satisfied: (i) immediately before and after giving
effect to such Acquisition, no Default shall have occurred and be continuing,
(ii) immediately after giving effect to the proposed Acquisition, the aggregate
Acquisition Consideration for all Acquisitions during any fiscal year of the
Borrower shall not exceed $70,000,000, and (iii) such Acquisition shall not be
opposed by the board of directors of the Person or assets being acquired.


        7.03  Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness or obligations under Operating Leases, except:

        (a)        Indebtedness, other than that permitted by subsections (b)
through (h) below, outstanding on the Closing Date and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing plus an amount equal to
any existing commitments unutilized thereunder;


        (b)        Indebtedness under the Loan Documents;


        (c)        Guaranty Obligations of the Borrower or any Guarantor in
respect of Indebtedness otherwise permitted hereunder of the Borrower or any
other Guarantor;


        (d)        obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of


56

--------------------------------------------------------------------------------

  securities issued by such Person, and not for purposes of speculation or
taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;


        (e)        obligations under Operating Leases which in the aggregate
require the Borrower and its Subsidiaries on a consolidated basis to make
payments (including taxes, insurance, maintenance and similar expenses which the
Borrower or any Subsidiary is obligated to pay under such Operating Leases) in
any fiscal year of the Borrower not to exceed $10,000,000 in aggregate amount;


        (f)        Indebtedness in respect of Capital Leases and purchase money
obligations for fixed or capital assets; provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$45,000,000;


        (g)        unsecured Indebtedness of the Borrower or any Subsidiary
evidenced by any promissory note payable to any seller, representing a portion
of the purchase price for any Acquisition permitted under Section 7.02(e),
provided that (i) the aggregate amount of such Indebtedness outstanding at any
time shall not exceed $50,000,000, and (ii) the terms of such unsecured
Indebtedness shall be reasonably satisfactory to the Required Lenders; and


        (h)        other Guaranty Obligations of the Borrower or any Subsidiary
not to exceed $20,000,000 in aggregate amount.


        7.04  Merger, Consolidation, Etc. Merge, dissolve, liquidate,
consolidate with or into another Person, except that, so long as no Default
exists or would result therefrom, (a) any Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any
Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person, (b) Partnerships may be dissolved in connection
with the closing and re-establishing of restaurants of such Partnerships, and
(c) LLCs may be dissolved in connection with the closing and re-establishing of
restaurants of such LLCs.

        7.05  Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

        (a)        Dispositions of obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;


        (b)        Dispositions of inventory in the ordinary course of business;


        (c)        Dispositions of assets in an aggregate amount not to exceed
$10,000,000 during any fiscal year;


        (d)        Dispositions of property by any Subsidiary to the Borrower or
to a Corporate Guarantor;


57

--------------------------------------------------------------------------------

        (e)        Dispositions permitted by Section 7.04;


        (f)        Sonic Restaurants, Inc. may make Dispositions of partnership
interests in the Partnerships so long as Sonic Restaurants, Inc. at all times
owns at least a majority of the partnership interests in each of the
Partnerships; and


        (g)        Sonic Restaurants, Inc. may make Dispositions of interests in
the LLCs so long as Sonic Restaurants, Inc. at all times owns a majority of the
interests in each of the LLCs;


provided, however, that any Disposition pursuant to clauses (a), (b), (c), (f)
and (g) shall be for fair market value.

        7.06  Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the Borrower and its Subsidiaries may pay or make Dividends if
immediately before and immediately after any Restricted Payment, no Default
exists or would result therefrom.

        7.07  Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

        7.08  Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower (other than a Guarantor), whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided, however,
that the Borrower and its Subsidiaries shall be permitted to enter into
transactions with such respective Affiliates involving property, assets,
services and amounts that do not exceed $500,000 in the aggregate during any
fiscal year, notwithstanding this Section 7.08.

        7.09   Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement, any other Loan Document or the Senior Notes) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

        7.10  Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

58

--------------------------------------------------------------------------------

        7.11  Financial Covenants.

        (a)     Minimum Net Worth. Permit Net Worth at any time to be less than
the sum of (a) $200,000,000, plus (b) an amount equal to 50% of the Net Income
earned in each full fiscal quarter ending after November 30, 2003 (with no
deduction for a net loss in any such fiscal quarter), plus (c) an amount equal
to 100% of the Net Proceeds received by the Borrower after the Closing Date by
reason of the issuance, sale or other disposition of Capital Stock of the
Borrower of any class (or any securities convertible or exchangeable for any
such Capital Stock, or any rights, warrants, or options to subscribe for or
purchase any such Capital Stock), plus (d) an amount equal to the Net Worth of
any Person that becomes a Subsidiary or is merged into or consolidated with the
Borrower or any Subsidiary or substantially all of the assets of which are
acquired by the Borrower or any Subsidiary, in each case after the Closing Date.

        (b)     Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio at the end of any fiscal quarter of the Borrower to be less than 2.00 to
1.

        (c)     Leverage Ratio. Permit the Leverage Ratio at the end of any
fiscal quarter of the Borrower to exceed 2.50 to 1.

        7.12  Environmental Protection. (a) Use (or permit any tenant to use)
any of their respective properties or assets for the handling, processing,
storage, transportation, or disposal of any Hazardous Material in violation of
any Environmental Law, (b) generate any Hazardous Material in violation of any
Environmental Law, (c) conduct any activity that causes a release or threatened
release of any Hazardous Material, or (d) otherwise conduct any activity or use
any of their respective properties or assets in any manner that is likely to
violate any Environmental Law or create any Environmental Liabilities for which
the Borrower or any Subsidiary would be responsible.

        7.13  Fiscal Year and Accounting Methods.  Change its fiscal year or its
method of accounting (other than immaterial changes in methods or as required by
GAAP and disclosed to the Administrative Agent).

        7.14  Amendment and Waivers in respect of Senior Notes.  Change or
permit any Subsidiary to change or amend (or take any action or fail to take any
action the result of which is an effective amendment or change) or accept any
waiver or consent with respect to, any document, instrument or agreement
relating to any of the Senior Notes that would result in (a) an increase in the
principal, interest, overdue interest, fees or other amounts payable under any
of the Senior Notes, (b) an acceleration in any date fixed for payment or
prepayment of principal, interest, fees or other amounts payable under any of
the Senior Notes (including, without limitation, as a result of any redemption),
(c) a change in any covenant, term or provision in any of the Senior Notes that
would result in such term or provision being more restrictive than the terms of
this Agreement and the other Loan Documents or (d) a change in any term or
provision of any of the Senior Notes that could reasonably be expected to have,
in any material respect, an adverse effect in the interest of the Lenders.

59

--------------------------------------------------------------------------------

        7.15  Sale and Leaseback.  Enter into any Sale and Leaseback Transaction
(directly or indirectly) with any person other than among the Borrower and any
Corporate Guarantor (to the extent such transaction is otherwise permitted
hereunder).

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

        8.01  Events of Default.  Any of the following shall constitute an Event
of Default:

        (a)       Non-Payment.     The Borrower or any other Loan Party fails to
pay (i) when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation, or (ii) within three days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any commitment or
other fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or


        (b)        Specific Covenants. (i) The Borrower or any other Loan Party
fails to perform or observe any term, covenant or agreement contained in any of
Sections 6.03(a), 6.05, 6.10 or 6.11 or Article VII or (ii) the Borrower or any
other Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Sections 6.03(b), 6.03(c), 6.03(d) or 6.12 and such failure
continues for 10 days after the earlier of knowledge thereof by the Borrower or
notice thereof by the Administrative Agent; or


        (c)        Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of knowledge thereof by the
Borrower or notice thereof by the Administrative Agent; or


        (d)        Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


        (e)        Cross-Default.     (i) The Borrower or any Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guaranty Obligation (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the
$2,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guaranty Obligation or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guaranty


60

--------------------------------------------------------------------------------

  Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guaranty Obligation to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the $2,000,000; or


        (f)        Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


        (g)        Inability to Pay Debts; Attachment. (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or


        (h)        Judgments. There is entered against the Borrower or any
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the $2,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or


        (i)        ERISA.     (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$2,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace


61

--------------------------------------------------------------------------------

  period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $2,000,000; or


        (j)        Invalidity of Loan Documents. Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document or security interest
created thereby; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or


        (k)        Change of Control. There occurs any Change of Control.


        8.02  Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may, in its discretion, or shall, at
the request of, the Required Lenders, take any or all of the following actions:

        (a)        declare the commitment of each Lender to make Loans and/or
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and/or obligation shall be terminated, as applicable;


        (b)        declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


        (c)        require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and


        (d)        exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;


provided, however, that upon the occurrence of any event specified in
subsections (f) or (g) of Section 8.01, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

        8.03  Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received by the Administrative Agent or any Lender on account of the Obligations
shall be applied by the Administrative Agent in the following order:

62

--------------------------------------------------------------------------------

        First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

        Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Secured Lenders (including Attorney Costs and amounts payable under
Article III), ratably among the Secured Lenders in proportion to the amounts
described in this clause Second payable to them;

        Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings included in the
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

        Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

        Sixth, to payment of that portion of the Obligations constituting all
amounts owed under any Swap Contract included in the Obligations (at the Swap
Termination Value), ratably among the Lenders (or any Affiliate of a Lender that
is a party to a Swap Contract included in the Obligations) in proportion to the
amounts described in this clause Sixth payable to them;

        Seventh, to payment of all remaining outstanding and unpaid Obligations,
ratably among the Lenders in proportion to the amounts described in this clause
Seventh payable to them; and

        Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX.
ADMINISTRATIVE AGENT

        9.01  Appointment and Authorization of Administrative Agent.

        (a)     Each Lender hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the

63

--------------------------------------------------------------------------------

contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

        (b)     The L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

        9.02  Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

        9.03  Liability of Administrative Agent.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

64

--------------------------------------------------------------------------------

        9.04  Reliance by Administrative Agent.

        (a)     The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

        (b)     For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

        9.05  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.

        9.06  Credit Decision; Disclosure of Information by Administrative
Agent.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such

65

--------------------------------------------------------------------------------

documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
respective Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

        9.07  Indemnification of Administrative Agent.  WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY
UPON DEMAND EACH AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY OR ON
BEHALF OF ANY LOAN PARTY AND WITHOUT LIMITING THE OBLIGATION OF ANY LOAN PARTY
TO DO SO), PRO RATA, AND HOLD HARMLESS EACH AGENT-RELATED PERSON FROM AND
AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT (WHETHER OR NOT
ARISING OUT OF THE NEGLIGENCE OF SUCH AGENT-RELATED PERSON); PROVIDED, HOWEVER,
THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO ANY AGENT-RELATED PERSON OF
ANY PORTION OF SUCH INDEMNIFIED LIABILITIES TO THE EXTENT DETERMINED IN A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH AGENT-RELATED PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;
PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE
REQUIRED LENDERS SHALL BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT FOR PURPOSES OF THIS SECTION. WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER SHALL REIMBURSE THE ADMINISTRATIVE AGENT UPON DEMAND FOR ITS RATABLE
SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED
BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER
THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN
RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT
THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON
BEHALF OF THE BORROWER. THE UNDERTAKING IN THIS SECTION SHALL SURVIVE
TERMINATION OF THE

66

--------------------------------------------------------------------------------

COMMITMENTS, THE PAYMENT OF ALL OTHER OBLIGATIONS AND THE RESIGNATION OF THE
ADMINISTRATIVE AGENT.

        9.08  Administrative Agent in its Individual Capacity.  Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though Bank of
America were not the Administrative Agent or the L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. With respect to its Loans,
Bank of America shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or the L/C Issuer, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.

        9.09  Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’notice to the Lenders; provided that
any such resignation by Bank of America shall also constitute its resignation as
L/C Issuer. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and L/C Issuer
and the respective terms “Administrative Agent” and “L/C Issuer” shall mean such
successor administrative agent and Letter of Credit issuer, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated and the retiring L/C Issuer’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring L/C Issuer or any other Lender, other than the obligation of
the successor L/C Issuer to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.

67

--------------------------------------------------------------------------------

        9.10  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

        (a)        to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.03(i) and
(j), 2.08 and 10.04) allowed in such judicial proceeding; and


        (b)        to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

        Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

        9.11  Collateral and Guaranty Matters.   The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

        (a)        to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders; and


        (b)        to release any Guarantor from its obligations under its
Guaranty if (i) such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder or


68

--------------------------------------------------------------------------------

  (ii) subject to Section 10.01, approved, authorized or ratified in writing by
the Required Lenders;


        Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property, or to release any
Guarantor from its obligations under its Guaranty.

ARTICLE X.
MISCELLANEOUS

        10.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

        (a)        waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;


        (b)        extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender;


        (c)        postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;


        (d)        reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (ii) to amend the Leverage Ratio (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder;


        (e)        change Section 2.12  or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;


        (f)        change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;


69

--------------------------------------------------------------------------------

        (g)        other than pursuant to a transaction permitted hereunder or
under any other Loan Document, release all of, or substantially all of the
Guarantors from any Guaranty;


        (h)        other than pursuant to a transaction permitted hereunder or
under any other Loan Document, release all of, or substantially all of, the
Collateral or subordinate the Lien in all of, or substantially all of, the
Collateral;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitments of such Lender may not be increased without the
consent of such Lender.

        10.02  Notices and Other Communications; Facsimile Copies.

        (a)     General.  Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or (subject to
subsection (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

        (i)        if to the Borrower, the Administrative Agent or the L/C
Issuer, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and


        (ii)        if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent and the L/C Issuer.


All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered;

70

--------------------------------------------------------------------------------

provided, however, that notices and other communications to the Administrative
Agent and the L/C Issuer pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.

        (b)     Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, the Administrative Agent and the Lenders. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

        (c)     Limited Use of Electronic Mail. Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

        (d)     Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

        10.03  No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

        10.04  Attorney Costs, Expenses and Taxes.  The Borrower agrees (a) to
pay or reimburse the Administrative Agent for all costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or

71

--------------------------------------------------------------------------------

restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all reasonable search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other reasonable out-of-pocket expenses incurred by the
Administrative Agent and the reasonable cost of independent public accountants
and other outside experts retained by the Administrative Agent or any Lender.
All amounts due under this Section 10.04 shall be payable within ten Business
Days after demand therefor. The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Obligations.

        10.05  Indemnification by the Borrower.  WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE BORROWER SHALL INDEMNIFY AND HOLD
HARMLESS EACH AGENT-RELATED PERSON, EACH LENDER AND THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS AND ATTORNEYS-IN-FACT
(COLLECTIVELY THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES AND DISBURSEMENTS (INCLUDING REASONABLE ATTORNEY COSTS)
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY TIME BE IMPOSED ON, INCURRED
BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT
OF OR IN CONNECTION WITH (A) THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE
OR ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, LETTER OR
INSTRUMENT DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED THEREBY OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY COMMITMENT,
LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), OR (C) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER, ANY SUBSIDIARY OR ANY
OTHER LOAN PARTY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER, ANY SUBSIDIARY OR ANY OTHER LOAN PARTY, OR (D) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING
ANY INVESTIGATION OF, PREPARATION FOR, SETTLEMENT OF, OR DEFENSE OF ANY PENDING
OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR PROCEEDING) AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO (ALL THE FOREGOING, COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE INDEMNITEE;PROVIDEDTHAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS

72

--------------------------------------------------------------------------------

ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE. NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS
OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT, NOR SHALL ANY INDEMNITEE HAVE ANY LIABILITY FOR ANY INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). ALL AMOUNTS DUE UNDER THIS SECTION 10.05
SHALL BE PAYABLE WITHIN TEN BUSINESS DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS
IN THIS SECTION SHALL SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE
REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.

        10.06  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

        10.07  Successors and Assigns.

        (a)     The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

73

--------------------------------------------------------------------------------

        (b)     Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund (as defined in subsection (g) of this Section)
with respect to a Lender, the aggregate amount of the Commitments (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $2,500,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; (iii) any assignment of a
Commitment must be approved by the Administrative Agent and the L/C Issuer
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

        (c)     The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The
Administrative Agent shall, upon receipt of instructions evidencing the transfer
of the rights to the principal of, and interest on, any Loan made pursuant to
this Agreement and/or any Note, record such transfer in the Register and such
transfer shall be effective only upon such recordation. Coincident with the
delivery of such instruments, the transferor shall surrender to the
Administrative Agent the Note that is being transferred and Borrower shall issue
a new note (the “New Note”) to the relevant Eligible Assignee in order to
reflect the recorded transfer of

74

--------------------------------------------------------------------------------

ownership of the transferred Note. Any attempt to transfer a Note in
contravention of this paragraph shall be null and void, ab initio. The entries
in the Register shall be conclusive, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

        (d)     Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

        (e)     A Participant shall not be entitled to receive any greater
payment under Section 3.01 or 3.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 10.15 as though it were a Lender.

        (f)     Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

        (g)     As used herein, the following terms have the following meanings:

75

--------------------------------------------------------------------------------

        “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


        “Fund”means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


        “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.


        (h)     Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitments and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’notice to the Borrower
and the Lenders, resign as L/C Issuer. In the event of any such resignation as
L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer. If Bank of America resigns as L/C Issuer, it shall retain
all the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).

        10.08  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and will
agree to keep such Information confidential); (b) to the extent requested by any
regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Loan
Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or a party
bound by confidentiality provisions; or (i) to the National Association of
Insurance Commissioners or any other similar organization. In addition, the
Administrative Agent and the Lenders may disclose

76

--------------------------------------------------------------------------------

the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Notwithstanding anything to the contrary, “Information” shall not include, and
the Administrative Agent and each Lender may disclose without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent or
such Lender relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans, Letters of Credit and transactions contemplated hereby.

        10.09  Set-off.  In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

        10.10  Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the Highest Lawful Rate. If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Highest Lawful Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or

77

--------------------------------------------------------------------------------

premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

        10.11  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

        10.12  Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

        10.13  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

        10.14  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        10.15  Tax Forms.

        (a)        (i) Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative


78

--------------------------------------------------------------------------------

  Agent, prior to receipt of any payment subject to withholding under the Code
(or upon accepting an assignment of an interest herein), two duly signed
completed copies of either IRS Form W-8BEN or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code; provided, however, that if any Foreign
Lender provides an IRS Form W-8-BEN claiming a “portfolio interest” exemption
from United States withholding taxes pursuant to Code Section 871(h) or Code
Section 881(c), then such Foreign Lender shall also provide the Administrative
Agent and the Borrower with a certificate representing that it (w) is not a
“bank” within the meaning of Section 581 of the Code, (x) has not been, on or
prior to the date hereof, subject to any regulatory or other legal requirements
as a bank in any jurisdiction in which it transacts business and has not been,
on or prior to the date hereof, treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or any qualification for exemption from
any tax, securities laws or other legal requirements, (y) does not currently
own, or own unrestricted options to purchase, ten percent (10%) or more of the
Capital Stock of the Borrower, and (z) is not a controlled foreign corporation
related to the Borrower (within the meaning of Section 894(d)(4) of the Code).
If the form provided by a Lender at the time such Lender first becomes a party
to this Agreement (or obtains an interest in any payment due under this
Agreement and/or the Notes) indicates a United States interest withholding tax
rate in excess of zero, withholding tax as such rate shall be considered
excluded from “Taxes” as defined in Section 3.01 (a) of this Agreement.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.


        (ii)        Each Foreign Lender, to the extent it does not act or ceases
to act for its own account with respect to any portion of any sums paid or
payable to such Lender under any of the Loan Documents (for example, in the case
of a typical participation by such Lender), shall deliver to the Administrative
Agent on the date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums


79

--------------------------------------------------------------------------------

  paid or payable, and at such other times as may be necessary in the
determination of the Administrative Agent (in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Lender as set forth above, to establish the
portion of any such sums paid or payable with respect to which such Lender acts
for its own account that is not subject to U.S. withholding tax, and (B) two
duly signed completed copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender.


        (iii)        The Borrower shall not be required to pay any additional
amount to (or indemnify) any Foreign Lender under Section 3.01 (A) with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 10.15(a) or (B) if such Lender shall
have failed to satisfy the foregoing provisions of this Section 10.15(a);
provided that if such Lender shall have satisfied the requirement of this
Section 10.15(a) on the date such Lender became a Lender or ceased to act for
its own account with respect to any payment under any of the Loan Documents,
nothing in this Section 10.15(a) shall relieve the Borrower of its obligation to
pay any amounts pursuant to Section 3.01 in the event that, as a result of any
change in any applicable law, treaty or governmental rule, regulation or order,
or any change in the interpretation, administration or application thereof, such
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender or other
Person for the account of which such Lender receives any sums payable under any
of the Loan Documents is not subject to withholding or is subject to withholding
at a reduced rate. In addition, Borrower shall not be required under any
circumstances to pay any additional amount to (or indemnify) any Participant
under Section 3.01 to the extent that such additional amount (or indemnity
payment) exceeds that additional amount (or indemnity payment) that would have
been payable to the Lender that granted the participation to such Participant if
such Lender had not granted such participation to such Participant.


        (iv)        The Administrative Agent may, without reduction, withhold
any Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrower is not required to pay
additional amounts under this Section 10.15(a) and such amounts shall be deemed
to have been paid by the Borrower to the relevant Lender for purposes of this
Agreement. In addition, for the purposes of this Agreement, Borrower also shall
have been deemed to have paid to the Administrative Agent and/or the relevant
Lender the amount of any taxes that Borrower has properly withheld and paid over
to a Governmental Authority on behalf of, or in respect of a payment due to, the
Administrative Agent or such Lender, as the case may be.


        (b)     Upon the request of the Administrative Agent, each Lender that
is a “United States person” within the meaning of Section 7701(a)(30) of the
Code shall deliver to the Administrative Agent two duly signed completed copies
of IRS Form W-9. If such Lender fails

80

--------------------------------------------------------------------------------

to deliver such forms, then the Administrative Agent may withhold from any
interest payment to such Lender an amount equivalent to the applicable back-up
withholding tax imposed by the Code, without reduction.

        (c)     If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent. The obligation of the
Lenders under this Section shall survive the termination of the Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

        10.16  Replacement of Lenders.  Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Commitments (with the assignment fee to be paid by the Borrower in such
instance) pursuant to Section 10.07(b) to one or more other Lenders or Eligible
Assignees procured by the Borrower; provided, however, that if the Borrower
elects to exercise such right with respect to any Lender pursuant to
Section 3.06(b), it shall be obligated to replace all Lenders that have made
similar requests for compensation pursuant to Section 3.01 or 3.04. The Borrower
shall (x) pay in full all principal, interest, fees and other amounts owing to
such Lender through the date of replacement (including any amounts payable
pursuant to Section 3.05), (y) provide appropriate assurances and indemnities
(which may include letters of credit) to the L/C Issuer as the L/C Issuer may
reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations or any Swing Line Loans then
outstanding, and (z) release such Lender from its obligations under the Loan
Documents. Any Lender being replaced shall execute and deliver an Assignment and
Assumption with respect to such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations.

        10.17  Construction.  The Borrower, the Administrative Agent and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the parties
hereto.

        10.18  Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default if such action is taken or such condition
exists.

        10.19  Governing Law.

        (a)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF OKLAHOMA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE;

81

--------------------------------------------------------------------------------

PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
TO BE PERFORMABLE IN OKLAHOMA CITY, OKLAHOMA COUNTY, OKLAHOMA.

        (b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF OKLAHOMA
SITTING IN OKLAHOMA COUNTY, OKLAHOMA OR IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF OKLAHOMA LOCATED IN OKLAHOMA CITY, OKLAHOMA COUNTY, OKLAHOMA,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

        10.20  Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        10.21  Entire Agreement.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

82

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
SONIC CORP.  
 
By:  
/s/ Stephen C. Vaughan   

--------------------------------------------------------------------------------

Name:    Stephen C. Vaughan
Title:      Vice President
















S-1

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as Administrative Agent  
 
By:  
/s/ Suzanne M. Paul   

--------------------------------------------------------------------------------

Suzanne M. Paul
Vice President
















S-2

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as a Lender and L/C Issuer  
 
By:  
/s/ Karl G. Bovee   

--------------------------------------------------------------------------------

Karl G. Bovee
Senior Vice President
















S-3

--------------------------------------------------------------------------------


 
 
JPMORGAN CHASE BANK  
 
By:  
/s/ Cheryl W. Rubenstein   

--------------------------------------------------------------------------------

Name:    Cheryl W. Rubenstein
Title:      Managing Director
















S-4

--------------------------------------------------------------------------------


 
 
ARVEST BANK  
 
By:  
/s/ Cindy Batt   

--------------------------------------------------------------------------------

Name:    Cindy Batt
Title:      Senior Vice President
















S-5

--------------------------------------------------------------------------------


 
 
UMB BANK, N.A  
 
By:  
/s/ Richard J. Lehrter   

--------------------------------------------------------------------------------

Name:    Richard J. Lehrter
Title:      Community Bank President
















S-6

--------------------------------------------------------------------------------


 
 
BANCFIRST  
 
By:  
/s/ Brian K. Renz   

--------------------------------------------------------------------------------

Name:    Brian K. Renz
Title:      4-23-03
















S-7

--------------------------------------------------------------------------------


 
 
MIDFIRST BANK, a federally chartered savings association  
 
By:  
/s/ James P. Boggs   

--------------------------------------------------------------------------------

James P. Boggs
Assistant Vice President
















S-8

--------------------------------------------------------------------------------


 
 
FLEET NATIONAL BANK  
 
By:  
/s/ Alexandra A. Burke   

--------------------------------------------------------------------------------

Name:    Alexandra A. Burke
Title:      Vice President
















S-9

--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

SONIC CORP.
WORKING CAPITAL INVESTMENT POLICY

I.     INVESTMENT OBJECTIVE

  This Investment Policy shall limit investment activities in order to insure
preservation of capital and liquidity. In that regard, when possible, Sonic will
hold investments until they mature. However, to maintain maximum flexibility,
investments are intended to be available for sale.


  Included in this document, by reference, are covenants, agreements, etc. that
govern the establishment, maintenance and investment of Sonic’s funds.


II.     POLICIES

  A. Sonic shall restrict its working capital investments to effective
maturities of less than 14 months from the settlement date. Maturities shall be
consistent with the liquidity needs of the corporation as determined by its cash
forecast.


  Maturity, by definition, shall include demand options to allow Sonic
redemption of capital at a quantifiable price consistent with the liquidity
objectives of the portfolio.


  B. Sonic shall restrict its working capital to the following categories of
investments:


  1. Direct obligations of, and obligations fully guaranteed by, the U.S.A. or
any agency thereof;


  2. Direct obligations of, and obligations fully guaranteed by, any state or
territory of the U.S.A;


  3. Obligations of any governmental body within the U.S. with a credit quality
rating of at least SP-1 or single-A by Standard and Poor’s (or equivalent);


  4. Obligations of any corporation who maintains a senior debt credit quality
rating of at least single-A by Standard’s & Poor’s (or equivalent);


Schedule 1.01(a)-Page 1

--------------------------------------------------------------------------------

  5. Public Securities Association (PSA) repurchase agreements, master notes or
deposits with financial institutions that meet the requirements stated elsewhere
in this policy.


  6. Shares in open-ended money market mutual funds as defined under Rule 2a-7
of the Investment Company Act of 1940. The corporate parent, or sponsor of
which, must possess a credit quality rating of at least A-1 or single-A by
Standard & Poor’s (or equivalent).


  7. Investments issued (guaranteed) by a financial institution that is a member
of the Federal Reserve System, provided that said institution is:


  a. Ranked among the fifty largest U.S. institutions by assets (as listed by
American Banker); or,


  b. An institution with a net worth of at least $500 million; or,


  c. Whose corporate credit quality is rated at least A-1 or single-A by
Standard & Poor’s (or equivalent).


  8. Investments issued (guaranteed) by any non-U.S. financial institution,
provided that said institution is:


  a. Ranked among the fifty largest in the world, by assets (as listed by
American Banker); or,


  b. An institution with a net worth of at least $750 million; or,


  c. Whose corporate credit quality is rated at least A-1 or single-A by
Standard & Poor’s (or equivalent).


  C. Sonic shall not employ leverage, whether embedded in a security structure
or as part of a trading strategy. Speculation or extreme securities, such as
those designed to profit from market volatility, are not appropriate for this
portfolio.


  D. Sonic shall diversify investments consistent with the objectives of working
capital. With the exception of non-auction AAA/Aaa rated pass-through securities
whose principal and interest are wholly derived from uniquely pledged assets or
short-term liquidity deposits (Sub-sections B(5) and B(6)), based on trade date
portfolio amounts, investment exposure shall be the aggregate of:


Schedule 1.01(a)-Page 2

--------------------------------------------------------------------------------

  1. The greater of $5 million dollars or ten percent to any one issuer or
guarantor, except for the U.S. Government or any agency thereof.


  2. Twenty-five percent participation in any single securities auction, where
insufficient bids may result in a loss of liquidity.


  E. Sonic Corp. shall eliminate foreign currency exposure in regard to
investments.


III.     CONTROLS

  A. Authorized investors for Sonic include its Chief Financial Officer,
Treasurer, and Assistant Treasurer.


  B. Treasury shall prepare and regularly publish an Investment Report to be
circulated to the Investment Committee for their review. The report shall
include dollar amounts and percentages of investments held, their issuers,
maturity dates, and investment ratings.


  Corporate Accounting will be responsible for the maintenance of all necessary
records of current holdings. They shall receive all confirmations of investments
and reconcile the investments to the Investment Report.


  C. There shall be at least one unscheduled audit by a non-Treasury auditor of
cash investment activities each year.


  D. Sonic’s Investment Committee shall include its Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer and Treasurer. The Chief
Financial Officer may appoint other members to the Investment Committee, as
deemed necessary.


  1. The Investment Committee shall determine the total return on investments
(ROI) and shall compare this ROI against a fair and neutral benchmark on an
after-tax basis. An evaluation, including non-investment issues relevant to
performance, shall be tendered quarterly to the Board of Directors.


  2. The Investment Committee shall review this corporate investment policy as
mandated by changing conditions, but no less than annually.


  3. It is the responsibility of the Treasurer to immediately report to the
Investment Committee any material event that may affect an investment’s value.
The Investment Committee shall determine a course of action regarding such
investment. The Investment Committee shall also investigate the transaction to
verify the investment’s original compliance with this policy. Assuming the
transaction was within this policy’s mandate, no punitive action would be
appropriate.


Schedule 1.01(a)-Page 3

--------------------------------------------------------------------------------

  E. The Chief Financial Officer shall have oversight responsibility for
corporate investment and shall take steps to ensure conformance to policies.


  1. The Treasurer shall regularly communicate to all interested parties a list
of authorized investors (names, titles and signatures), as well as the receiving
location for Sonic funds and investments.


  2. Exceptions to the Investment policy may be made by the Chief Financial
Officer, and must be made in writing. Changes in policy must be approved by the
Board of Directors.


  F. The Chief Financial Officer, Treasurer or the Assistant Treasurer shall
have the authority to enter into agreements, sign documents and represent the
Investment Committee in matters relating to Sonic investments.


  1. The Treasurer or the Assistant Treasurer shall have the authority to
contract with appropriate organizations which meet the standards of solvency
stated in this investment policy, and shall appoint such organizations to act as
a holders-in-custody of Sonic funds and investments.


IV. EXPLANATION OF RATINGS

Credit Risk   Standard & Poor’s   Prime   AAA   Excellent  AA  Upper Medium  A 
Lower Medium  BBB  Speculative  BB  Very Speculative  B, CCC  Default  D 


  Municipal


  Standard & Poor’s rating guide is SP-1 (highest) to Sp-4 (lowest).


  Commercial Paper


  Standard and Poor’s uses A-1 (highest), A-2, A-3, C and D.


Schedule 1.01(a)-Page 4

--------------------------------------------------------------------------------

SCHEDULE 1.01(b)


EXISTING LETTER OF CREDIT

Issuer LC# LC Amount Beneficiary Expiry Date           Bank of America, N.A
7405079 $150,000  Chicago Title Ins. Company August 31, 2003































Schedule 1.01(b)

--------------------------------------------------------------------------------

SCHEDULE 2.01


COMMITMENTS
AND PRO RATA SHARES

Lender
 

--------------------------------------------------------------------------------

Commitment
 

--------------------------------------------------------------------------------

Revolving Pro Rata
Share

--------------------------------------------------------------------------------

Bank of America, N.A $35,000,000 28.000000000% BancFirst $15,000,000
12.000000000% UMB Bank, N.A $15,000,000 12.000000000% Arvest Bank $20,000,000
16.000000000% JPMorgan Chase Bank $15,000,000 12.000000000% MidFirst Bank, a
federally chartered $15,000,000 12.000000000% savings association Fleet National
Bank $10,000,000 8.000000000%   Total $125,000,000.00 100.000000000%
















Schedule 2.01

--------------------------------------------------------------------------------

SCHEDULE 5.06


EXISTING LITIGATION



None































Schedule 5.06

--------------------------------------------------------------------------------

SCHEDULE 5.09


ENVIRONMENTAL MATTERS



None































Schedule 5.09

--------------------------------------------------------------------------------

SCHEDULE 5.13


SUBSIDIARIES; AFFILIATES

Sonic Industries Inc., incorporated in Oklahoma on June 6, 1973, a wholly owned
subsidiary of Sonic Corp.

Sonic Restaurants, Inc., incorporated in Oklahoma on July 12, 1978, a wholly
owned subsidiary of Sonic Corp.

America’s Drive-In Corp., incorporated in Nevada on June 24, 1993, a wholly
owned subsidiary of Sonic Corp.

America’s Drive-In Trust, a Pennsylvania business trust organized on December
31, 1993, a wholly owned by subsidiary of America’s Drive-In Corp.































Schedule 5.13 –Page 1

--------------------------------------------------------------------------------

Schedule 5.13 continued

Partnerships and LLC’s

CIF # Legal Name SRI % SII % 1010 SDI OF BLYTHEVILLE, ARKANSAS (N. 6TH)
PARTNERSHIP 55  0  1013 SONIC DRIVE IN OF BAYTOWN, TEXAS 51  0  1017 SONIC DRIVE
IN OF BEAUMONT, TEXAS (COLLEGE-MAJOR) PARTNERSHIP 70  0  1021 SONIC DRIVE IN OF
BETHANY, OKLAHOMA (39TH) 69  0  1026 SONIC DRIVE IN OF BLYTHEVILLE #2
PARTNERSHIP 61  0  1032 SONIC DRIVE IN OF CHILLICOTHE, MISSOURI 80  0  1034
SONIC DRIVE IN OF CHANDLER, OKLAHOMA PARTNERSHIP 68  0  1037 SONIC DRIVE IN
#833, HOUSTON, CHANNELVIEW C084 54  0  1038 SONIC DRIVE IN OF CABOT PARTNERSHIP
78  0  1045 SONIC DRIVE IN OF CALLAWAY, FLORIDA 68  0  1053 SONIC DRIVE IN OF
DEER PARK, TEXAS PARTNERSHIP 64  0  1054 SONIC DRIVE IN #960, DAYTON, TEXAS 55 
0  1055 SONIC DRIVE IN OF DALLAS, TEXAS (FOREST LANE & GREENVILLE) PARTNERSHIP
65  0  1056 SONIC DRIVE IN OF DALLAS, TEXAS (FT WORTH) 51  0  1057 SONIC DRIVE
IN OF DALLAS, TEXAS (W. LEDBETTER DRIVE) 51  0  1084 SONIC DRIVE IN OF GROVES,
TEXAS PARTNERSHIP 69  0  1087 SONIC DRIVE IN OF GOSNELL PARTNERSHIP 61  0  1090
SONIC DRIVE IN OF GADSDEN, ALABAMA PARTNERSHIP 63  0  1093 SONIC DRIVE IN OF
GALAX, VIRGINIA PARTNERSHIP 56  0  1095 SONIC DRIVE IN #617, HOUSTON, ALDINE
H030 65  0  1096 SONIC DRIVE IN OF HOMER, LOUISIANA 80  0  1099 SONIC DRIVE IN
#744, HOUSTON, AIRLINE H033 64  0  1102 SONIC DRIVE IN OF HOUSTON, TEXAS
(TELEPHONE ROAD) PARTNERSHIP 85  0  1103 SONIC DRIVE IN #980, HUMBLE, TEXAS H061
65  0  1104 SONIC DRIVE IN #110, HOUSTON, ROSSLYN RD, H071 66  0  1105 SONIC
DRIVE IN #1119, HOUSTON DYERSDALE H072 66  0  1106 SONIC DRIVE IN OF HOUSTON,
TEXAS (FUQUA DRIVE) 61  0  1107 SONIC DRIVE IN #1173 HIGHLANDS, TEXAS H081 60 
0  1109 SDI OF HOUSTON, TEXAS (S POST OAK) PARTNERSHIP 65  0  1112 SONIC DRIVE
IN OF HUNTSVILLE, ALABAMA (BOB WALLACE) PARTNERSHIP 66  0  1114 SONIC DRIVE IN
OF HUNTSVILLE, ALABAMA (MEMORIAL PARKWAY) PARTNERSHIP 64  0 







Schedule 5.13 – Page 2

--------------------------------------------------------------------------------

1117 SONIC DRIVE IN OF HOUSTON, TEXAS (18TH & MANGUM) PARTNERSHIP 63  0  1119
SONIC DRIVE IN OF HOUSTON, TEXAS (COPPERFIELD) PARTNERSHIP 68  0  1121 SONIC
DRIVE IN OF HOUSTON, TEXAS (GESSNER ROAD) PARTNERSHIP 55  0  1122 SONIC DRIVE IN
OF CLEAR LAKE CITY, TEXAS PARTNERSHIP 68  0  1123 SONIC DRIVE IN OF HOUSTON,
TEXAS (SCARSDALE) PARTNERSHIP 62  0  1124 SONIC DRIVE IN OF HOUSTON (JONES ROAD)
TEXAS PARTNERSHIP 80  0  1125 SONIC DRIVE IN OF HOUSTON, TX (VETERAN'S MEMORIAL
HIGHWAY) PARTNERSHIP 60  0  1126 SONIC DRIVE IN OF HOUSTON, TEXAS (TIDWELL)
PARTNERSHIP 65  0  1127 SONIC DRIVE IN OF HOUSTON, TEXAS (BLALOCK) PARTNERSHIP
61  0  1128 SONIC DRIVE IN OF INDEPENDENCE MISSOURI #3 63  0  1129 SONIC DRIVE
IN OF INDEPENDENCE MISSOURI (23RD & WESTPORT) 72  0  1132 SONIC DRIVE IN OF
JONESBORO, LOUISIANA PARTNERSHIP 65  0  1135 SONIC DRIVE IN #1174, JACINTO CITY,
TEXAS J025 69  0  1140 SONIC DRIVE IN #1156, KATY, TEXAS K020 67  0  1141 SONIC
DRIVE IN OF KANSAS CITY, KANSAS (LEAVENWORTH) 60  0  1142 SONIC DRIVE IN OF
KANSAS CITY, KANSAS (STRONG) 80  0  1143 SONIC DRIVE IN OF KANSAS CITY, MISSOURI
(INDEPENDENCE AVE) PARTNERSHIP 78  0  1144 SONIC DRIVE IN OF KANSAS CITY, KANSAS
(78TH STREET) PARTNERSHIP 75  0  1146 SONIC DRIVE IN OF LEE'S SUMMIT MISSOURI
GENERAL PARTNERSHIP 69  0  1147 SONIC DRIVE IN OF LEAVENWORTH, KANSAS 70  0 
1150 SONIC DRIVE IN OF LEAGUE CITY, TEXAS PARTNERSHIP 66  0  1155 SONIC DRIVE IN
OF LYNN HAVEN, FLORIDA 67  0  1160 SONIC DRIVE IN OF LONOKE PARTNERSHIP 66  0 
1161 SONIC DRIVE OF CAMP ROBINSON PARTNERSHIP 75  0  1162 SONIC DRIVE IN OF
LITTLE ROCK (ASHER) PARTNERSHIP 85  0  1164 SONIC DRIVE IN OF LINDALE, TEXAS
PARTNERSHIP 51  0  1168 SONIC DRIVE IN OF LITTLE ROCK, ARKANSAS (WESTHAVEN
DRIVE) PARTNERSHIP 77  0  1169 SONIC DRIVE IN OF MINDEN, LOUISIANA 80  0 







Schedule 5.13 – Page 3

--------------------------------------------------------------------------------

1174 SONIC DRIVE IN OF MONROE, LOUISIANA (#1) PARTNERSHIP 60  0  1175 SONIC
DRIVE IN OF MARYVILLE, MISSOURI 70  0  1177 SONIC DRIVE IN OF MINEOLA, TEXAS
PARTNERSHIP 56  0  1180 SONIC DRIVE IN OF MONROE, LOUISIANA (#2) PARTNERSHIP 65 
0  1183 SONIC DRIVE IN OF MANSFIELD, LOUISIANA PARTNERSHIP 75  0  1185 SONIC
DRIVE IN OF MOUNTAIN GROVE, MISSOURI 80  0  1188 SONIC DRIVE IN OF MONROE,
LOUISIANA (MARTIN LUTHER) PARTNERSHIP 65  0  1190 SONIC DRIVE IN OF MONROE,
LOUISIANA (STERLINGTON ROAD) PARTNERSHIP 60  0  1192 SONIC DRIVE IN OF MAUMELLE
PARTNERSHIP 70  0  1195 SONIC DRIVE IN OF MARIANNA, FLORIDA PARTNERSHIP 66  0 
1196 SONIC DRIVE IN OF MISSOURI CITY, TEXAS PARTNERSHIP 63  0  1199 SONIC DRIVE
IN, NORTHWEST OKC 51  0  1201 SONIC DRIVE IN OF NEWPORT, ARKANSAS PARTNERSHIP
72  0  1204 SONIC DRIVE IN OF NEWCASTLE, OKLAHOMA PARTNERSHIP 85  0  1205 SONIC
DRIVE IN OF NORMAN, OKLAHOMA (EAST LINDSEY) PARTNERSHIP 80  0  1207 SONIC DRIVE
IN OF NORMAN, OKLAHOMA (24TH AVENUE) PARTNERSHIP 88  0  1210 SONIC DRIVE IN OF
NORMAN, OKLAHOMA (PORTER) PARTNERSHIP 80  0  1211 SONIC DRIVE IN OF NORMAN,
OKLAHOMA (WEST LINDSEY) PARTNERS 89  0  1216 SONIC DRIVE IN OF OKLAHOMA CITY,
OKLAHOMA (19TH & MACARTHUR) 64  0  1217 SONIC DRIVE IN OF OKLAHOMA CITY,
OKLAHOMA (50th & MACARTHUR) 69  0  1219 SONIC DRIVE IN OF OKLAHOMA CITY,
OKLAHOMA (NW 63RD STREET) PARTNERSHIP 61  0  1220 SONIC DRIVE IN OF OKLAHOMA
CITY (N.W. 23RD) 72  0  1221 SONIC DRIVE IN OF OLATHE, KANSAS 88  0  1222 SONIC
DRIVE IN OF OKLAHOMA CITY, OKLAHOMA (SE 29TH) 63  0  1223 SONIC DRIVE IN OF
OZARK, MISSOURI 66  0  1227 SONIC DRIVE IN OF OLATHE, KANSAS #2 (SANTA FE) 90 
0  1228 SONIC DRIVE IN OF OKLAHOMA CITY (119TH & S WESTERN) 65  0  1230 SDI OF
PARAGOULD, ARKANSAS (KINGS HWY) PARTNERSHIP 63  0 







Schedule 5.13 – Page 4

--------------------------------------------------------------------------------

1234 SONIC DRIVE IN OF PORT ARTHUR, TEXAS (MEMORIAL) PARTNERSHIP 65  0  1237
SONIC DRIVE IN OF PANAMA CITY, FLORIDA 71  0  1244 SONIC DRIVE IN OF PENSACOLA,
FLORIDA (9TH AVENUE) PARTNERSHIP 78  0  1246 SDI OF PRATTVILLE, ALABAMA (E.
MAIN) PARTNERSHIP 90  0  1248 SONIC DRIVE IN OF RICHMOND, TEXAS PARTNERSHIP 58 
0  1252 SONIC DRIVE IN OF RAYTOWN, MISSOURI GENERAL PARTNERSHIP 69  0  1253
SONIC DRIVE IN OF ROLLA, MISSOURI 75  0  1258 SONIC DRIVE IN OF OKLAHOMA CITY,
OKLAHOMA (S.W. 29TH) PARTNERSHIP 75  0  1262 SDI OF SPRINGFIELD, MISSOURI #2
PARTNERSHIP 85  0  1264 SONIC DRIVE IN OF SALEM, MISSOURI 78  0  1265 SONIC
DRIVE IN OF SUGAR CREEK, MISSOURI 73  0  1266 SONIC DRIVE IN OF ST. JOSEPH,
MISSOURI #1 PARTNERSHIP 65  0  1269 SONIC DRIVE IN OF SHREVEPORT, LOUISIANA
(BERT KOUNS) 80  0  1272 SONIC DRIVE IN OF SHREVEPORT, LOUISIANA (WEST 70TH) 79 
0  1276 SONIC DRIVE IN OF SHREVEPORT, LOUISIANA (EAST 70TH) 80  0  1279 SDI OF
SPRINGFIELD, MISSOURI (GLENSTONE) PARTNERSHIP 70  0  1283 SONIC DRIVE IN OF ST.
JOSEPH, MISSOURI #2 PARTNERSHIP 68  0  1286 SONIC DRIVE IN OF SHERWOOD, ARKANSAS
PARTNERSHIP 71  0  1288 SDI OF SPRINGFIELD, MISSOURI (S. CAMPBELL) PARTNERSHIP
85  0  1289 SONIC DRIVE IN OF SULLIVAN, MISSOURI PARTNERSHIP 65  0  1293 SONIC
DRIVE IN #959, TOMBALL, TEXAS T038 62  0  1294 SONIC DRIVE IN OF TUTTLE,
OKLAHOMA 75  0  1298 SDI OF TAZEWELL, VIRGINIA PARTNERSHIP 56  0  1303 SONIC
DRIVE IN OF WATONGA, OKLAHOMA PARTNERSHIP 65  0  1306 SONIC DRIVE IN OF WEST
MONROE, LOUISIANA PARTNERSHIP 70  0  1309 SONIC DRIVE IN OF WALNUT RIDGE
PARTNERSHIP 63  0  1311 SONIC DRIVE IN OF WINNFIELD, LOUISIANA PARTNERSHIP 69 
0  1313 SONIC DRIVE IN OF WEST MONROE, LOUISIANA (THOMAS ROAD WEST) PARTNERSHIP
68  0 







Schedule 5.13 – Page 5

--------------------------------------------------------------------------------

1315 SONIC DRIVE IN OF WASHINGTON, MISSOURI GENERAL PARTNERSHIP 67  0  1094 SDI
OF GADSDEN, ALABAMA (MEIGHAN) PARTNERSHIP 67  0  3160 SONIC DRIVE IN OF
MONTGOMERY, ALABAMA (BELL AND VAUGHN) PARTNERSHIP 69  0  3161 SONIC DRIVE IN OF
PENSACOLA, FLORIDA (NAVY BLVD.) PARTNERSHIP 73  0  3163 SONIC DRIVE IN OF
SPRINGFIELD, MISSOURI (WEST SUNSHINE) PARTNERSHIP 75  0  3165 SONIC DRIVE IN OF
HOUSTON, TEXAS (DAIRY ASHFORD) PARTNERSHIP 56  0  3166 SDI OF MONTGOMERY,
ALABAMA (MCGEHEE) PARTNERSHIP 68  0  3167 SONIC DRIVE IN OF MONTGOMERY, ALABAMA
(ATLANTA HIGHWAY) PARTNERSHIP 75  0  3168 SDI OF PANAMA CITY BEACH, FLORIDA
(THOMAS DRIVE) PARTNERSHIP 68  0  3177 SDI OF MARY ESTHER, FLORIDA PARTNERSHIP
73  0  3179 SDI OF WEBSTER, TEXAS PARTNERSHIP 70  0  3204 SDI OF DANVILLE,
KENTUCKY (BAUGHMAN) PARTNERSHIP 65  0  3205 SDI OF DALLAS, TEXAS (WHEATLAND
ROAD) PARTNERSHIP 51  0  3207 SDI OF DALLAS, TEXAS (SPRING VALLEY) PARTNERSHIP
65  0  3209 SDI OF LEXINGTON, KENTUCKY PARTNERSHIP 99  1  3210 SDI OF MILTON,
FLORIDA PARTNERSHIP 73  0  3213 SDI OF MUSCLE SHOALS, ALABAMA PARTNERSHIP 67  0 
3214 SDI OF SHALIMAR, FLORIDA (EGLIN PARKWAY) PARTNERSHIP 71  0  3215 SDI OF
UNION, MISSOURI PARTNERSHIP 67  0  3128 SDI OF WINNSBORO, TEXAS PARTNERSHIP 51 
0  3257 SDI OF HOUSTON, TEXAS (BISSONETT) PARTNERSHIP 63  0  3258 SDI OF
HOUSTON, TEXAS (WESTHEIMER) PARTNERSHIP 58  0  3260 SDI OF KATY, TEXAS (MASON
RD.) PARTNERSHIP 70  0  3324 SDI OF GEORGETOWN, KENTUCKY (LEXINGTON) PARTNERSHIP
86  0  3348 SDI OF ATHENS, ALABAMA PARTNERSHIP 67  0  3359 SDI OF HOUSTON, TEXAS
(FM 1960) PARTNERSHIP 58  0  3347 SDI OF ALEXANDER CITY, ALABAMA PARTNERSHIP 87 
0  3375 SDI OF SHREVEPORT, LOUISIANA (STEEPLECHASE) PARTNERSHIP 80  0  3389 SDI
OF COLUMBUS, GEORGIA PARTNERSHIP 84  0  3379 SDI OF LAPORTE, TEXAS PARTNERSHIP
65  0  3402 SDI OF HUNTSVILLE, ALABAMA (PRATT) PARTNERSHIP 76  0  3349 SDI OF
NICHOLASVILLE, KENTUCKY PARTNERSHIP 52  0 







Schedule 5.13 – Page 6

--------------------------------------------------------------------------------

1841 SDI OF CLINTON, TENNESSEE L.C. 71  0  2219 SDI OF KNOXVILLE, TENNESSEE
(MAYNARDVILLE), L.L.C. (FORMERLY HALLS, TN) 69  0  2360 SDI OF LAFOLLETTE,
TENNESSEE L.L.C. 70  0  2492 SDI OF MARYVILLE, TENNESSEE (E. BROADWAY) L.C. 78 
0  2573 SDI OF MARYVILLE, TENNESSEE (FOOTHILLS) L.C. 79  0  2675 SDI OF OAK
RIDGE, TENNESSEE L.C. 80  0  3183 SDI OF KNOXVILLE, TENNESSEE (BROADWAY) L.C.
62  0  3295 SDI OF KNOXVILLE, TENNESSEE (CEDAR) L.C. 73  0  1872 SDI OF
CHRISTIANSBURG, VIRGINIA L.C. 84  0  2788 SDI OF PULASKI, VIRGINIA L.C. 79  0 
3236 SDI OF WYTHEVILLE, VIRGINIA L.C. 76  0  3358 SDI OF RADFORD, VIRGINIA L.C.
66  0  1697 SDI OF BRISTOL, TENNESSEE L.C. 75  0  1996 SDI OF ELIZABETHTON,
TENNESSEE L.C. 65  0  2282 SDI OF JOHNSON CITY, TENNESSEE (N. ROAN) L.C. 68  0 
2290 SDI OF JOHNSON CITY, TENNESSEE (MARKET) L.C. 90  0  2320 SKI OF KINGSPORT,
TENNESSEE L.C. 77  0  3235 SDI OF ERWIN, TENNESSEE L.C. 77  0  3377 SDI OF
OKLAHOMA CITY, OKLAHOMA (N. PENN) PARTNERSHIP 63  0  3378 SDI OF OKLAHOMA CITY,
OKLAHOMA (N.E. 23RD) PARTNERSHIP 57  0  3373 SDI OF OKLAHOMA CITY, OKLAHOMA
(S.W. GRAND) PARTNERSHIP 71  0  3445 SDI OF DALLAS, TEXAS (GREENVILLE)
PARTNERSHIP 51  0  3460 SDI OF HOUSTON, TEXAS (N. DURHAM) PARTNERSHIP 62  0 
3459 SDI OF HOUSTON, TEXAS (CROSSTIMBERS) PARTNERSHIP 99  0  2315 SDI OF
KNOXVILLE, TENNESSEE (CHAPMAN HWY.), L.C. 88  0  2319 SDI OF KNOXVILLE,
TENNESSEE (KINGSTON), L.C. 90  0  1091 SDI OF GREENEVILLE, TENNESSEE, L.C. 90 
0  3327 SDI OF MORRISTOWN, TENNESSEE (JOHNSON HWY.), L.C. 57  0  2490 SDI OF
MORRISTOWN, TENNESSEE (CUMBERLAND), L.C. 64  0  2945 SDI OF SEVIERVILLE,
TENNESSEE, L.C. 66  0  3333 SDI OF WHITE PINE, TENNESSEE, L.C. 67  0  3446 SDI
OF AUBURN, ALABAMA (DEAN RD.) PARTNERSHIP 87  0  3420 SDI OF GULF BREEZE,
FLORIDA PARTNERSHIP 76  0  2413 SDI OF LOUDON, TENNESSEE, L.C. 85  0  3409 SDI
OF LITTLE ROCK, ARKANSAS (RODNEY PARHAM) PARTNERSHIP 68  0  3440 SDI OF MADISON,
ALABAMA (SULLIVAN) PARTNERSHIP 60  0  3441 SDI OF DALLAS, TEXAS (N.W. HIGHWAY)
PARTNERSHIP 59  0  3444 SDI OF DALLAS, TEXAS (INWOOD ROAD) PARTNERSHIP 65  0 
3480 SDI OF ROGERSVILLE, TENNESSEE, L.C. 68  0 







Schedule 5.13 – Page 7

--------------------------------------------------------------------------------

3451 SDI OF LITTLE ROCK, ARKANSAS (CANTRELL RD.) PARTNERSHIP 62  0  3493 SDI OF
WINCHESTER, KENTUCKY PARTNERSHIP 56  0  3506 SDI OF BEREA, KENTUCKY PARTNERSHIP
57  0  3507 SDI OF COLUMBUS, GEORGIA (EXPRESSWAY) PARTNERSHIP 75  0  3489 SDI OF
KINGSTON, TENNESSEE, L.C. 70  0  3487 SDI OF KNOXVILLE, TENNESSEE (5722 KINGSTON
PIKE), L.C. (FORMERLY GORE RD.) 71  0  3559 SDI OF HOUSTON, TEXAS (SAM HOUSTON)
PARTNERSHIP 55  0  3560 SDI OF HOUSTON, TEXAS (LITTLE YORK #2) PARTNERSHIP 60 
0  3561 SDI OF HOUSTON, TEXAS ( N. FREEWAY) PARTNERSHIP 64  0  3562 SDI OF
DALLAS, TEXAS ( N. BUCKNER) PARTNERSHIP 80  0  3557 SDI OF WILLS POINT, TEXAS
PARTNERSHIP 64  0  3545 SDI OF GRAHAM, NORTH CAROLINA PARTNERSHIP 66  0  3516
SDI OF RICHARDSON, TEXAS PARTNERSHIP 74  0  3531 SDI OF FRANKFORT, KENTUCKY
PARTNERSHIP 72  0  3470 SDI OF CHATTANOOGA, TENNESSEE, L.C. 80  0  3530 SDI OF
LANETT, ALABAMA PARTNERSHIP 75  0  3469 SDI OF OLATHE, KANSAS #3 (BLACKBOB)
PARTNERSHIP 82  0  3572 SDI OF CYPRESS, TEXAS (LOUETTA) PARTNERSHIP 80  0  3426
SDI OF PHENIX CITY, ALABAMA PARTNERSHIP 74  0  3573 SDI OF ST JOSEPH, MISSOURI
#3 PARTNERSHIP 61  0  3579 SDI OF HOUSTON, TEXAS (GULF FREEWAY) PARTNERSHIP 55 
0  3574 SDI OF FLORENCE, ALABAMA PARTNERSHIP 60  0  3575 SDI OF OPELIKA, ALABAMA
PARTNERSHIP 87  0  3595 SDI OF DALTON, GEORGIA, L.C. 68  0  3546 SDI OF
MOREHEAD, KENTUCKY PARTNERSHIP 80  0  3591 SDI OF KNOXVILLE, TENNESSEE (5101 N
BROADWAY), L.C. 72  0  3614 SDI OF RICHMOND, KENTUCKY PARTNERSHIP 58  0  3592
SDI OF CHATTANOOGA, TENNESSEE (HIXON PIKE), L.C. 70  0  3593 SDI OF COLUMBUS,
GEORGIA (FLOYD) PARTNERSHIP 75  0  3609 SDI OF WEST MONROE, LOUISIANA (CYPRESS)
PARTNERSHIP 80  0  3616 SDI OF RICHMOND, TEXAS (FM359) PARTNERSHIP 61  0  3498
SDI OF LEE'S SUMMIT, MISSOURI (LANGSFORD) PARTNERSHIP 68  0  3652 SDI OF
COLLINSVILLE, VIRGINIA (VIRGINIA) PARTNERSHIP 56  0  3617 SDI OF DALLAS, TEXAS
(PLANO) PARTNERSHIP 99  1  3653 SDI OF ROWLETT, TEXAS (DALROCK ROAD) PARTNERSHIP
66  0 







Schedule 5.13 – Page 8

--------------------------------------------------------------------------------

3673 SDI OF DALLAS, TEXAS (DAVIS) PARTNERSHIP 65  0  3612 SDI OF PARIS, KENTUCKY
(REINHOLD) PARTNERSHIP 99  1  3650 SDI OF MARTINSVILLE, VIRGINIA (STARLING)
PARTNERSHIP 56  0  3627 SDI OF DALLAS, TEXAS (3555 FOREST LANE) PARTNERSHIP 60 
0  3716 SDI OF LAWRENCEBURG, KENTUCKY (CROSSROAD) PARTNERSHIP 77  0  3675 SDI OF
HOUSTON, TEXAS (13310 WEST LITTLE YORK) PARTNERSHIP 53  0  3672 SDI OF DALLAS,
TEXAS (12130 INWOOD ROAD) PARTNERSHIP 87  0  3722 SDI OF DECATUR, ALABAMA (6TH
AVE) PARTNERSHIP 64  0  3700 SDI OF BRISTON, VIRGINIA (OLD AIRPORT), L.L.C. 74 
0  3664 SDI OF MARION, VIRGINIA (N. MAIN), L.L.C. 64  0  3772 SDI OF
SPRINGFIELD, MISSOURI (E REPUBLIC) PARTNERSHIP 67  0  3724 SDI OF WICHITA FALLS,
TEXAS (TAFT) PARTNERSHIP 53  0  3668 SDI OF HOUSTON, TEXAS (KUYKENDAHL)
PARTNERSHIP 56  0  3733 SDI OF ALBERTVILLE, ALABAMA (U.S. HIGHWAY) PARTNERSHIP
64  0  3726 SDI OF PEARLAND, TEXAS (W BROADWAY) PARTNERSHIP 61  0  3688 SDI OF
GARLAND, TEXAS (JUPITER) PARTNERSHIP 66  0  3738 SDI OF HOUSTON, TEXAS (UVALDE)
PARTNERSHIP 65  0  3786 SDI OF HOUSTON, TEXAS (HILLCROFT) PARTNERSHIP 66  0 
3732 SDI OF COOL VALLEY, MISSOURI (S FLORISSANT) PARTNERSHIP 68  0  3795 SDI OF
SPRINGFIELD, MISSOURI (EAST SUNSHINE) PARTNERSHIP 71  0  3781 SDI OF SACHSE,
TEXAS (S. HIGHWAY 78) PARTNERSHIP 64  0  3780 SDI OF CHATSWORTH, GEORGIA
(THIRD), L.L.C. 66  0  3834 SDI OF MCKINNEY, TEXAS (ELDORADO) PARTNERSHIP 74  0 
3844 SDI OF CASSVILLE, MISSOURI (MAIN) PARTNERSHIP 67  0  3139 SDI OF WICHITA
FALLS, TEXAS (JACKSBORO) PARTNERSHIP 52  0  3671 SDI OF PORT ARTHUR, TEXAS (TWIN
CITY) PARTNERSHIP 85  0  3824 SDI OF NEWPORT, TENNESSEE (BROADWAY), L.L.C. 82 
0  3818 SDI OF LITTLE ROCK, ARKANSAS (MABELVALE) PARTNERSHIP-FORMERLY BASELINE
DR 68  0  3667 SDI OF HOUSTON, TEXAS (BARKER-CYPRESS) PARTNERSHIP 58  0  3794
SDI OF LEAVENWORTH, KANSAS (N. 4TH ) PARTNERSHIP 63  0  3512 SDI OF DALLAS,
TEXAS (GARLAND ROAD), L.L.C. 78  0  3880 SDI OF WICHITA FALLS, TEXAS (SHEPPARD)
PARTNERSHIP 64  0 







Schedule 5.13 – Page 9

--------------------------------------------------------------------------------

3979 SDI OF SHREVEPORT, LOUISIANA (KINGS HIGHWAY) PARTNERSHIP 77  0  3771 SDI OF
MARYVILLE, TENNESSEE (LAMAR ALEXANDER), L.L.C. 70  0  3917 SDI OF OKLAHOMA CITY,
OKLAHOMA (N.W EXPRESSWAY) PARTNERSHIP 61  0  1934 SDI OF DARDANELLE, ARKANSAS
(UNION) PARTNERSHIP 69  0  2094 SDI OF GRANDVIEW, MISSOURI (BLUE RIDGE)
PARTNERSHIP 63  0  3871 SDI OF PERKINS, OKLAHOMA (MAIN) PARTNERSHIP 65  0  3900
SDI OF KNOXVILLE, TENNESSEE (OAKRIDGE), L.L.C. 80  0  3915 SDI OF FRIENDSWOOD,
TEXAS (FM 528) PARTNERSHIP 62  0  4012 SDI OF LITTLE ROCK, ARKANSAS (STAGECOACH)
PARTNERSHIP 77  0  3940 SDI OF MISSOURI CITY, TEXAS (TEXAS PKWY) PARTNERSHIP 67 
0  3427 SDI OF KANSAS CITY, MISSOURI (BLUE RIDGE BLVD.) PARTNERSHIP 67  0  3941
SDI OF HOUSTON, TEXAS (9221 WEST RD) PARTNERSHIP 64  0  3912 SDI OF LEXINGTON,
KENTUCKY (WINCHESTER) PARTNERSHIP 52  0  3916 SDI OF LITTLE ROCK, ARKANSAS
(BROADWAY) PARTNERSHIP 72  0  4100 SDI OF MONTGOMERY, ALABAMA (2025 CARTER HILL
RD) PARTNERSHIP 76  0  3946 SDI OF HUNTSVILLE, ALABAMA (11606 MEMORIAL), L.L.C.
85  0  4017 SDI OF EDGEWATER, COLORADO (SHERIDAN) L.L.C. 99  1  4011 SDI OF
ENGLAND, ARKANSAS (FORDYCE), L.L.C. 68  0  4028 SDI OF LEAGUE CITY, TEXAS (2310
FM 518 EAST) PARTNERSHIP 67  0  4098 SDI OF WARR ACRES, OKLAHOMA (5750 NW
EXPRESSWAY), L.L.C. 60  0  4108 SDI OF MADISON, ALABAMA (7871 HIGHWAY 72 WEST),
L.L.C. 82  0  4059 SDI OF FRISCO, TEXAS (7630 PRESTON RD.) PARTNERSHIP 69  0 
4104 SDI OF CHATTANOOGA, TENNESSEE (7420 E. BRAINERD), L.L.C. 71  0  2496 SDI OF
MCLOUD, OKLAHOMA (BROADWAY), L.L.C. 62  0  3472 SDI OF KANSAS CITY, MISSOURI
(BANNISTER), L.L.C. 64  0  4152 SDI OF HOUSTON, TX (101 DAIRY ASHFORD STREET)
PARTNERSHIP 65  0  4163 SDI OF SPRINGFIELD, MO (2605 W REPUBLIC), L.L.C. 65  0 
4125 SDI OF GRAND PRAIRIE, TEXAS (2650 NORTH HIGHWAY 360) PARTNERSHIP 70  0 







Schedule 5.13 – Page 10

--------------------------------------------------------------------------------

4099 SDI OF PENSACOLA, FLORIDA (1719 E NINE MILE RD) L.L.C. 71  0  4147 SDI OF
KNOXVILLE, TENNESSEE (4470 WESTERN), L.L.C 75  0  4162 SDI OF SHERWOOD, ARKANSAS
(KIEHEL), L.L.C. 74  0  4101 SDI OF MONTGOMERY, ALABAMA (3430 ATLANTA HIGHWAY)
PARTNERSHIP 59  0  4255 SDI OF DALLAS, TEXAS (3650 FRANKFORD ROAD) PARTNERSHIP
61  0  4156 SDI OF KINGSPORT, TENNESSEE (3845 FORT HENRY), L.L.C. 75  0  4128
SDI OF OLATHE, KANSAS (E 119TH STREET), L.L.C. 82  0  4160 SDI OF NORTH RICHLAND
HILLS, TEXAS (GRAPEVINE HWY) PARTNERSHIP 65  0  4206 SDI OF BEAUMONT, TEXAS
(1040 S. 11TH ST) PARTNERSHIP 65  0  4201 SDI OF SHERWOOD, ARKANSAS (8601
HIGHWAY 107), L.L.C. 77  0  4259 SDI OF DALLAS, TEXAS (9613 CLARK ROAD)
PARTNERSHIP 55  0  4301 SDI OF LEXINGTON, KY (E. NEW CIRCLE ROAD), L.L.C. 80  0 
4265 SDI OF ARLINGTON, TEXAS (1100 NE GREEN OAKS BLVD) PARTNERSHIP 65  0  2389
SDI OF LAFAYETTE, COLORADO (WANEKA), L.L.C. 80  0  4373 SDI OF OKLAHOMA CITY,
OKLAHOMA (5901 W. RENO), L.L.C. 72  0  4368 SDI OF SPRING, TEXAS (19764
INTERSTATE 45 N) PARTNERSHIP 51  0  4396 SDI OF HOUSTON, TEXAS (19625 TOMBALL
PKWY), PARTNERSHIP 66  0  1769 SDI OF CLARKSVILLE, TEXAS (W MAIN), PARTNERSHIP
90  0  1935 SDI OF DALLAS, TEXAS (FERGUSON ROAD), PARTNERSHIP 84  0  2077 SDI OF
GARLAND, TEXAS (FOREST LANE), PARTNERSHIP 64  0  2079 SDI OF GARLAND, TEXAS (W.
MILLER RD), PARTNERSHIP 61  0  2084 SDI OF GARLAND, TEXAS (BROADWAY BLVD),
PARTNERSHIP 74  0  2087 SDI OF GARLAND, TEXAS (BELTLINE ROAD), PARTNERSHIP 63 
0  2334 SDI OF LANCASTER, TEXAS (W PLEASANT RUN), PARTNERSHIP 61  0  2849 SDI OF
SHERMAN, TEXAS (TEXOMA PARKWAY), PARTNERSHIP 55  0  3129 SDI OF WHITEHOUSE,
TEXAS PARTNERSHIP 51  0  4286 SDI OF DEKALB, TEXAS (NE FRONT STREET),
PARTNERSHIP 90  0 







Schedule 5.13 – Page 11

--------------------------------------------------------------------------------

4395 SDI OF CARLISLE, ARKANSAS (N. BANKHEAD), L.L.C. 67  0  4401 SDI OF
STAFFORD, TEXAS (12260 SW FRWY), PARTNERSHIP 62  0  4155 SDI OF DENVER, COLORADO
(2720 W ALAMEDA), L.L.C. 83  0  2678 SDI OF ONEIDA, TENNESSEE (N ALBERTA), L.L.C
80  0  3134 SDI OF WARTBURG, TENNESSEE (MORGAN COUNTY HWY), L.L.C. 80  0  4325
SDI OF HUNTSVILLE, ALABAMA (JORDAN LANE, NW), L.L.C. 71  0  4323 SDI OF BRISTOL,
TENNESSEE (2709 W STATE STREET), L.L.C. 89  0  4369 SDI OF HOUSTON, TEXAS (8404
WESTHEIMER RD), PARTNERSHIP 73  0  4378 SDI OF MONTGOMERY, ALABAMA (1901
COLISEUM BLVD), L.L.C. 74  0  4440 SDI OF NICHOLASVILLE, KENTUCKY (120 BELLERIVE
BOULEVARD), L.L.C. 67  0  4402 SDI OF HOUSTON, TEXAS (5195 W 34TH ST),
PARTNERSHIP 61  0  4417 SDI OF BELLEVUE, NEBRASKA (CORNHUSKER), L.L.C. 80  0 
1014 SONIC DRIVE- IN OF BIXBY, OK, L.L.C 64  0  1025 SONIC DRIVE- IN OF BROKEN
ARROW, GARNETT, L.L.C 62  0  1033 SONIC DRIVE- IN, CATOOSA, OKLAHOMA, L.L.C. 62 
0  1256 SONIC DRIVE- IN, SAND SPRINGS, OKLAHOMA, L.L.C. 73  0  1291 SONIC DRIVE-
IN, TULSA, S. UTICA, L.L.C. 71  0  1292 SONIC DRIVE- IN, TULSA, 59TH & LEWIS,
L.L.C. 60  0  1295 SONIC DRIVE- IN, TULSA, 129TH E. AVENUE, L.L.C. 90  0  1296
SONIC DRIVE- IN, TULSA, E. 31ST STREET, L.L.C. 66  0  1297 SONIC DRIVE- IN,
TULSA, S. HARVARD, L.L.C. 54  0  1314 SONIC DRIVE- IN, WAGONER, OK, L.L.C. 61 
0  1605 SONIC DRIVE- IN, BROKEN ARROW, OK, L.L.C. 84  0  1700 SONIC DRIVE- IN,
BROKEN ARROW, W. NEW ORLEANS, L.L.C. 69  0  1702 SONIC DRIVE- IN, BROKEN ARROW,
E. KENOSHA, L.L.C. 60  0  1746 SONIC DRIVE- IN, CLEVELAND, OKLAHOMA, L.L.C. 87 
0  1753 SONIC DRIVE- IN, CHOCTAW, OK, L.L.C. 72  0  1903 SONIC DRIVE- IN,
DRUMRIGHT, OKLAHOMA, L.L.C. 68  0  2250 SONIC DRIVE- IN OF JENKS, L.L.C. 63  0 
2439 SONIC DRIVE- IN, MUSKOGEE, OKMULGEE ST., L.L.C. 70  0  2568 SONIC DRIVE-
IN, MUSKOGEE, YORK, L.L.C 59  0  2683 SONIC DRIVE- IN OF OWASSO, L.L.C. 77  0 
2854 SONIC DRIVE- IN, SAPULPA, L.L.C. 74  0  3003 SONIC DRIVE- IN OF WESTBANK,
L.L.C. 75  0  3043 SONIC DRIVE- IN, TULSA E. 71ST STREET, L.L.C. 69  0  3044
SONIC DRIVE- IN, TULSA, E. 91ST STREET, L.L.C. 55  0 







Schedule 5.13 – Page 12

--------------------------------------------------------------------------------

3049 SONIC DRIVE- IN, TULSA, 11TH STREET, L.L.C. 70  0  3051 SONIC DRIVE- IN,
TULSA, HYDE PARK, L.L.C. 64  0  3055 SONIC DRIVE- IN, TULSA, LEWIS, L.L.C. 75 
0  3386 SONIC DRIVE- IN, TULSA, 16TH STREET, L.L.C. 99  1  3518 SONIC DRIVE- IN,
TULSA, 51ST STREET, L.L.C. 60  0  3523 SONIC DRIVE- IN, TULSA, BROOKSIDE, L.L.C.
56  0  3551 SONIC DRIVE- IN, TULSA, HUNTERS GLEN, L.L.C. 69  0  3656 SONIC
DRIVE- IN, GLENPOOL, L.L.C. 69  0  3748 SONIC DRIVE- IN, TULSA, UNION, L.L.C.
59  0  3943 SONIC DRIVE- IN, MUSKOGEE, CHANDLER, L.L.C. 68  0  4214 SONIC DRIVE-
IN, CHOUTEAU, L.L.C. 70  0  4439 SDI OF COLUMBUS, GEORGIA (5586 MILGEN ROAD),
L.L.C. 80  0  4272 SDI OF VIRGINIA BEACH, VIRGINIA (WESLEYAN), L.L.C. 82  0 
4436 SDI OF FLORENCE, ALABAMA (2841 FLORENCE BLVD.), L.L.C. 64  0  4438 SDI OF
SALEM, VIRGINIA (830 W. MAIN STREET), L.L.C. 99  1  4398 SDI OF DALLAS, TEXAS
(10709 AUDELIA ROAD), PARTNERSHIP 99  1  4415 SDI OF GOLDEN, COLORADO (17191 S.
GOLDEN), L.L.C. 88  0  4329 SDI OF MIDVALE, UTAH (FORT UNION), L.L.C. 75  0 
4161 SDI OF OLATHE, KANSAS (13730 S. BLACKBOB RD), L.L.C. 84  0  4443 SDI OF
DALLAS, TEXAS (1330 EMPIRE CENTRAL), PARTNERSHIP 99  1  4418 SDI OF DALLAS,
TEXAS (8045 FOREST LANE), PARTNERSHIP 65  0  1110 SDI OF HOUSTON, TEXAS (16710
CLAY RD), PARTNERSHIP 85  0  4442 SDI OF STAFFORD, TEXAS (123 DULLES AVE),
PARTNERSHIP 67  0  4374 SDI OF KANSAS CITY, MISSOURI (1214 EMANUEL CLEAVER II
BLVD), L.L.C. 80  0  2082 SDI OF GARLAND, TEXAS (CASTLE) PARTNERSHIP 78  0  4330
SDI OF SANDY, UTAH (STATE), L.L.C. 80  0  4434 SDI OF OVERLAND, MISSOURI (PAGE),
L.L.C. 75  0  4539 SDI OF TULSA, OK (S. MEMORIAL DRIVE), L.L.C. 54  0  4394 SDI
OF HOUSTON, TEXAS (8504 MAIN STREET) PARTNERSHIP 73  0  4542 SDI OF LITTLE ROCK,
ARKANSAS (ARCH STREET PIKE), L.L.C. 65  0  4385 SDI OF CHESAPEAKE, VIRGINIA
(BATTLEFIELD BLVD NORTH), L.L.C. 89  0  4376 SDI OF RAYTOWN, MISSOURI (9014 E
350 HWY), L.L.C. 58  0  4429 SDI OF OVERLAND PARK, KANSAS (13485 SWITZER RD)
L.L.C. 88  0  4375 SDI OF KANSAS CITY, MISSOURI (822 WESTPORT RD) L.L.C. 65  0 







Schedule 5.13 – Page 13

--------------------------------------------------------------------------------

4549 SDI OF NICEVILLE, FLORIDA (HIGHWAY 20), PARTNERSHIP 71  0  4127 SDI OF
DENVER, COLORADO (1300 S. SHERIDAN BLVD) 68  0  4383 SDI OF SALT LAKE CITY, UTAH
(7025 SOUTH HIGHLAND DRIVE) 75  0  4302 SDI OF VIRGINIA BEACH, VIRGINIA (3581
HOLLAND ROAD) 70  0  4441 SDI OF HUMBLE, TEXAS (7102 WILL CLAYTON PKWY)
PARTNERSHIP 60  0  4399 SDI OF VIRGINIA BEACH, VIRGINIA (NIMMO PKWY), L.L.C. 86 
0  4541 SDI OF FORT WORTH, TEXAS (CLIFFORD), PARTNERSHIP 70  0  4558 SDI OF
DALTON, GEORGIA (1369 W WALNUT AVE), L.L.C. 73  0  4547 SDI OF FLORISSANT,
MISSOURI (LINDBERGH), L.L.C. 61  0  4631 SDI OF OKLAHOMA CITY, OKLAHOMA (7640 N.
MAY), L.L.C. 64  0  4581 SDI OF ST. PETERS, MISSOURI (MID RIVERS MALL), L.L.C.
78  0  4602 SDI OF OMAHA, NEBRASKA (5214 N. 30TH), L.L.C. 81  0  4601 SDI OF
ARLINGTON, TEXAS (3811 S. COOPER), PARTNERSHIP 90  0  4569 SDI OF HOUSTON, TEXAS
(11902 BISSONNET ST), PARTNERSHIP 57  0  4620 SDI OF OKLAHOMA CITY, OKLAHOMA
(5625 N WESTERN AVE), L.L.C. 67  0  4618 SDI OF TULSA, OKLAHOMA (10901 E. 41ST
STREET), L.L.C. 67  0  4582 SDI OF SUGARLAND, TEXAS (11511 S HWY 6), PARTNERSHIP
89  0  1987 SDI OF EL DORADO, KANSAS (WEST CENTRAL), L.L.C. 70  0  2145 SDI OF
HUTCHINSON, KANSAS (EAST 4TH), L.L.C. 74  0  2232 SDI OF HAYESNILLE, KANSAS
(EAST GRAND), L.L.C 80  0  2302 SDI OF KINGMAN, KANSAS (EAST AVENUE), L.L.C. 88 
0  2558 SDI OF MCPHERSON, KANSAS (EAST KANSAS), L.L.C. 75  0  2581 SDI OF
MULVANE, KANSAS (SE LOUIS), L.L.C. 74  0  2757 SDI OF PARK CITY, KANSAS
(BROADWAY), L.L.C. 71  0  3084 SDI OF WICHITA, KANSAS (S. WEST STREET), L.L.C
70  0  3088 SDI OF WICHITA, KANSAS (S. OLIVER), L.L.C. 61  0  3091 SDI OF
WICHITA, KANSAS (N. BROADWAY), L.L.C. 78  0  3098 SDI OF WICHITA, KANSAS (S.
SENECA), L.L.C. 69  0  3106 SDI OF WICHITA, KANSAS (E. HARRY), L.L.C. 73  0 
3112 SDI OF WICHITA, KANSAS (N. WOODLAWN), L.L.C. 80  0  3137 SDI OF WICHITA,
KANSAS (W. PAWNEE), L.L.C. 61  0  3141 SDI OF WICHITA, KANSAS (E. CENTRAL),
L.L.C. 78  0  3233 SDI OF WICHITA, KANSAS (S. BROADWAY), L.L.C. 79  0  3269 SDI
OF WICHITA, KANSAS (W. 21ST), L.L.C. 70  0  3634 SDI OF GODDARD, KANSAS (W.
HIGHWAY 54), L.L.C. 59  0 







Schedule 5.13 – Page 14

--------------------------------------------------------------------------------

3961 SDI OF ROSEHILL, KANSAS, L.L.C. 76  0  3988 SDI OF ANDOVER, KANSAS, L.L.C.
62  0  4148 SDI OF HUTCHINSON, KANSAS (E. 30TH), L.L.C. 73  0  3113 SDI OF
WICHITA, KANSAS (W. MAPLE), L.L.C. 80  0  4333 SDI OF HESSTON, KANSAS (E.
LINCOLN), L.L.C. 62  0  4306 SDI OF PORT ARTHUR, TEXAS (W. PORT ARTHUR ROAD),
PARTNERSHIP 69  0  4548 SDI OF ROANOKE, VIRGINIA (3755 BRAMBLETON AVE),L.L.C 84 
0  4649 SDI OF PRINCETON, TEXAS, PARTNERSHIP 73  0  4616 SDI OF MONROE,
LOUISIANA (4207 PECANLAND),L.L.C 90  0  4437 SDI OF DANDRIDGE, TENNESSEE
(HIGHWAY 92 S), L.L.C. 90  0  3114 SDI OF WHITE SETTLEMENT, TEXAS (N. CHERRY
LANE), PARTNERSHIP 78  0  4461 SDI OF DENVER, COLORADO (2611 S. BROADWAY),
L.L.C. 85  0  4633 SDI OF DRAPER, UTAH (267 E. 12300 SOUTH), L.L.C. 80  0  4638
SDI OF MURPHY, TEXAS (109 W. FM 544), PARTNERSHIP 86  0  4652 SDI OF HOUSTON,
TEXAS (2000 WOLLOWBROOK MALL), PARTNERSHIP 69  0  4526 SDI OF CHESTERFIELD,
MISSOURI (CHESTERFIELD AIRPORT ROAD), L.L.C. 75  0  4704 SDI OF TULSA, OKLAHOMA
(7021 S. MEMORIAL DRIVE), L.L.C. 78  0  4632 SDI OF ARLINGTON, TEXAS (2121 E.
LAMAR BLVD.), PARTNERSHIP 72  0  4697 SDI OF ST. LOUIS, MISSOURI (85 S. COUNTY
CENTER WAY), L.L.C. 99  1  4675 SDI OF AUBURN, ALABAMA (1703 S. COLLEGE), L.L.C.
84  0  4685 SDI OF DESTIN, FLORIDA (34960 EMERALD COAST PKWY), PARTNERSHIP 80 
0  4587 SDI OF OMAHA, NEBRASKA (14598 W. MAPLE), L.L.C. 77  0  4698 SDI OF SAINT
LOUIS, MISSOURI (44 W. COUNTY CENTER), L.L.C. 61  0  4723 SDI OF GARLAND, TEXAS
(5020 N. GARLAND AVE), PARTNERSHIP 76  0  4630 SDI OF DESOTO, TX (1316 W. BELT
LINE), PARTNERSHIP 76  0  4720 SDI OF FRIENDSWOOD, TEXAS (BAYBROOK MALL),
PARTNERSHIP 58  0  4820 SDI OF OKLAHOMA CITY, OKLAHOMA (1901 NW EXPRESSWAY),
L.L.C. 72  0  4787 SDI OF LEXINGTON, KENTUCKY (3401 NICHOLASVILLE), L.L.C. 60 
0  4761 SDI OF BRECKENRIDGE HILLS, MISSOURI (9760 SAINT CHARLES ROCK), L.L.C.
85  0  4741 SDI OF HOUSTON, TEXAS (7470 BELLFORT) PARTNERSHIP 77  0 







Schedule 5.13 – Page 15

--------------------------------------------------------------------------------

4768 SDI OF OMAHA, NEBRASKA (S. 108TH), L.L.C. 99  1  4747 SDI OF PENSACOLA,
FLORIDA (8990 PENSACOLA BLVD), PARTNERSHIP 75  0  4629 SDI OF TAMPA, FLORIDA
(4411 W. GRANDY BLVD), PARTNERSHIP 70  0  4379 SDI OF ARVADA, COLORADO (SHERIDAN
BLVD), L.L.C. 99  1  4767 SDI OF SALT LAKE CITY, UTAH (85 E. 1300 S.), L.L.C.
99  1  4599 SDI OF CHESAPEAKE, VIRGINIA (969 PROVIDENCE RD), L.L.C. 99  1  4688
SDI OF GARLAND, TEXAS (6202 BROADWAY BLVD.), PARTNERSHIP 99  1  4789 SDI OF
KNOXVILLE, TENNESSEE (2742 SCHAAD RD.), L.L.C. 77  0  4836 SDI OF GRAVEL RIDGE,
ARKANSAS (HIGHWAY 107), L.L.C. 99  1  4858 SDI OF CHATTANOOGA, TENNESSEE (4407
HIGHWAY 58), L.L.C 61  0  4765 SDI OF TULSA, OKLAHOMA (1919 S. MEMORIAL DR),
L.L.C. 99  1  4783 SDI OF CYPRESS, TEXAS (26044 NW FREEWAY), PARTNERSHIP 83  0 
4784 SDI OF TOMBALL, TEXAS (26020 TOMBALL PKWY), PARTNERSHIP 99  1  4885 SDI OF
WICHITA, KANSAS (355 S. GREENWICH RD.), L.L.C. 99  1  4853 SDI OF RICHARDSON,
TEXAS (605 SOUTH PLANO ROAD), PARTNERSHIP 99  1  4785 SDI OF FRIENDSWOOD, TEXAS
(18214 GULF FREEWAY), PARTNERSHIP 99  1 





























Schedule 5.13 – Page 16

--------------------------------------------------------------------------------

SCHEDULE 7.01


EXISTING LIENS



None































Schedule 7.01

--------------------------------------------------------------------------------

SCHEDULE 7.02


EXISTING INVESTMENTS



None































Schedule 7.02

--------------------------------------------------------------------------------

SCHEDULE 7.03


EXISTING INDEBTEDNESS

Sonic Corp.
Fiscal Year 2003
Private Placement

Purchaser
Series B Amount
  Pacific Life Insurance Company $10,000,000 Mony Life Insurance Company of
America $10,000,000 Massachusetts Mutual Life Insurance Company $  4,000,000
Massachusetts Mutual Life Insurance Company $  2,500,000 Massachusetts Mutual
Life Insurance Company $  2,000,000 CM Life Insurance Company $  1,000,000 Bost
& Co. $     500,000     Total $30,000,000

Series B – Issued April 1, 1998; Due April 1, 2005
Interest (6.759%) – Due April 1 and October 1

Series A Notes Canada Life Assurance Company $     500,000 Canada Life Assurance
Company $  1,000,000 Canada Life Assurance Company $  3,500,000


Series B Notes Pacific Life Insurance Company $  8,000,000 Pacific Life &
Annuity Company $  7,000,000 Massachusetts Mutual Life Insurance Company
$  4,500,000 Massachusetts Mutual Life Insurance Company $  2,500,000
Massachusetts Mutual Life Insurance Company $  1,500,000 Massachusetts Mutual
Life Insurance Company $     500,000 Massachusetts Mutual Life Insurance Company
$     500,000 CM Life Insurance Company $     500,000     Total $30,000,000

Series A – Issued August 10, 2001; Due August 10, 2008
Series B – Issued August 10, 2001; Due August 10, 2011
Interest (A – 6.58%), (B – 6.87%) – Due February 10 and August 10





Schedule 7.03

--------------------------------------------------------------------------------

SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES


SONIC CORP.

101 Park Avenue
Oklahoma City, Oklahoma
Attention:         W. Scott McLain
                           Chief Financial Officer
Telephone:       (405) 280-7654
Facsimile:        (405) 280-7516
Electronic Mail:           smclain@sonicdrivein.com
Website Address:        www.sonicdrivein.com



ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code:   TX1-492-14-14
Dallas, Texas 75202
Attention:         Kimberly A. Buie
Telephone:       (214) 209-1349
Facsimile:         (214) 290-9410
Electronic Mail:           kimberly.a.buie@bankofamerica.com

Account No.:    129-2000-883
Ref:                    Sonic Corp.
ABA#                111-000-012


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
231 South LaSalle Street
Mail Code IL1-231-08-30
Chicago, Illinois 60604
Attention:         Suzanne M. Paul
                           Vice President
Telephone:       (312) 923-1640
Facsimile:         (877) 206-8435
Electronic Mail:           suzanne.m.paul@bankofamerica.com


Schedule 10.02 – Page 1

--------------------------------------------------------------------------------

Other Notices as Lender:

Bank of America, N.A.
211 North Robinson
OK1-100-02-30
Oklahoma City, Oklahoma 73102-7109
Attention:         Karl G. Bovee
Telephone:       (405) 230-4935
Facsimile:         (405) 230-4089
Electronic Mail:           karl.bovee@bankofamerica.com



ARVEST BANK:

(for payments and Requests for Credit Extensions):
Arvest Bank
3900 North Lincoln Boulevard
Oklahoma City, Oklahoma 73105
Attention:         Cindy Batt
Telephone:       (405) 523-4169
Facsimile:         (405) 523-4126
Electronic Mail:           cbatt@arvest.com

Account No.:   GL 20130
Ref:                  Sonic Corp.
ABA#              082900872
Attention:        Cindy Batt – Lincoln OKC



UMB BANK, N.A.:

(for payments and Requests for Credit Extensions):
UMB Bank, N.A.
204 North Robinson, Suite 100
Oklahoma City, Oklahoma 73102
Attention:         Richard J. Lehrter
Telephone:       (405) 239-5925
Facsimile:         (405) 239-1971
Electronic Mail:           richard.lehrter@umb.com

Account No.:   000-106-002265000
Ref:                  Sonic Corp.
ABA#              101-000-695
Attention:        Vaughnda Ritchie



Schedule 10.02 – Page 2

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK:

(for payments and Requests for Credit Extensions):
JPMorgan Chase Bank
707 Travis Street, 8th Floor North
Houston, Texas 77002
Attention:         Cheryl W. Rubenstein
Telephone:       (713) 216-4330
Facsimile:         (713) 216-3486
Electronic Mail:           cheryl.rubenstein@jpmchase.com

Account No.:   0010-092-5701
Ref:                  Sonic Corp.
ABA#              113-000-609
Attention:        Debra M. Harris



MIDFIRST BANK, A FEDERALLY CHARTERED SAVINGS ASSOCIATION:

(for payments and Requests for Credit Extensions):
MidFirst Bank, a federally chartered savings association
MidFirst Plaza
501 NW Grand Boulevard, Suite 100
Oklahoma City, Oklahoma 73118
Attention:         James P. Boggs
Telephone:       (405) 767-7115
Facsimile:         (405) 767-7120
Electronic Mail:           james.boggs@midfirst.com

Account No.:   Loan # 780980
Ref:                  Sonic Corp.
ABA#              303087995
Attention:        Sharon Bales/Sandi Bomgaars



BANCFIRST:

(for payments and Requests for Credit Extensions):
BancFirst
101 North Broadway
Oklahoma City, Oklahoma 73102
Attention:         Brian K. Renz
Telephone:       (405) 270-1051
Facsimile:         (405) 270-4790
Electronic Mail:           brenz@bancfirst.com



Schedule 10.02 – Page 3

--------------------------------------------------------------------------------


Account No.:   Sonic
Ref:                  Sonic Corporation Participation
ABA#               1030003632
Attention:         Deidria Wilson



FLEET NATIONAL BANK:

(for payments and Requests for Credit Extensions):
Fleet National Bank
100 Federal Street
MA DE 10010B
Boston, Massachusetts 02110
Attention:         Heidi Tyng
Telephone:       (617) 434-1087
Facsimile:         (617) 434-0637
Electronic Mail:           heidi_f_tyng@fleet.com

Account No.:   151-0351-66156
Ref:                  Sonic Corp.
ABA#              011-000-138
Attention:        Elga Duarte























Schedule 10.02 – Page 4

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF LOAN NOTICE

Date: ___________, _____

To:  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of
April 23, 2003 (as amended, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Sonic Corp. (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and L/C Issuer.

        The undersigned hereby requests (select one):

         [ballot.jpg]   A Borrowing of Loans                         
   [ballot.jpg]   A conversion or continuation of Loans

  1. On _________________ (a Business Day).


  2. In the amount of $_________________.


  3. Comprised of ____________________.           

       [Type of Loan requested]


  4. For Eurodollar Rate Loans: with an Interest Period of ____ months.


        [The Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.]


 
 
SONIC CORP.  
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------





Exhibit A

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF NOTE

$_______________________   _______________________

        FOR VALUE RECEIVED, SONIC CORP., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of ___________________________
(the “Lender”), on the Maturity Date (as defined in the Credit Agreement
referred to below) the principal amount of __________________Dollars
($____________), or such lesser principal amount of Loans (as defined in such
Credit Agreement) due and payable by the Borrower to the Lender on the Maturity
Date under that certain Credit Agreement, dated as of April 23, 2003 (as
amended, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and L/C Issuer.

        The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates, and at such times as are specified in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

        This Note is one of the Notes referred to in the Agreement, is entitled
to the benefits thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein. Upon the occurrence of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

        The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand, intent
to accelerate, acceleration, dishonor and non-payment of this Note.













Exhibit B-1

--------------------------------------------------------------------------------

        THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF OKLAHOMA.


 
 
SONIC CORP.  
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------




























Exhibit B-2

--------------------------------------------------------------------------------


LOANS AND PAYMENTS WITH RESPECT THERETO

Date

--------------------------------------------------------------------------------

Type of
Loan Made

--------------------------------------------------------------------------------

Amount of
Loan Made

--------------------------------------------------------------------------------

End of
Interest
Period

--------------------------------------------------------------------------------

Amount of
Principal or
Interest
Paid This
Date

--------------------------------------------------------------------------------

Outstanding
Principal
Balance
This Date

--------------------------------------------------------------------------------

Notation
Made By

--------------------------------------------------------------------------------

______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________ ______________ ______________ ______________ ______________
______________
















Exhibit B-3

--------------------------------------------------------------------------------

EXHIBIT C


FORM OF ASSIGNMENT AND ASSUMPTION


ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1. Assignor: ______________________________


2. Assignee: ______________________________ [and is an Affiliate/Approved Fund
of [identify Lender]1]


3. Borrower(s): ______________________________


4. Administrative Agent: ______________________, as the administrative agent
under the Credit Agreement


5. Credit Agreement: The Credit Agreement, dated as of April 23, 2003 among
Sonic Corp., the Lenders parties thereto, and Bank of America, N.A., as
Administrative Agent


6. Assigned Interest:2


--------------------------------------------------------------------------------

1         Select as applicable.



Exhibit C-1

--------------------------------------------------------------------------------




Aggregate
Amount of
Commitment/Loans
for all Lenders*

Amount of
Commitment/Loans
Assigned*

Percentage
Assigned of
Commitment/Loans 3


$______________ $______________ ______________% $______________ $______________
______________% $______________ $______________ ______________%


[7.               Trade Date: __________________]4


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

















--------------------------------------------------------------------------------

2        Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
3        Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
4        To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.




Exhibit C-2

--------------------------------------------------------------------------------

        The terms set forth in this Assignment and Assumption are hereby agreed
to:


 
 
ASSIGNOR
[NAME OF ASSIGNOR]  
 
By:  
   

--------------------------------------------------------------------------------

Title:  
 
 
ASSIGNEE
[NAME OF ASSIGNEE]  
 
By:  
   

--------------------------------------------------------------------------------

Title:  

[Consented to and]5 Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
    Administrative Agent
 
  By:    

--------------------------------------------------------------------------------

Title:   
[Consented to:]6
 
  By:    

--------------------------------------------------------------------------------

Title:   





--------------------------------------------------------------------------------

5        To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.
6        To be added only if the consent of the Borrower and/or other parties
(e.g. L/C Issuer) is required by the terms of the Credit Agreement.



Exhibit C-3

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

        SECTION 1.   Representations and Warranties.

        (a)     Assignor. The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

        (b)     Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

        SECTION 2.   Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to or on or after the Effective
Date. The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

        SECTION 3.   General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.




Exhibit C-4

--------------------------------------------------------------------------------

This Assignment and Assumption may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of Oklahoma.


































Exhibit C – 5

--------------------------------------------------------------------------------

EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:_____________

To:     Bank of America, N.A., as Administrative Agent and L/C Issuer

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of
April 23, 2003 (as amended, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Sonic Corp. (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent
and L/C Issuer.

        The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the _________________________________________ of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

[Use following for fiscal year-end financial statements]

        Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

[Use following for fiscal quarter-end financial statements]

    1.        Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

    2.        The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

    3.        A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

[select one:]

        [to the best knowledge of the undersigned as of the date hereof No
Default or Event of Default under the Agreement has occurred and its
continuing.]

Exhibit D-1

--------------------------------------------------------------------------------

— or —

        [the following is a list of each such Default or Event of Default and
its nature and status:]

    4.        The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

        IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________________________, _____________.


 
 
SONIC CORP.  
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------


























Exhibit D-2

--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________("Statement Date")

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I. Leverage Ratio – For Determination of Applicable Rate

  A. Funded Debt for the Borrower and its Subsidiaries:

  1. Funded Debt (without duplication):

  (a) All obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments:  
$_____________     (b) Attributable Indebtedness in respect of Capital Leases
and Synthetic Lease Obligations:   $_____________     (c) All direct or
contingent obligations arising under letters of credit (including standby and
commercial), banker's acceptances, bank guaranties, surety bonds and similar
instruments:   $_____________     (d) All obligations to pay the deferred
purchase price of property or services, including all Seller Financing (other
than trade payables incurred in the ordinary course of business or accrued
liabilities arising in the ordinary course of business that are not overdue or
that are being contested in good faith), and indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed or is
limited in recourse:   $_____________     (e) Any Receivables Facility
Attributed Indebtedness:   $_____________     (f) Funded Debt (Lines I.A.1(a) +
(b) + (c) + (d) + (e)):   $_____________  

  B. EBITDA for the period of the four consecutive fiscal quarters most recently
ended for which Borrower has delivered financial statements:      

  1. EBITDA for the Borrower and its Subsidiaries on a consolidated basis
(without duplication):      

  (a) Net Income for the Subject Period:   $_____________     (b) To the extent
deducted in determining Net Income, Interest Expense for the Subject Period:  
$_____________     (c) To the extent deducted in determining Net Income, the
provision for federal, state, local and foreign   $_____________  

Exhibit D-3

--------------------------------------------------------------------------------

    income taxes payable by the Borrower and its Subsidiaries for the Subject
Period:         (d) To the extent deducted in determining Net Income, losses
from the sale of fixed assets not in the ordi business and other extraordinary
or nonrecurring items:   $_____________     (e) To the extent added in
determining Net Income, gains from the sale of fixed assets not in the ordinary
course of busi and other extraordinary or non-recurring items:   $_____________
    (f) EBIT (Lines I.B.(a) + (b) + (c) + (d) - (e)):   $_____________     (g)
To the extent deducted in determining Net Income, the amount of depreciation,
amortization expenses and other non- items deducted in determining Net Income
for the Subject Period:   $_____________     (h) EBITDA (Lines I.B.1(f) + (g)):
  $_____________  

  C. Leverage Ratio (Line I.A.1.(f) / Line I.B.1.(h)):   _____ to 1  


II. Section 7.02(e) -- Limitation on Investments as the Result of Acquisitions

  A. Aggregate Acquisition Consideration for each single Acquisition (whether in
one transaction or a series of related transactions) consummated durin quarter
ended on the Financial Statement Date (list each such Acqu related Acquisition
Consideration):   $_____________  

    _____________________________________________________   $_____________  

    _____________________________________________________   $_____________  

    _____________________________________________________   $_____________  

  B. Aggregate Acquisition Consideration for all Acquisitions, including those
listed in II.A., during the fiscal year:   $_____________  

  C. Maximum Acquisition Consideration for all Acquisitions during any fiscal
year:   $70,000,000  


III. Section 7.03(e) -- Limitation on Indebtedness – Operating Leases

  A. Aggregate payments under Operating Leases for fiscal year:   $_____________
 

  B. Maximum payments in aggregate for any fiscal year:   $10,000,000  

IV. Section 7.03(f) -- Limitation on Indebtedness -- Capital Leases and Purchase
Money

  A. Aggregate outstanding principal amount of Indebtedness in respect of
Capital Leases and purchase money obligations for fixed or capital assets:  
$_____________  

  B. Maximum in aggregate principal amount at any time outstanding:  
$45,000,000  


Exhibit D-4

--------------------------------------------------------------------------------

V. Section 7.03(g) -- Limitation on Indebtedness - Acquisition

  A. Aggregate outstanding principal amount of unsecured Indebtedness of
Borrower or any Subsidiary evidenced by any promissory note representing a po
purchase price for any Acquisition permitted under Schedule 7.02(e):  
$_____________  

  B. Maximum in aggregate amount at any time outstanding:   $50,000,000  


VI. Section 7.03(g) -- Limitation on Guaranty Obligations

  A. Aggregate outstanding principal amount of other Guaranty Obligations of the
Borrower or any Subsidiary:   $_____________  

  B. Maximum amount at any time outstanding:   $20,000,000  


VII. Section 7.05(c) -- Limitation on Dispositions

  A. Aggregate amount of disposed assets during fiscal year:   $_____________  

  B. Maximum amount of Dispositions:   $10,000,000  


VIII. Section 7.11(a) – Net Worth

  A. Actual Net Worth:   $_____________  

  B. Minimum Net Worth:      

  1. 50% of Net Income earned in each full fiscal quarter ending after November
30, 2003 (with no deduction for a net loss du period):   $_____________     2.
100% of aggregate increases in Net Worth of the Borrower and its Subsidiaries
after April 23, 2003 by reason of the issu of Capital Stock of the Borrower,
including any conversion or securities of the Borrower into such Capital Stock:
  $_____________     3. An amount equal to the Net Worth of any Person that
becomes a Subsidiary or is merged into or consolidated with the Bo Subsidiary or
substantially all of the assets of which ar the Borrower or any Subsidiary, in
each case after April 23, 2003:   $_____________     4. Required Minimum Net
Worth ($200,000,000 + Line VIII.B.1. + 2. + 3.):   $_____________  


IX. Section 7.11(b) – Minimum Fixed Charge Coverage Ratio

  A. EBIT (Line I.B.1.(f)):   $_____________  

  B. Non-capitalized lease obligations:   $_____________  

  C. Interest Expense:   $_____________  


Exhibit D-5

--------------------------------------------------------------------------------

  D. Non-capitalized lease obligations:   $_____________  

  E. Fixed Charge Coverage Ratio ((Lines IX.A. + B) / (Lines IX.C. + D)):  
_____ to 1  

  F. Minimum Fixed Charge Coverage Ratio Required (at the end of any fiscal
quarter):   2.00 to 1  


X. Section 7.11(d) – Maximum Leverage Ratio.

  A. Leverage Ratio (Line I.C.):   _____ to 1  

  B. Maximum Leverage Ratio (at the end of any fiscal quarter):   2.50 to 1  








Exhibit D-6

--------------------------------------------------------------------------------

EXHIBIT E

CORPORATE GUARANTY

        CORPORATE GUARANTY (this “Guaranty”), dated as of April 23, 2003, made
by each of the parties listed on the signature pages hereof (collectively, the
“Guarantors”, and each, a “Guarantor”), in favor of the Guarantied Parties
referred to below.

W I T N E S S E T H:

        WHEREAS, Sonic Corp., a Delaware corporation (the “Borrower”), has
entered into a Credit Agreement, dated as of April 23, 2003, among the Lenders
party thereto, and Bank of America, N.A., as the Administrative Agent and L/C
Issuer (hereinafter, the “Administrative Agent”) for the Lenders (said Credit
Agreement, as it may be amended, supplemented or otherwise modified from time to
time, being the “Credit Agreement”, and capitalized terms not defined herein but
defined therein being used herein as therein defined); and

        WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower and the Guarantors, and the Guarantors will derive direct and
indirect economic benefit from the Loans and Letters of Credit under the Credit
Agreement; and

        WHEREAS, it is a condition precedent to the obligation of the Lenders to
make Loans and issue Letters of Credit under the Credit Agreement that the
Guarantors shall have executed and delivered this Guaranty; and

        WHEREAS, the Lenders, the Administrative Agent, any Affiliate of any
Lender entering into a Swap Contract (provided that such Lender was a Lender at
the time such Swap Contract was entered into) with the Borrower or any Affiliate
of the Borrower and the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document are herein referred to as
the “Guarantied Parties”;

        NOW, THEREFORE, in consideration of the premises and to induce the
Lenders to make Loans and issue Letters of Credit the Guarantors hereby agree as
follows:

        SECTION 1. Guaranty. The Guarantors hereby jointly and severally
unconditionally and irrevocably guarantee the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of, (a) the Obligations, whether now or hereafter existing and
whether for principal, interest, fees, expenses or otherwise, (b) any and all
out-of-pocket expenses (including, without limitation, expenses and counsel fees
and expenses of the Administrative Agent and the Lenders) incurred by any of the
Guarantied Parties in enforcing any rights under this Guaranty and (c) all
present and future amounts that would become due but for the operation of any
provision of Debtor Relief Laws, and all present and future accrued and unpaid
interest, including, without limitation, all post-petition interest if the
Borrower or any Guarantor voluntarily or involuntarily becomes subject to any
Debtor Relief Laws (the items set forth in clauses (a), (b) and (c) immediately
above being herein referred to as the “Guarantied Obligations”). Upon failure of
the Borrower to pay any of the Guarantied Obligations when due

1

--------------------------------------------------------------------------------

after the giving by the Administrative Agent and/or the Lenders of any notice
and the expiration of any applicable cure period in each case provided for in
the Credit Agreement and other Loan Documents (whether at stated maturity, by
acceleration or otherwise), the Guarantors hereby further jointly and severally
agree to promptly pay the same after the Guarantors’ receipt of notice from the
Administrative Agent of the Borrower’s failure to pay the same, without any
other demand or notice whatsoever, including without limitation, any notice
having been given to any Guarantor of either the acceptance by the Guarantied
Parties of this Guaranty or the creation or incurrence of any of the
Obligations. This Guaranty is an absolute guaranty of payment and performance of
the Guarantied Obligations and not a guaranty of collection, meaning that it is
not necessary for the Guarantied Parties, in order to enforce payment by the
Guarantors, first or contemporaneously to accelerate payment of any of the
Guarantied Obligations, to institute suit or exhaust any rights against any Loan
Party, or to enforce any rights against any collateral. Notwithstanding anything
herein or in any other Loan Document to the contrary, in any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if, as a result of applicable law relating to fraudulent
conveyance or fraudulent transfer, including Section 548 of Bankruptcy Code or
any applicable provisions of comparable state law (collectively, “Fraudulent
Transfer Laws”), the obligations of any Guarantor under this Section 1 would
otherwise, after giving effect to (a) all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights of subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable requirements of Law,
(ii) Section 10 hereof or (iii) any other contractual obligations providing for
an equitable allocation among such Guarantor and other Subsidiaries or
Affiliates of the Borrower of obligations arising under this Guaranty or other
guaranties of the Obligations by such parties, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under this Section 1, then the amount
of such liability shall, without any further action by such Guarantor, any
Lender, the Administrative Agent or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

        SECTION 2. Guaranty Absolute. Each Guarantor guaranties that the
Guarantied Obligations will be paid strictly in accordance with the terms of the
Credit Agreement, the Notes and the other Loan Documents, without set-off or
counterclaim, and regardless of any Applicable Law now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:

        (a)     any lack of validity or enforceability of any provision of any
other Loan Document or any other agreement or instrument relating to any Loan
Document, or avoidance or subordination of any of the Guarantied Obligations;

2

--------------------------------------------------------------------------------

        (b)     any change in the time, manner or place of payment of, or in any
other term of, or any increase in the amount of, all or any of the Guarantied
Obligations, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, the Credit Agreement, the Notes or any of the
other Loan Documents;

        (c)     any exchange, release or non-perfection of any Lien on any
Collateral for, or any release of any other Loan Party or amendment or waiver of
any term of any other guaranty of, or any consent to departure from any
requirement of any other guaranty of, all or any of the Guarantied Obligations;

        (d)     the absence of any attempt to collect any of the Guarantied
Obligations from the Borrower or from any other Loan Party or any other action
to enforce the same or the election of any remedy by any of the Guarantied
Parties;

        (e)     any waiver, consent, extension, forbearance or granting of any
indulgence by any of the Guarantied Parties with respect to any provision of any
other Loan Document;

        (f)     the election by any of the Guarantied Parties in any proceeding
under any Debtor Relief Law;

        (g)     any borrowing or grant of a security interest by the Borrower,
as debtor-in-possession, under any Debtor Relief Law; or

        (h)     any other circumstance which might otherwise constitute a legal
or equitable discharge or defense of the Borrower or any Guarantor other than
payment or performance of the Obligations.

        SECTION 3. Waiver.

        (a)     Each Guarantor hereby (i) waives (A) promptness, diligence,
notice of acceptance and any and all other notices, including, without
limitation, notice of intent to accelerate and notice of acceleration, with
respect to any of the Obligations or this Guaranty, (B) any requirement that any
of the Guarantied Parties protect, secure, perfect or insure any security
interest in or other Lien on any property subject thereto or exhaust any right
or take any action against the Borrower or any other Person or any collateral,
(C) the filing of any claim with a court in the event of receivership or
bankruptcy of the Borrower or any other Person, (D) except as otherwise provided
herein, protest or notice with respect to nonpayment of all or any of the
Guarantied Obligations, (E) the benefit of any statute of limitation, (F) all
demands whatsoever (and any requirement that demand be made on the Borrower or
any other Person as a condition precedent to such Guarantor’s obligations
hereunder), (G) all rights by which any Guarantor might be entitled to require
suit on an accrued right of action in respect of any of the Guarantied
Obligations or require suit against the Borrower or any other Guarantor or
Person, (H) any defense based upon an election of remedies by any Guarantied
Party, or (I) notice of any events or circumstances set forth in clauses (a)
through (h) of Section 2 hereof; and (ii) covenants and agrees that, except as
otherwise agreed by the parties, this Guaranty will not be discharged except
(i) by complete payment and performance of the Guarantied Obligations and any
other

3

--------------------------------------------------------------------------------

obligations of such Guarantor contained herein or (ii) as to any Guarantor, upon
the sale or other disposition of all of the Stock of such Guarantor as permitted
under the Credit Agreement.

        (b)            If, in the exercise of any of its rights and remedies,
any of the Guarantied Parties shall forfeit any of its rights or remedies,
including, without limitation, its right to enter a deficiency judgment against
the Borrower or any other Person, whether because of any Applicable Law
pertaining to “election of remedies” or the like, each Guarantor hereby consents
to such action by such Guarantied Party and waives any claim based upon such
action. Any election of remedies which results in the denial or impairment of
the right of such Guarantied Party to seek a deficiency judgment against the
Borrower shall not impair the obligation of such Guarantor to pay the full
amount of the Guarantied Obligations or any other obligation of such Guarantor
contained herein.

        (c)     In the event any of the Guarantied Parties shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or under
any of the Loan Documents, to the extent not prohibited by Applicable Law, such
Guarantied Party may bid all or less than the amount of the Guarantied
Obligations and the amount of such bid, if successful, need not be paid by such
Guarantied Party but shall be credited against the Guarantied Obligations.

        (d)     Each Guarantor agrees that notwithstanding the foregoing and
without limiting the generality of the foregoing if, after the occurrence and
during the continuance of an Event of Default, the Guarantied Parties are
prevented by Applicable Law from exercising their respective rights to
accelerate the maturity of the Guarantied Obligations, to collect interest on
the Guarantied Obligations, or to enforce or exercise any other right or remedy
with respect to the Guarantied Obligations, or the Administrative Agent is
prevented from taking any action to realize on the Collateral, such Guarantor
agrees to pay to the Administrative Agent for the account of the Guarantied
Parties, upon demand therefor, the amount that would otherwise have been due and
payable had such rights and remedies been permitted to be exercised by the
Guarantied Parties.

        (e)     Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and of each other Loan
Party, and of all other circumstances bearing upon the risk of nonpayment of the
Guarantied Obligations or any part thereof, that diligent inquiry would reveal.
Each Guarantor hereby agrees that the Guarantied Parties shall have no duty to
advise any Guarantor of information known to any of the Guarantied Parties
regarding such condition or any such circumstance. In the event that any of the
Guarantied Parties in its sole discretion undertakes at any time or from time to
time to provide any such information to any Guarantor, such Guarantied Party
shall be under no obligation (i) to undertake any investigation not a part of
its regular business routine, (ii) to disclose any information which, pursuant
to accepted or reasonable banking or commercial finance practices, such
Guarantied Party wishes to maintain as confidential, or (iii) to make any other
or future disclosures of such information or any other information to such
Guarantor.

        (f)     Each Guarantor consents and agrees that the Guarantied Parties
shall be under no obligation to marshal any assets in favor of any Guarantor or
otherwise in connection with obtaining payment of any or all of the Guarantied
Obligations from any Person or source.

4

--------------------------------------------------------------------------------

        SECTION 4. Representations and Warranties. Each Guarantor hereby
represents and warrants to the Guarantied Parties that the representations and
warranties set forth in Article 5 of the Credit Agreement as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party are true
and correct in all material respects in the manner specified in the Credit
Agreement and the Guarantied Parties shall be entitled to rely on each of them
as if they were fully set forth herein.

        SECTION 5. Amendments, Etc. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by any Guarantor herefrom shall in
any event be effective unless the same shall be in writing, approved by the
Required Lenders (or by all the Lenders where the approval of each Lender is
required under the Credit Agreement) and signed by the Administrative Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

        SECTION 6. Addresses for Notices. All notices and other communications
provided for hereunder shall be effectuated in the manner provided for in
Section 10.02 of the Credit Agreement, provided that if a notice or
communication hereunder is sent to a Guarantor, said notice shall be addressed
to such Guarantor, in care of the Borrower.

        SECTION 7. No Waiver; Remedies.

        (a)     No failure on the part of any Guarantied Party to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by Applicable Law or any of the other Loan Documents.

        (b)     No waiver by the Guarantied Parties of any default shall operate
as a waiver of any other default or the same default on a future occasion, and
no action by any of the Guarantied Parties permitted hereunder shall in way
affect or impair any of the rights of the Guarantied Parties or the obligations
of any Guarantor under this Guaranty or under any of the other Loan Documents,
except as specifically set forth in any such waiver. Any determination by a
court of competent jurisdiction of the amount of any principal and/or interest
or other amount constituting any of the Guarantied Obligations shall be
conclusive and binding on each Guarantor irrespective of whether such Guarantor
was a party to the suit or action in which such determination was made provided
that the Borrower was so a party.

        SECTION 8. Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default under the Credit Agreement, each of the
Guarantied Parties is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set-off and apply any and all
deposits (general or special (except trust and escrow accounts), time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Guarantied Party to or for the credit or the account of each Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing under this Guaranty, irrespective of whether or not such Guarantied
Party shall have made any demand under this Guaranty and although such
obligations may be contingent and unmatured; provided, however, such Guarantied
Party shall promptly notify such Guarantor and the Borrower after such set-off
and

5

--------------------------------------------------------------------------------

the application made by such Guarantied Party. The rights of each Guarantied
Party under this Section 8 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Guarantied
Party may have.

        SECTION 9. Continuing Guaranty; Transfer of Notes. This Guaranty is a
continuing guaranty and shall (i) remain in full force and effect until the
Release Date, (ii) be binding upon each Guarantor, its permitted successors and
assigns, and (iii) inure to the benefit of and be enforceable by the Guarantied
Parties and their respective successors, permitted transferees, and permitted
assigns. Without limiting the generality of the foregoing clause (iii), each of
the Guarantied Parties may assign or otherwise transfer any Note held by it or
the Guarantied Obligations owed to it to any other Person, and such other Person
shall thereupon become vested with all the rights in respect thereof granted to
such Guarantied Party herein or otherwise with respect to such of the Notes and
the Guarantied Obligations so transferred or assigned, subject, however, to
compliance with the provisions of Section 10.07 of the Credit Agreement in
respect of assignments. No Guarantor may assign any of its obligations under
this Guaranty without first obtaining the written consent of the Lenders as set
forth in the Credit Agreement.

        SECTION 10. Reimbursement. To the extent that any Guarantor shall be
required hereunder to pay a portion of the Guarantied Obligations exceeding the
greater of (a) the amount of the economic benefit actually received by such
Guarantor from the Loans and the Letters of Credit and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth at the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worths of such other Guarantors at the date
enforcement hereunder is sought. Notwithstanding anything to the contrary, each
Guarantor agrees that the Guarantied Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing its guaranty herein or effecting the rights and remedies of the
Guarantied Parties hereunder. This Section 10 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 10 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay to the Guarantied Parties the Guarantied Obligations as and
when the same shall become due and payable in accordance with the terms hereof.

        SECTION 11. Reinstatement. This Guaranty shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Loan Party for liquidation or reorganization, should any Loan Party become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any Loan
Party’s assets, and shall, to the fullest extent permitted by Applicable Law,
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligees of the Obligations or such part thereof, whether as a
“voidable preference,”“fraudulent transfer,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Guarantied
Obligations shall, to the fullest extent

6

--------------------------------------------------------------------------------

permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

        SECTION 12. GOVERNING LAW.

        (a)     THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF OKLAHOMA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH PARTY SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

        (b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF OKLAHOMA
SITTING IN OKLAHOMA COUNTY, OKLAHOMA OR IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF OKLAHOMA LOCATED IN OKLAHOMA CITY, OKLAHOMA COUNTY, OKLAHOMA,
AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, THE GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE GUARANTOR, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

        SECTION 13. Waiver of Jury Trial. EACH PARTY TO THIS GUARANTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        SECTION 14. Section Titles. The Section titles contained in this
Guaranty are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Guaranty.

7

--------------------------------------------------------------------------------

        SECTION 15. Execution in Counterparts. This Guaranty may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
Guaranty.

        SECTION 16. Miscellaneous. All references herein to the Borrower or to
any Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or such Guarantor. All references to the singular shall be deemed to
include the plural where the context so requires.

        SECTION 17. Subrogation and Subordination.

        (a)     Subrogation. Notwithstanding any reference to subrogation
contained herein to the contrary, until the Release Date, each Guarantor hereby
irrevocably waives any claim or other rights which it may have or hereafter
acquire against the Borrower that arise from the existence, payment, performance
or enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of any Lender against the Borrower or any collateral which any Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statutes or common law, including without limitation, the
right to take or receive from the Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim or other rights. If any amount shall be paid to any
Guarantor in violation of the preceding sentence and the Guarantied Obligations
shall not have been paid in full, such amount shall be deemed to have been paid
to such Guarantor for the benefit of, and held in trust for the benefit of, the
Lenders, and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement. Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that the waiver set forth
in this Section 17 is knowingly made in contemplation of such benefits.

        (b)     Subordination. All debt and other liabilities of the Borrower to
any Guarantor (“Borrower Debt”) are expressly subordinate and junior to the
Guarantied Obligations and any instruments evidencing the Borrower Debt to the
extent provided below.

        (i)        Until the Release Date, each Guarantor agrees that it will
not request, demand, accept, or receive (by set-off or other manner) any payment
amount, credit or reduction of all or any part of the amounts owing under the
Borrower Debt or any security therefor, except as specifically allowed pursuant
to clause (ii) below;


        (ii)       Notwithstanding the provisions of clause (i) above, the
Borrower may pay to the Guarantors and the Guarantors may request, demand,
accept and receive and retain from the Borrower payments, credits or reductions
of all or any part of the amounts owing under the Borrower Debt or any security
therefor on the Borrower Debt, provided that the Borrower’s right to pay and the
Guarantors’ right to receive any such amount shall automatically and be
immediately suspended and cease (A) upon the occurrence and during the
continuance of a Default or (B) if, after taking into account the effect of such


8

--------------------------------------------------------------------------------

  payment, a Default would occur and be continuing. The Guarantors’ right to
receive amounts under this clause (ii) (including any amounts which theretofore
may have been suspended) shall automatically be reinstated at such time as the
Default which was the basis of such suspension has been cured or waived
(provided that no subsequent Default has occurred) or such earlier date, if any,
as the Administrative Agent gives notice to the Guarantors of reinstatement by
the Required Lenders, in the Required Lenders’ sole discretion;


        (iii)       If any Guarantor receives any payment on the Borrower Debt
in violation of this Guaranty, such Guarantor will hold such payment in trust
for the Lenders and will immediately deliver such payment to the Administrative
Agent; and


        (iv)       In the event of the commencement or joinder of any suit,
action or proceeding of any type (judicial or otherwise) or proceeding under any
Debtor Relief Law against the Borrower (an “Insolvency Proceeding”) and subject
to court orders issued pursuant to the Bankruptcy Code, the Guarantied
Obligations shall first be paid, discharged and performed in full before any
payment or performance is made upon the Borrower Debt notwithstanding any other
provisions which may be made in such Insolvency Proceeding. In the event of any
Insolvency Proceeding, each Guarantor will at any time prior to the payment in
full of the Obligations on the Maturity Date (A) file, at the request of any
Guarantied Party, any claim, proof of claim or similar instrument necessary to
enforce the Borrower’s obligation to pay the Borrower Debt, and (B) hold in
trust for and pay to the Guarantied Parties any and all monies, obligations,
property, stock dividends or other assets received in any such proceeding on
account of the Borrower Debt in order that the Guarantied Parties may apply such
monies or the cash proceeds of such other assets to the Obligations.


        SECTION 18. Guarantor Insolvency. Should any Guarantor voluntarily seek,
consent to, or acquiesce in the benefits of any Debtor Relief Law or become a
party to or be made the subject of any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of any Guarantied Party granted hereunder,
then, the obligations of such Guarantor under this Guaranty shall be, as between
such Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of such Guarantor to such Guarantied Party (without regard to whether
the Borrower is then in default under the Credit Agreement or whether any part
of the Guarantied Obligations is then due and owing by the Borrower to such
Guarantied Party), payable in full by such Guarantor to such Guarantied Party
upon demand, which shall be the estimated amount owing in respect of the
contingent claim created hereunder.

        SECTION 19. Rate Provision. It is not the intention of any Guarantied
Party to make an agreement violative of the laws of any applicable jurisdiction
relating to usury. Regardless of any provision in this Guaranty, no Guarantied
Party shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Highest
Lawful Rate. In no event shall any Guarantor be obligated to pay any amount in
excess of the Highest Lawful Rate. If from any circumstance the Administrative
Agent or any Guarantied Party shall ever receive, collect or apply anything of
value deemed excess interest under Applicable Law, an amount equal to such
excess shall be applied to the reduction of the

9

--------------------------------------------------------------------------------

principal amount of outstanding Loans, L/C Borrowings and any remainder shall be
promptly refunded to the payor. In determining whether or not interest paid or
payable with respect to the Guarantied Obligations, under any specified
contingency, exceeds the Highest Lawful Rate, the Guarantors and the Guarantied
Parties shall, to the maximum extent permitted by Applicable Law,
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) amortize, prorate, allocate and spread the total amount of
interest throughout the full term of such Obligations so that the interest paid
on account of such Guarantied Obligations does not exceed the Highest Lawful
Rate and/or (c) allocate interest between portions of such Guarantied
Obligations; provided that if the Guarantied Obligations are paid and performed
in full prior to the end of the full contemplated term thereof, and if the
interest received for the actual period of existence thereof exceeds the Highest
Lawful Rate, the Guarantied Parties shall refund to the payor the amount of such
excess or credit the amount of such excess against the total principal amount
owing, and, in such event, no Guarantied Party shall be subject to any penalties
provided by any laws for contracting for, charging or receiving interest in
excess of the Highest Lawful Rate.

        SECTION 20. Severability. Any provision of this Guaranty which is for
any reason prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

        SECTION 21. Guaranty Supplement. Any Subsidiary of the Borrower which
becomes a party hereto after the date hereof pursuant to Section 6.12 of the
Credit Agreement and a Guaranty Supplement shall be bound by all of the terms
and provisions of this Guaranty, and shall be a “Guarantor” for all purposes of
this Guaranty, the Credit Agreement and the other Loan Documents.

        SECTION 22. ENTIRE AGREEMENT. THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS. OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.







10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its duly authorized officer on the date first above
written.


 
 
SONIC INDUSTRIES, INC.  
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------


 
 
SONIC RESTAURANTS, INC.  
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------


 
 
AMERICA'S DRIVE-IN CORP.  
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------


 
 
AMERICA'S DRIVE-IN TRUST  
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

NOTICE ADDRESS FOR ALL
GUARANTORS:

101 Park Avenue
Oklahoma City, Oklahoma 73102
Fax No.:        (405) 280-7516
Phone No.:   (405) 280-7654
Attention:     Chief Financial Officer

--------------------------------------------------------------------------------

GUARANTY SUPPLEMENT

(Corporate Guaranty)

To the Lenders under the
Credit Agreement (defined below)

Ladies and Gentlemen:

        Sonic Corp., the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer entered into that certain Credit Agreement,
dated as of April 23, 2003 (said Credit Agreement, as amended, modified and
supplemented, the “Credit Agreement”; capitalized terms used herein and not
defined herein shall have the meaning given to them in the Credit Agreement).
Pursuant to Section 6.12 of the Credit Agreement, the undersigned,
___________________________________, a ______________ organized under the laws
of the __________________ (the “Additional Guarantor”) desires to amend the
definition of Guarantor (as the same may have been heretofore amended) set forth
in the Corporate Guaranty attached hereto so that at all times from and after
the date hereof, the Additional Guarantor shall be jointly and severally liable
as set forth in the Corporate Guaranty for the obligations of the Borrower under
the Credit Agreement to the extent and in the manner set forth in the Corporate
Guaranty.

        The undersigned is the duly elected _________________________ of the
Additional Guarantor, a Material Subsidiary of the Borrower, and is duly
authorized to execute and deliver this Guaranty Supplement to each of you. The
execution by the undersigned of this Guaranty Supplement shall evidence consent
to and acknowledgment and approval of the terms set forth herein and in the
Corporate Guaranty. The Additional Guarantor represents and warrants that the
representations and warranties set forth in Section 4 of the Corporate Guaranty
as to the Additional Guarantor are true and correct on and as of the date
hereof.

        Upon execution of this Guaranty Supplement, the Corporate Guaranty shall
be deemed to be amended as set forth above. Except as amended herein, the terms
and provisions of the Corporate Guaranty, the Credit Agreement and the other
Loan Documents are hereby ratified, confirmed and approved in all respects.

        Any and all notices, requests, certificates and other instruments may
refer to the Credit Agreement and the Corporate Guaranty without making specific
reference to this Guaranty Supplement, but nevertheless all such references
shall be deemed to include this Guaranty Supplement unless the context shall
otherwise require.

Exhibit A – 1

--------------------------------------------------------------------------------

      Dated: _____________________, 20___.


 
 
[NAME OF ADDITIONAL GUARANTOR]  
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------





















Exhibit A – 2

--------------------------------------------------------------------------------

EXHIBIT F


OPINION MATTERS































Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

PARTNERSHIP GUARANTY

        PARTNERSHIP GUARANTY (this “Guaranty”), dated as of April 23, 2003, made
by each of the parties listed on the signature pages hereof (collectively, the
“Guarantors”, and each, a “Guarantor”), in favor of the Guarantied Parties
referred to below.

W I T N E S S E T H:

        WHEREAS, Sonic Corp., a Delaware corporation (the “Borrower”), has
entered into a Credit Agreement, dated as of April 23, 2003, among the Lenders
party thereto, and Bank of America, N.A., as the Administrative Agent and L/C
Issuer (hereinafter, the “Administrative Agent”) for the Lenders (said Credit
Agreement, as it may be amended, supplemented or otherwise modified from time to
time, being the “Credit Agreement”, and capitalized terms not defined herein but
defined therein being used herein as therein defined); and

        WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower and the Guarantors, and the Guarantors will derive direct and
indirect economic benefit from the Loans and Letters of Credit under the Credit
Agreement; and

        WHEREAS, it is a condition precedent to the obligation of the Lenders to
make Loans and issue Letters of Credit under the Credit Agreement that the
Guarantors shall have executed and delivered this Guaranty; and

        WHEREAS, the Lenders, the Administrative Agent, any Affiliate of any
Lender entering into a Swap Contract (provided that such Lender was a Lender at
the time such Swap Contract was entered into) with the Borrower or any Affiliate
of the Borrower and the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document are herein referred to as
the “Guarantied Parties”;

        NOW, THEREFORE, in consideration of the premises and to induce the
Lenders to make Loans and issue Letters of Credit the Guarantors hereby agree as
follows:

        SECTION 1. Guaranty. The Guarantors hereby jointly and severally
unconditionally and irrevocably guarantee the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of, (a) the Obligations, whether now or hereafter existing and
whether for principal, interest, fees, expenses or otherwise, (b) any and all
out-of-pocket expenses (including, without limitation, expenses and counsel fees
and expenses of the Administrative Agent and the Lenders) incurred by any of the
Guarantied Parties in enforcing any rights under this Guaranty and (c) all
present and future amounts that would become due but for the operation of any
provision of Debtor Relief Laws, and all present and future accrued and unpaid
interest, including, without limitation, all post-petition interest if the
Borrower or any Guarantor voluntarily or involuntarily becomes subject to any
Debtor Relief Laws (the items set forth in clauses (a), (b) and (c) immediately
above being herein referred to as the “Guarantied Obligations”). Upon failure of
the Borrower to pay any of the Guarantied Obligations when due

1

--------------------------------------------------------------------------------

after the giving by the Administrative Agent and/or the Lenders of any notice
and the expiration of any applicable cure period in each case provided for in
the Credit Agreement and other Loan Documents (whether at stated maturity, by
acceleration or otherwise), the Guarantors hereby further jointly and severally
agree to promptly pay the same after the Guarantors’ receipt of notice from the
Administrative Agent of the Borrower’s failure to pay the same, without any
other demand or notice whatsoever, including without limitation, any notice
having been given to any Guarantor of either the acceptance by the Guarantied
Parties of this Guaranty or the creation or incurrence of any of the
Obligations. This Guaranty is an absolute guaranty of payment and performance of
the Guarantied Obligations and not a guaranty of collection, meaning that it is
not necessary for the Guarantied Parties, in order to enforce payment by the
Guarantors, first or contemporaneously to accelerate payment of any of the
Guarantied Obligations, to institute suit or exhaust any rights against any Loan
Party, or to enforce any rights against any collateral. Notwithstanding anything
herein or in any other Loan Document to the contrary, in any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if, as a result of applicable law relating to fraudulent
conveyance or fraudulent transfer, including Section 548 of Bankruptcy Code or
any applicable provisions of comparable state law (collectively, “Fraudulent
Transfer Laws”), the obligations of any Guarantor under this Section 1 would
otherwise, after giving effect to (a) all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights of subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable requirements of Law,
(ii) Section 10 hereof or (iii) any other contractual obligations providing for
an equitable allocation among such Guarantor and other Subsidiaries or
Affiliates of the Borrower of obligations arising under this Guaranty or other
guaranties of the Obligations by such parties, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under this Section 1, then the amount
of such liability shall, without any further action by such Guarantor, any
Lender, the Administrative Agent or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

        SECTION 2. Guaranty Absolute. Each Guarantor guaranties that the
Guarantied Obligations will be paid strictly in accordance with the terms of the
Credit Agreement, the Notes and the other Loan Documents, without set-off or
counterclaim, and regardless of any Applicable Law now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:

        (a)      any lack of validity or enforceability of any provision of any
other Loan Document or any other agreement or instrument relating to any Loan
Document, or avoidance or subordination of any of the Guarantied Obligations;

2

--------------------------------------------------------------------------------

        (b)      any change in the time, manner or place of payment of, or in
any other term of, or any increase in the amount of, all or any of the
Guarantied Obligations, or any other amendment or waiver of any term of, or any
consent to departure from any requirement of, the Credit Agreement, the Notes or
any of the other Loan Documents;

        (c)      any exchange, release or non-perfection of any Lien on any
Collateral for, or any release of any other Loan Party or amendment or waiver of
any term of any other guaranty of, or any consent to departure from any
requirement of any other guaranty of, all or any of the Guarantied Obligations;

        (d)      the absence of any attempt to collect any of the Guarantied
Obligations from the Borrower or from any other Loan Party or any other action
to enforce the same or the election of any remedy by any of the Guarantied
Parties;

        (e)      any waiver, consent, extension, forbearance or granting of any
indulgence by any of the Guarantied Parties with respect to any provision of any
other Loan Document;

        (f)      the election by any of the Guarantied Parties in any proceeding
under any Debtor Relief Law;

        (g)      any borrowing or grant of a security interest by the Borrower,
as debtor-in-possession, under any Debtor Relief Law; or

        (h)      any other circumstance which might otherwise constitute a legal
or equitable discharge or defense of the Borrower or any Guarantor other than
payment or performance of the Obligations.

        SECTION 3. Waiver.

        (a)      Each Guarantor hereby (i) waives (A) promptness, diligence,
notice of acceptance and any and all other notices, including, without
limitation, notice of intent to accelerate and notice of acceleration, with
respect to any of the Obligations or this Guaranty, (B) any requirement that any
of the Guarantied Parties protect, secure, perfect or insure any security
interest in or other Lien on any property subject thereto or exhaust any right
or take any action against the Borrower or any other Person or any collateral,
(C) the filing of any claim with a court in the event of receivership or
bankruptcy of the Borrower or any other Person, (D) except as otherwise provided
herein, protest or notice with respect to nonpayment of all or any of the
Guarantied Obligations, (E) the benefit of any statute of limitation, (F) all
demands whatsoever (and any requirement that demand be made on the Borrower or
any other Person as a condition precedent to such Guarantor’s obligations
hereunder), (G) all rights by which any Guarantor might be entitled to require
suit on an accrued right of action in respect of any of the Guarantied
Obligations or require suit against the Borrower or any other Guarantor or
Person, (H) any defense based upon an election of remedies by any Guarantied
Party, or (I) notice of any events or circumstances set forth in clauses (a)
through (h) of Section 2 hereof; and (ii) covenants and agrees that, except as
otherwise agreed by the parties, this Guaranty will not be discharged except
(i) by complete payment and performance of the Guarantied Obligations and any
other

3

--------------------------------------------------------------------------------

obligations of such Guarantor contained herein or (ii) as to any Guarantor, upon
the sale or other disposition of all of the Stock of such Guarantor as permitted
under the Credit Agreement.

        (b)      If, in the exercise of any of its rights and remedies, any of
the Guarantied Parties shall forfeit any of its rights or remedies, including,
without limitation, its right to enter a deficiency judgment against the
Borrower or any other Person, whether because of any Applicable Law pertaining
to “election of remedies” or the like, each Guarantor hereby consents to such
action by such Guarantied Party and waives any claim based upon such action. Any
election of remedies which results in the denial or impairment of the right of
such Guarantied Party to seek a deficiency judgment against the Borrower shall
not impair the obligation of such Guarantor to pay the full amount of the
Guarantied Obligations or any other obligation of such Guarantor contained
herein.

        (c)      In the event any of the Guarantied Parties shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or under
any of the Loan Documents, to the extent not prohibited by Applicable Law, such
Guarantied Party may bid all or less than the amount of the Guarantied
Obligations and the amount of such bid, if successful, need not be paid by such
Guarantied Party but shall be credited against the Guarantied Obligations.

        (d)      Each Guarantor agrees that notwithstanding the foregoing and
without limiting the generality of the foregoing if, after the occurrence and
during the continuance of an Event of Default, the Guarantied Parties are
prevented by Applicable Law from exercising their respective rights to
accelerate the maturity of the Guarantied Obligations, to collect interest on
the Guarantied Obligations, or to enforce or exercise any other right or remedy
with respect to the Guarantied Obligations, or the Administrative Agent is
prevented from taking any action to realize on the Collateral, such Guarantor
agrees to pay to the Administrative Agent for the account of the Guarantied
Parties, upon demand therefor, the amount that would otherwise have been due and
payable had such rights and remedies been permitted to be exercised by the
Guarantied Parties.

        (e)      Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and of each other Loan
Party, and of all other circumstances bearing upon the risk of nonpayment of the
Guarantied Obligations or any part thereof, that diligent inquiry would reveal.
Each Guarantor hereby agrees that the Guarantied Parties shall have no duty to
advise any Guarantor of information known to any of the Guarantied Parties
regarding such condition or any such circumstance. In the event that any of the
Guarantied Parties in its sole discretion undertakes at any time or from time to
time to provide any such information to any Guarantor, such Guarantied Party
shall be under no obligation (i) to undertake any investigation not a part of
its regular business routine, (ii) to disclose any information which, pursuant
to accepted or reasonable banking or commercial finance practices, such
Guarantied Party wishes to maintain as confidential, or (iii) to make any other
or future disclosures of such information or any other information to such
Guarantor.

        (f)      Each Guarantor consents and agrees that the Guarantied Parties
shall be under no obligation to marshal any assets in favor of any Guarantor or
otherwise in connection with obtaining payment of any or all of the Guarantied
Obligations from any Person or source.

4

--------------------------------------------------------------------------------

        SECTION 4. Representations and Warranties. Each Guarantor hereby
represents and warrants to the Guarantied Parties that the representations and
warranties set forth in Article 5 of the Credit Agreement as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party are true
and correct in all material respects in the manner specified in the Credit
Agreement and the Guarantied Parties shall be entitled to rely on each of them
as if they were fully set forth herein.

        SECTION 5. Amendments, Etc. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by any Guarantor herefrom shall in
any event be effective unless the same shall be in writing, approved by the
Required Lenders (or by all the Lenders where the approval of each Lender is
required under the Credit Agreement) and signed by the Administrative Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

        SECTION 6. Addresses for Notices. All notices and other communications
provided for hereunder shall be effectuated in the manner provided for in
Section 10.02 of the Credit Agreement, provided that if a notice or
communication hereunder is sent to a Guarantor, said notice shall be addressed
to such Guarantor, in care of the Borrower.

        SECTION 7. No Waiver; Remedies.

        (a)      No failure on the part of any Guarantied Party to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by Applicable Law or any of the other Loan Documents.

        (b)      No waiver by the Guarantied Parties of any default shall
operate as a waiver of any other default or the same default on a future
occasion, and no action by any of the Guarantied Parties permitted hereunder
shall in way affect or impair any of the rights of the Guarantied Parties or the
obligations of any Guarantor under this Guaranty or under any of the other Loan
Documents, except as specifically set forth in any such waiver. Any
determination by a court of competent jurisdiction of the amount of any
principal and/or interest or other amount constituting any of the Guarantied
Obligations shall be conclusive and binding on each Guarantor irrespective of
whether such Guarantor was a party to the suit or action in which such
determination was made provided that the Borrower was so a party.

        SECTION 8. Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default under the Credit Agreement, each of the
Guarantied Parties is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set-off and apply any and all
deposits (general or special (except trust and escrow accounts), time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Guarantied Party to or for the credit or the account of each Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing under this Guaranty, irrespective of whether or not such Guarantied
Party shall have made any demand under this Guaranty and although such
obligations may be contingent and unmatured; provided, however, such Guarantied
Party shall promptly notify such Guarantor and the Borrower after such set-off
and

5

--------------------------------------------------------------------------------

the application made by such Guarantied Party. The rights of each Guarantied
Party under this Section 8 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Guarantied
Party may have.

        SECTION 9. Continuing Guaranty; Transfer of Notes. This Guaranty is a
continuing guaranty and shall (i) remain in full force and effect until the
Release Date, (ii) be binding upon each Guarantor, its permitted successors and
assigns, and (iii) inure to the benefit of and be enforceable by the Guarantied
Parties and their respective successors, permitted transferees, and permitted
assigns. Without limiting the generality of the foregoing clause (iii), each of
the Guarantied Parties may assign or otherwise transfer any Note held by it or
the Guarantied Obligations owed to it to any other Person, and such other Person
shall thereupon become vested with all the rights in respect thereof granted to
such Guarantied Party herein or otherwise with respect to such of the Notes and
the Guarantied Obligations so transferred or assigned, subject, however, to
compliance with the provisions of Section 10.07 of the Credit Agreement in
respect of assignments. No Guarantor may assign any of its obligations under
this Guaranty without first obtaining the written consent of the Lenders as set
forth in the Credit Agreement.

        SECTION 10. Reimbursement. To the extent that any Guarantor shall be
required hereunder to pay a portion of the Guarantied Obligations exceeding the
greater of (a) the amount of the economic benefit actually received by such
Guarantor from the Loans and the Letters of Credit and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth at the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worths of such other Guarantors at the date
enforcement hereunder is sought. Notwithstanding anything to the contrary, each
Guarantor agrees that the Guarantied Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing its guaranty herein or effecting the rights and remedies of the
Guarantied Parties hereunder. This Section 10 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 10 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay to the Guarantied Parties the Guarantied Obligations as and
when the same shall become due and payable in accordance with the terms hereof.

        SECTION 11. Reinstatement. This Guaranty shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Loan Party for liquidation or reorganization, should any Loan Party become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any Loan
Party’s assets, and shall, to the fullest extent permitted by Applicable Law,
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligees of the Obligations or such part thereof, whether as a
“voidable preference,”“fraudulent transfer,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Guarantied
Obligations shall, to the fullest extent

6

--------------------------------------------------------------------------------

permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

        SECTION 12. GOVERNING LAW.

        (a)      THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF OKLAHOMA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH PARTY SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

        (b)      ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF OKLAHOMA
SITTING IN OKLAHOMA COUNTY, OKLAHOMA OR IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF OKLAHOMA LOCATED IN OKLAHOMA CITY, OKLAHOMA COUNTY, OKLAHOMA,
AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, THE GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE GUARANTOR, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

        SECTION 13. Waiver of Jury Trial. EACH PARTY TO THIS GUARANTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        SECTION 14. Section Titles. The Section titles contained in this
Guaranty are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Guaranty.

7

--------------------------------------------------------------------------------

        SECTION 15. Execution in Counterparts. This Guaranty may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
Guaranty.

        SECTION 16. Miscellaneous. All references herein to the Borrower or to
any Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or such Guarantor. All references to the singular shall be deemed to
include the plural where the context so requires.

        SECTION 17. Subrogation and Subordination.

        (a)     Subrogation. Notwithstanding any reference to subrogation
contained herein to the contrary, until the Release Date, each Guarantor hereby
irrevocably waives any claim or other rights which it may have or hereafter
acquire against the Borrower that arise from the existence, payment, performance
or enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of any Lender against the Borrower or any collateral which any Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statutes or common law, including without limitation, the
right to take or receive from the Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim or other rights. If any amount shall be paid to any
Guarantor in violation of the preceding sentence and the Guarantied Obligations
shall not have been paid in full, such amount shall be deemed to have been paid
to such Guarantor for the benefit of, and held in trust for the benefit of, the
Lenders, and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement. Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that the waiver set forth
in this Section 17 is knowingly made in contemplation of such benefits.

        (b)     Subordination. All debt and other liabilities of the Borrower to
any Guarantor (“Borrower Debt”) are expressly subordinate and junior to the
Guarantied Obligations and any instruments evidencing the Borrower Debt to the
extent provided below.

        (i)       Until the Release Date, each Guarantor agrees that it will not
request, demand, accept, or receive (by set-off or other manner) any payment
amount, credit or reduction of all or any part of the amounts owing under the
Borrower Debt or any security therefor, except as specifically allowed pursuant
to clause (ii) below;


        (ii)       Notwithstanding the provisions of clause (i) above, the
Borrower may pay to the Guarantors and the Guarantors may request, demand,
accept and receive and retain from the Borrower payments, credits or reductions
of all or any part of the amounts owing under the Borrower Debt or any security
therefor on the Borrower Debt, provided that the Borrower’s right to pay and the
Guarantors’ right to receive any such amount shall automatically and be
immediately suspended and cease (A) upon the occurrence and during the
continuance of a Default or (B) if, after taking into account the effect of such


8

--------------------------------------------------------------------------------

  payment, a Default would occur and be continuing. The Guarantors’ right to
receive amounts under this clause (ii) (including any amounts which theretofore
may have been suspended) shall automatically be reinstated at such time as the
Default which was the basis of such suspension has been cured or waived
(provided that no subsequent Default has occurred) or such earlier date, if any,
as the Administrative Agent gives notice to the Guarantors of reinstatement by
the Required Lenders, in the Required Lenders’ sole discretion;


        (iii)       If any Guarantor receives any payment on the Borrower Debt
in violation of this Guaranty, such Guarantor will hold such payment in trust
for the Lenders and will immediately deliver such payment to the Administrative
Agent; and


        (iv)       In the event of the commencement or joinder of any suit,
action or proceeding of any type (judicial or otherwise) or proceeding under any
Debtor Relief Law against the Borrower (an “Insolvency Proceeding”) and subject
to court orders issued pursuant to the Bankruptcy Code, the Guarantied
Obligations shall first be paid, discharged and performed in full before any
payment or performance is made upon the Borrower Debt notwithstanding any other
provisions which may be made in such Insolvency Proceeding. In the event of any
Insolvency Proceeding, each Guarantor will at any time prior to the payment in
full of the Obligations on the Maturity Date (A) file, at the request of any
Guarantied Party, any claim, proof of claim or similar instrument necessary to
enforce the Borrower’s obligation to pay the Borrower Debt, and (B) hold in
trust for and pay to the Guarantied Parties any and all monies, obligations,
property, stock dividends or other assets received in any such proceeding on
account of the Borrower Debt in order that the Guarantied Parties may apply such
monies or the cash proceeds of such other assets to the Obligations.


        SECTION 18. Guarantor Insolvency. Should any Guarantor voluntarily seek,
consent to, or acquiesce in the benefits of any Debtor Relief Law or become a
party to or be made the subject of any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of any Guarantied Party granted hereunder,
then, the obligations of such Guarantor under this Guaranty shall be, as between
such Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of such Guarantor to such Guarantied Party (without regard to whether
the Borrower is then in default under the Credit Agreement or whether any part
of the Guarantied Obligations is then due and owing by the Borrower to such
Guarantied Party), payable in full by such Guarantor to such Guarantied Party
upon demand, which shall be the estimated amount owing in respect of the
contingent claim created hereunder.

        SECTION 19. Rate Provision. It is not the intention of any Guarantied
Party to make an agreement violative of the laws of any applicable jurisdiction
relating to usury. Regardless of any provision in this Guaranty, no Guarantied
Party shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Highest
Lawful Rate. In no event shall any Guarantor be obligated to pay any amount in
excess of the Highest Lawful Rate. If from any circumstance the Administrative
Agent or any Guarantied Party shall ever receive, collect or apply anything of
value deemed excess interest under Applicable Law, an amount equal to such
excess shall be applied to the reduction of the

9

--------------------------------------------------------------------------------

principal amount of outstanding Loans, L/C Borrowings and any remainder shall be
promptly refunded to the payor. In determining whether or not interest paid or
payable with respect to the Guarantied Obligations, under any specified
contingency, exceeds the Highest Lawful Rate, the Guarantors and the Guarantied
Parties shall, to the maximum extent permitted by Applicable Law,
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) amortize, prorate, allocate and spread the total amount of
interest throughout the full term of such Obligations so that the interest paid
on account of such Guarantied Obligations does not exceed the Highest Lawful
Rate and/or (c) allocate interest between portions of such Guarantied
Obligations; provided that if the Guarantied Obligations are paid and performed
in full prior to the end of the full contemplated term thereof, and if the
interest received for the actual period of existence thereof exceeds the Highest
Lawful Rate, the Guarantied Parties shall refund to the payor the amount of such
excess or credit the amount of such excess against the total principal amount
owing, and, in such event, no Guarantied Party shall be subject to any penalties
provided by any laws for contracting for, charging or receiving interest in
excess of the Highest Lawful Rate.

        SECTION 20. Severability. Any provision of this Guaranty which is for
any reason prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

        SECTION 21. Guaranty Supplement. Any Subsidiary of the Borrower which
becomes a party hereto after the date hereof pursuant to Section 6.12 of the
Credit Agreement and a Guaranty Supplement shall be bound by all of the terms
and provisions of this Guaranty, and shall be a “Guarantor” for all purposes of
this Guaranty, the Credit Agreement and the other Loan Documents.

        SECTION 22. ENTIRE AGREEMENT. THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS. OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its duly authorized officer on the date first above
written.


 
 
EACH OF THE PARTNERSHIPS SPECIFIED
            IN ANNEX A HERETO  
 
     
  By: Sonic Restaurants, Inc., Managing General
Partner of each of such Partnerships  
 
     
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------



ADDRESS FOR NOTICES:

101 Park Avenue
Oklahoma City, Oklahoma 73102
Fax No.:        (405) 280-7516
Phone No.:   (405) 280-7654
Attention:     Chief Financial Officer

11

--------------------------------------------------------------------------------

GUARANTY SUPPLEMENT

(Partnership Guaranty)

To the Lenders under the
Credit Agreement (defined below)

Ladies and Gentlemen:

        Sonic Corp., the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer entered into that certain Credit Agreement,
dated as of April 23, 2003 (said Credit Agreement, as amended, modified and
supplemented, the “Credit Agreement”; capitalized terms used herein and not
defined herein shall have the meaning given to them in the Credit Agreement).
Pursuant to Section 6.12 of the Credit Agreement, the undersigned,
___________________________________, a general partnership organized under the
laws of the __________________ (the “Additional Guarantor”) desires to amend the
definition of Guarantor (as the same may have been heretofore amended) set forth
in the Partnership Guaranty attached hereto so that at all times from and after
the date hereof, the Additional Guarantor shall be jointly and severally liable
as set forth in the Partnership Guaranty for the obligations of the Borrower
under the Credit Agreement to the extent and in the manner set forth in the
Partnership Guaranty.

        The undersigned is the duly elected _________________________ of Sonic
Restaurants, Inc., managing general partner of the Additional Guarantor, a
Subsidiary of the Borrower, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you. The execution by the undersigned of this
Guaranty Supplement shall evidence consent to and acknowledgment and approval of
the terms set forth herein and in the Partnership Guaranty. The Additional
Guarantor represents and warrants that the representations and warranties set
forth in Section 4 of the Partnership Guaranty as to the Additional Guarantor
are true and correct on and as of the date hereof.

        Upon execution of this Guaranty Supplement, the Partnership Guaranty
shall be deemed to be amended as set forth above. Except as amended herein, the
terms and provisions of the Partnership Guaranty, the Credit Agreement and the
other Loan Documents are hereby ratified, confirmed and approved in all
respects.

        Any and all notices, requests, certificates and other instruments may
refer to the Credit Agreement and the Partnership Guaranty without making
specific reference to this Guaranty Supplement, but nevertheless all such
references shall be deemed to include this Guaranty Supplement unless the
context shall otherwise require.

Exhibit A-1

--------------------------------------------------------------------------------

      Dated: _____________________, 20___.


 
 
[NAME OF ADDITIONAL GUARANTOR]  
 
     
  By: Sonic Restaurants, Inc., Managing General
Partner of Additional Guarantor  
 
     
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------












Exhibit A-2

--------------------------------------------------------------------------------

Annex A - Partnership Guaranty



Partnerships SDI OF BLYTHEVILLE, ARKANSAS (N. 6TH) PARTNERSHIP SONIC DRIVE IN OF
BAYTOWN, TEXAS SONIC DRIVE IN OF BEAUMONT, TEXAS (COLLEGE-MAJOR) PARTNERSHIP
SONIC DRIVE IN OF BETHANY, OKLAHOMA (39TH) SONIC DRIVE IN OF BLYTHEVILLE #2
PARTNERSHIP SONIC DRIVE IN OF CHILLICOTHE, MISSOURI SONIC DRIVE IN OF CHANDLER,
OKLAHOMA PARTNERSHIP SONIC DRIVE IN #833, HOUSTON, CHANNELVIEW C084 SONIC DRIVE
IN OF CABOT PARTNERSHIP SONIC DRIVE IN OF CALLAWAY, FLORIDA SONIC DRIVE IN OF
DEER PARK, TEXAS PARTNERSHIP SONIC DRIVE IN #960, DAYTON, TEXAS SONIC DRIVE IN
OF DALLAS, TEXAS (FOREST LANE & GREENVILLE) PARTNERSHIP SONIC DRIVE IN OF
DALLAS, TEXAS (FT WORTH) SONIC DRIVE IN OF DALLAS, TEXAS (W. LEDBETTER DRIVE)
SONIC DRIVE IN OF GROVES, TEXAS PARTNERSHIP SONIC DRIVE IN OF GOSNELL
PARTNERSHIP SONIC DRIVE IN OF GADSDEN, ALABAMA PARTNERSHIP SONIC DRIVE IN OF
GALAX, VIRGINIA PARTNERSHIP SONIC DRIVE IN #617, HOUSTON, ALDINE H030 SONIC
DRIVE IN OF HOMER, LOUISIANA SONIC DRIVE IN #744, HOUSTON, AIRLINE H033 SONIC
DRIVE IN OF HOUSTON, TEXAS (TELEPHONE ROAD) PARTNERSHIP SONIC DRIVE IN #980,
HUMBLE, TEXAS H061 SONIC DRIVE IN #110, HOUSTON, ROSSLYN RD, H071 SONIC DRIVE IN
#1119, HOUSTON DYERSDALE H072 SONIC DRIVE IN OF HOUSTON, TEXAS (FUQUA DRIVE)
SONIC DRIVE IN #1173 HIGHLANDS, TEXAS H081 SDI OF HOUSTON, TEXAS (S POST OAK)
PARTNERSHIP SONIC DRIVE IN OF HUNTSVILLE, ALABAMA (BOB WALLACE) PARTNERSHIP
SONIC DRIVE IN OF HUNTSVILLE, ALABAMA (MEMORIAL PARKWAY) PARTNERSHIP SONIC DRIVE
IN OF HOUSTON, TEXAS (18TH & MANGUM) PARTNERSHIP SONIC DRIVE IN OF HOUSTON,
TEXAS (COPPERFIELD) PARTNERSHIP SONIC DRIVE IN OF HOUSTON, TEXAS (GESSNER ROAD)
PARTNERSHIP SONIC DRIVE IN OF CLEAR LAKE CITY, TEXAS PARTNERSHIP

Annex A-1

--------------------------------------------------------------------------------

SONIC DRIVE IN OF HOUSTON, TEXAS (SCARSDALE) PARTNERSHIP SONIC DRIVE IN OF
HOUSTON (JONES ROAD) TEXAS PARTNERSHIP SONIC DRIVE IN OF HOUSTON, TX (VETERAN'S
MEMORIAL HIGHWAY) PARTNERSHIP SONIC DRIVE IN OF HOUSTON, TEXAS (TIDWELL)
PARTNERSHIP SONIC DRIVE IN OF HOUSTON, TEXAS (BLALOCK) PARTNERSHIP SONIC DRIVE
IN OF INDEPENDENCE MISSOURI #3 SONIC DRIVE IN OF INDEPENDENCE MISSOURI (23RD &
WESTPORT) SONIC DRIVE IN OF JONESBORO, LOUISIANA PARTNERSHIP SONIC DRIVE IN
#1174, JACINTO CITY, TEXAS J025 SONIC DRIVE IN #1156, KATY, TEXAS K020 SONIC
DRIVE IN OF KANSAS CITY, KANSAS (LEAVENWORTH) SONIC DRIVE IN OF KANSAS CITY,
KANSAS (STRONG) SONIC DRIVE IN OF KANSAS CITY, MISSOURI (INDEPENDENCE AVE)
PARTNERSHIP SONIC DRIVE IN OF KANSAS CITY, KANSAS (78TH STREET) PARTNERSHIP
SONIC DRIVE IN OF LEE'S SUMMIT MISSOURI GENERAL PARTNERSHIP SONIC DRIVE IN OF
LEAVENWORTH, KANSAS SONIC DRIVE IN OF LEAGUE CITY, TEXAS PARTNERSHIP SONIC DRIVE
IN OF LYNN HAVEN, FLORIDA SONIC DRIVE IN OF LONOKE PARTNERSHIP SONIC DRIVE OF
CAMP ROBINSON PARTNERSHIP SONIC DRIVE IN OF LITTLE ROCK (ASHER) PARTNERSHIP
SONIC DRIVE IN OF LINDALE, TEXAS PARTNERSHIP SONIC DRIVE IN OF LITTLE ROCK,
ARKANSAS (WESTHAVEN DRIVE) PARTNERSHIP SONIC DRIVE IN OF MINDEN, LOUISIANA SONIC
DRIVE IN OF MONROE, LOUISIANA (#1) PARTNERSHIP SONIC DRIVE IN OF MARYVILLE,
MISSOURI SONIC DRIVE IN OF MINEOLA, TEXAS PARTNERSHIP SONIC DRIVE IN OF MOANROE,
LOUISIANA (#2) PARTNERSHIP SONIC DRIVE IN OF MANSFIELD, LOUISANA PARTNERSHIP
SONIC DRIVE IN OF MOUNTAIN GROVE, MISSOURI SONIC DRIVE IN OF MONROE, LOUISIANA
(MARTIN LUTHER) PARTNERSHIP SONIC DRIVE IN OF MONROE, LOUISIANA (STERLINGTON
ROAD) PARTNERSHIP SONIC DRIVE IN OF MAUMELLE PARTNERSHIP SONIC DRIVE IN OF
MARIANNA, FLORIDA PARTNERSHIP SONIC DRIVE IN OF MISSOURI CITY, TEXAS PARTNERSHIP
SONIC DRIVE IN, NORTHWEST OKC SONIC DRIVE IN OF NEWPORT, ARKANSAS PARTNERSHIP
SONIC DRIVE IN OF NEWCASTLE, OKLAHOMA PARTNERSHIP SONIC DRIVE IN OF NORMAN,
OKLAHOMA (EAST LINDSEY) PARTNERSHIP

Annex A-2

--------------------------------------------------------------------------------

SONIC DRIVE IN OF NORMAN, OKLAHOMA (24TH AVENUE) PARTNERSHIP SONIC DRIVE IN OF
NORMAN, OKLAHOMA (PORTER) PARTNERSHIP SONIC DRIVE IN OF NORMAN, OKLAHOMA (WEST
LINDSEY) PARTNERS SONIC DRIVE IN OF OKLAHOMA CITY, OKLAHOMA (19TH & MACARTHUR)
SONIC DRIVE IN OF OKLAHOMA CITY, OKLAHOMA ( 50th & MACARTHUR) SONIC DRIVE IN OF
OKLAHOMA CITY, OKLAHOMA (NW 63RD STREET) PARTNERSHIP SONIC DRIVE IN OF OKLAHOMA
CITY (N.W. 23RD) SONIC DRIVE IN OF OLATHE, KANSAS SONIC DRIVE IN OF OKLAHOMA
CITY, OKLAHOMA ( SE 29TH) SONIC DRIVE IN OF OZARK, MISSOURI SONIC DRIVE IN OF
OLATHE, KANSAS #2 (SANTA FE) SONIC DRIVE IN OF OKLAHOMA CITY (119TH & S WESTERN)
SDI OF PARAGOULD, ARKANSAS (KINGS HWY) PARTNERSHIP SONIC DRIVE IN OF PORT
ARTHUR, TEXAS (MEMORIAL) PARTNERSHIP SONIC DRIVE IN OF PANAMA CITY, FLORIDA
SONIC DRIVE IN OF PENSACOLA, FLORIDA (9TH AVENUE) PARTNERSHIP SDI OF PRATTVILLE,
ALABAMA (E. MAIN) PARTNERSHIP SONIC DRIVE IN OF RICHMOND, TEXAS PARTNERSHIP
SONIC DRIVE IN OF RAYTOWN, MISSOURI GENERAL PARTNERSHIP SONIC DRIVE IN OF ROLLA,
MISSOURI SONIC DRIVE IN OF OKLAHOMA CITY, OKLAHOMA (S.W. 29TH) PARTNERSHIP SDI
OF SPRINGFIELD, MISSOURI #2 PARTNERSHIP SONIC DRIVE IN OF SALEM, MISSOURI SONIC
DRIVE IN OF SUGAR CREEK, MISSOURI SONIC DRIVE IN OF ST. JOSEPH, MISSOURI #1
PARTNERSHIP SONIC DRIVE IN OF SHREVEPORT, LOUISIANA (BERT KOUNS) SONIC DRIVE IN
OF SHREVEPORT, LOUISIANA (WEST 70TH) SONIC DRIVE IN OF SHREVEPORT, LOUISIANA
(EAST 70TH) SDI OF SPRINGFIELD, MISSOURI (GLENSTONE) PARTNERSHIP SONIC DRIVE IN
OF ST. JOSEPH, MISSOURI #2 PARTNERSHIP SONIC DRIVE IN OF SHERWOOD, ARKANSAS
PARTNERSHIP SDI OF SPRINGFIELD, MISSOURI (S. CAMPBELL) PARTNERSHIP SONIC DRIVE
IN OF SULLIVAN, MISSOURI PARTNERSHIP SONIC DRIVE IN #959, TOMBALL, TEXAS T038
SONIC DRIVE IN OF TUTTLE, OKLAHOMA SDI OF TAZEWELL, VIRGINIA PARTNERSHIP SONIC
DRIVE IN OF WATONGA, OKLAHOMA PARTNERSHIP SONIC DRIVE IN OF WEST MONROE,
LOUISIANA PARTNERSHIP SONIC DRIVE IN OF WALNUT RIDGE PARTNERSHIP

Annex A-3

--------------------------------------------------------------------------------

SONIC DRIVE IN OF WINNFIELD, LOUISIANA PARTNERSHIP SONIC DRIVE IN OF WEST
MONROE, LOUISIANA (THOMAS ROAD WEST) PARTNERSHIP SONIC DRIVE IN OF WASHINGTON,
MISSOURI GENERAL PARTNERSHIP SDI OF GADSDEN, ALABAMA (MEIGHAN) PARTNERSHIP SONIC
DRIVE IN OF MONTGOMERY, ALABAMA (BELL AND VAUGHN) PARTNERSHIP SONIC DRIVE IN OF
PENSACOLA, FLORIDA (NAVY BLVD.) PARTNERSHIP SONIC DRIVE IN OF SPRINGFIELD,
MISSOURI (WEST SUNSHINE) PARTNERSHIP SONIC DRIVE IN OF HOUSTON, TEXAS (DAIRY
ASHFORD) PARTNERSHIP SDI OF MONTGOMERY, ALABAMA (MCGEHEE) PARTNERSHIP SONIC
DRIVE IN OF MONTGOMERY, ALABAMA (ATLANTA HIGHWAY) PARTNERSHIP SDI OF PANAMA CITY
BEACH, FLORIDA (THOMAS DRIVE) PARTNERSHIP SDI OF MARY ESTHER, FLORIDA
PARTNERSHIP SDI OF WEBSTER, TEXAS PARTNERSHIP SDI OF DANVILLE, KENTUCKY
(BAUGHMAN) PARTNERSHIP SDI OF DALLAS, TEXAS (WHEATLAND ROAD) PARTNERSHIP SDI OF
DALLAS, TEXAS (SPRING VALLEY) PARTNERSHIP SDI OF LEXINGTON, KENTUCKY PARTNERSHIP
SDI OF MILTON, FLORIDA PARTNERSHIP SDI OF MUSCLE SHOALS, ALABAMA PARTNERSHIP SDI
OF SHALIMAR, FLORIDA (EGLIN PARKWAY) PARTNERSHIP SDI OF UNION, MISSOURI
PARTNERSHIP SDI OF WINNSBORO, TEXAS PARTNERSHIP SDI OF HOUSTON, TEXAS
(BISSONETT) PARTNERSHIP SDI OF HOUSTON, TEXAS (WESTHEIMER) PARTNERSHIP SDI OF
KATY, TEXAS (MASON RD.) PARTNERSHIP SDI OF GEORGETOWN, KENTUCKY (LEXINGTON)
PARTNERSHIP SDI OF ATHENS, ALABAMA PARTNERSHIP SDI OF HOUSTON, TEXAS (FM 1960)
PARTNERSHIP SDI OF ALEXANDER CITY, ALABAMA PARTNERSHIP SDI OF SHREVEPORT,
LOUISIANA (STEEPLECHASE) PARTNERSHIP SDI OF COLUMBUS, GEORGIA PARTNERSHIP SDI OF
LAPORTE, TEXAS PARTNERSHIP SDI OF HUNTSVILLE, ALABAMA (PRATT) PARTNERSHIP SDI OF
NICHOLASVILLE, KENTUCKY PARTNERSHIP SDI OF OKLAHOMA CITY, OKLAHOMA (N. PENN)
PARTNERSHIP SDI OF OKLAHOMA CITY, OKLAHOMA (N.E. 23RD) PARTNERSHIP SDI OF
OKLAHOMA CITY, OKLAHOMA (S.W. GRAND) PARTNERSHIP SDI OF DALLAS, TEXAS
(GREENVILLE) PARTNERSHIP SDI OF HOUSTON, TEXAS (N. DURHAM) PARTNERSHIP SDI OF
HOUSTON, TEXAS (CROSSTIMBERS) PARTNERSHIP SDI OF AUBURN, ALABAMA (DEAN RD.)
PARTNERSHIP

Annex A-4

--------------------------------------------------------------------------------

SDI OF GULF BREEZE, FLORIDA PARTNERSHIP SDI OF LITTLE ROCK, ARKANSAS (RODNEY
PARHAM) PARTNERSHIP SDI OF MADISON, ALABAMA (SULLIVAN) PARTNERSHIP SDI OF
DALLAS, TEXAS (N.W. HIGHWAY) PARTNERSHIP SDI OF DALLAS, TEXAS (INWOOD ROAD)
PARTNERSHIP SDI OF LITTLE ROCK, ARKANSAS (CANTRELL RD.) PARTNERSHIP SDI OF
WINCHESTER, KENTUCKY PARTNERSHIP SDI OF BEREA, KENTUCKY PARTNERSHIP SDI OF
COLUMBUS, GEORGIA (EXPRESSWAY) PARTNERSHIP SDI OF HOUSTON, TEXAS (SAM HOUSTON)
PARTNERSHIP SDI OF HOUSTON, TEXAS (LITTLE YORK #2) PARTNERSHIP SDI OF HOUSTON,
TEXAS ( N. FREEWAY) PARTNERSHIP SDI OF DALLAS, TEXAS ( N. BUCKNER) PARTNERSHIP
SDI OF WILLS POINT, TEXAS PARTNERSHIP SDI OF GRAHAM, NORTH CAROLINA PARTNERSHIP
SDI OF RICHARDSON, TEXAS PARTNERSHIP SDI OF FRANKFORT, KENTUCKY PARTNERSHIP SDI
OF LANETT, ALABAMA PARTNERSHIP SDI OF OLATHE, KANSAS #3 (BLACKBOB) PARTNERSHIP
SDI OF CYPRESS, TEXAS (LOUETTA) PARTNERSHIP SDI OF PHENIX CITY, ALABAMA
PARTNERSHIP SDI OF ST JOSEPH, MISSOURI #3 PARTNERSHIP SDI OF HOUSTON, TEXAS
(GULF FREEWAY) PARTNERSHIP SDI OF FLORENCE, ALABAMA PARTNERSHIP SDI OF OPELIKA,
ALABAMA PARTNERSHIP SDI OF MOREHEAD, KENTUCKY PARTNERSHIP SDI OF RICHMOND,
KENTUCKY PARTNERSHIP SDI OF COLUMBUS, GEORGIA (FLOYD) PARTNERSHIP SDI OF WEST
MONROE, LOUISIANA (CYPRESS) PARTNERSHIP SDI OF RICHMOND, TEXAS (FM359)
PARTNERSHIP SDI OF LEE'S SUMMIT, MISSOURI (LANGSFORD) PARTNERSHIP SDI OF
COLLINSVILLE, VIRGINIA (VIRGINIA) PARTNERSHIP SDI OF DALLAS, TEXAS (PLANO)
PARTNERSHIP SDI OF ROWLETT, TEXAS (DALROCK ROAD) PARTNERSHIP SDI OF DALLAS,
TEXAS (DAVIS) PARTNERSHIP SDI OF PARIS, KENTUCKY (REINHOLD) PARTNERSHIP SDI OF
MARTINSVILLE, VIRGINIA (STARLING) PARTNERSHIP SDI OF DALLAS, TEXAS (3555 FOREST
LANE) PARTNERSHIP SDI OF LAWRENCEBURG, KENTUCKY (CROSSROAD) PARTNERSHIP SDI OF
HOUSTON, TEXAS (13310 WEST LITTLE YORK) PARTNERSHIP SDI OF DALLAS, TEXAS (12130
INWOOD ROAD) PARTNERSHIP SDI OF DECATUR, ALABAMA (6TH AVE) PARTNERSHIP SDI OF
SPRINGFIELD, MISSOURI (E REPUBLIC) PARTNERSHIP SDI OF WICHITA FALLS, TEXAS
(TAFT) PARTNERSHIP

Annex A-5

--------------------------------------------------------------------------------

SDI OF HOUSTON, TEXAS (KUYKENDAHL) PARTNERSHIP SDI OF ALBERTVILLE, ALABAMA (U.S.
HIGHWAY) PARTNERSHIP SDI OF PEARLAND, TEXAS (W BROADWAY) PARTNERSHIP SDI OF
GARLAND, TEXAS (JUPITER) PARTNERSHIP SDI OF HOUSTON, TEXAS (UVALDE) PARTNERSHIP
SDI OF HOUSTON, TEXAS (HILLCROFT) PARTNERSHIP SDI OF COOL VALLEY, MISSOURI (S
FLORISSANT) PARTNERSHIP SDI OF SPRINGFIELD, MISSOURI (EAST SUNSHINE) PARTNERSHIP
SDI OF SACHSE, TEXAS (S. HIGHWAY 78) PARTNERSHIP SDI OF MCKINNEY, TEXAS
(ELDORADO) PARTNERSHIP SDI OF CASSVILLE, MISSOURI (MAIN) PARTNERSHIP SDI OF
WICHITA FALLS, TEXAS (JACKSBORO) PARTNERSHIP SDI OF PORT ARTHUR, TEXAS (TWIN
CITY) PARTNERSHIP SDI OF LITTLE ROCK, ARKANSAS (MABELVALE) PARTNERSHIP-FORMERLY
BASELINE DR SDI OF HOUSTON, TEXAS (BARKER-CYPRESS) PARTNERSHIP SDI OF
LEAVENWORTH, KANSAS (N. 4TH ) PARTNERSHIP SDI OF WICHITA FALLS, TEXAS (SHEPPARD)
PARTNERSHIP SDI OF SHREVEPORT, LOUISIANA (KINGS HIGHWAY) PARTNERSHIP SDI OF
OKLAHOMA CITY, OKLAHOMA (N.W EXPRESSWAY) PARTNERSHIP SDI OF DARDANELLE, ARKANSAS
(UNION) PARTNERSHIP SDI OF GRANDVIEW, MISSOURI (BLUE RIDGE) PARTNERSHIP SDI OF
PERKINS, OKLAHOMA (MAIN) PARTNERSHIP SDI OF FRIENDSWOOD, TEXAS (FM 528)
PARTNERSHIP SDI OF LITTLE ROCK, ARKANSAS (STAGECOACH) PARTNERSHIP SDI OF
MISSOURI CITY, TEXAS (TEXAS PKWY) PARTNERSHIP SDI OF KANSAS CITY, MOSSOURI (BLUE
RIDGE BLVD.) PARTNERSHIP SDI OF HOUSTON, TEXAS (9221 WEST RD) PARTNERSHIP SDI OF
LEXINGTON, KENTUCKY (WINCHESTER) PARTNERSHIP SDI OF LITTLE ROCK, ARKANSAS
(BROADWAY) PARTNERSHIP SDI OF MONTGOMERY,ALABAMA (2025 CARTER HILL RD)
PARTNERSHIP SDI OF LEAGUE CITY, TEXAS (2310 FM 518 EAST) PARTNERSHIP SDI OF
FRISCO, TEXAS (7630 PRESTON RD.) PARTNERSHIP SDI OF HOUSTON, TX (101 DAIRY
ASHFORD STREET) PARTNERSHIP SDI OF GRAND PRAIRIE, TEXAS (2650 NORTH HIGHWAY 360)
PARTNERSHIP SDI OF MONTGOMERY, ALABAMA (3430 ATLANTA HIGHWAY) PARTNERSHIP SDI OF
DALLAS, TEXAS (3650 FRANKFORD ROAD) PARTNERSHIP SDI OF NORTH RICHLAND HILLS,
TEXAS (GRAPEVINE HWY) PARTNERSHIP SDI OF BEAUMONT, TEXAS (1040 S. 11TH ST)
PARTNERSHIP SDI OF DALLAS, TEXAS (9613 CLARK ROAD) PARTNERSHIP SDI OF ARLINGTON,
TEXAS (1100 NE GREEN OAKS BLVD) PARTNERSHIP

Annex A-6

--------------------------------------------------------------------------------

SDI OF SPRING, TEXAS (19764 INTERSTATE 45 N) PARTNERSHIP SDI OF HOUSTON, TEXAS
(19625 TOMBALL PKWY), PARTNERSHIP SDI OF CLARKSVILLE, TEXAS (W MAIN),
PARTNERSHIP SDI OF DALLAS, TEXAS (FERGUSON ROAD), PARTNERSHIP SDI OF GARLAND,
TEXAS (FOREST LANE), PARTNERSHIP SDI OF GARLAND, TEXAS (W. MILLER RD),
PARTNERSHIP SDI OF GARLAND, TEXAS (BROADWAY BLVD), PARTNERSHIP SDI OF GARLAND,
TEXAS (BELTLINE ROAD), PARTNERSHIP SDI OF LANCASTER, TEXAS (W PLEASANT RUN),
PARTNERSHIP SDI OF SHERMAN, TEXAS (TEXOMA PARKWAY), PARTNERSHIP SDI OF
WHITEHOUSE, TEXAS PARTNERSHIP SDI OF DEKALB, TEXAS (NE FRONT STREET),
PARTNERSHIP SDI OF STAFFORD, TEXAS (12260 SW FRWY), PARTNERSHIP SDI OF HOUSTON,
TEXAS (8404 WESTHEIMER RD), PARTNERSHIP SDI OF HOUSTON, TEXAS (5195 W 34TH ST),
PARTNERSHIP SDI OF DALLAS, TEXAS (10709 AUDELIA ROAD), PARTNERSHIP SDI OF
DALLAS, TEXAS (1330 EMPIRE CENTRAL), PARTNERSHIP SDI OF DALLAS, TEXAS (8045
FOREST LANE), PARTNERSHIP SDI OF HOUSTON, TEXAS (16710 CLAY RD), PARTNERSHIP SDI
OF STAFFORD, TEXAS (123 DULLES AVE), PARTNERSHIP SDI OF GARLAND, TEXAS (CASTLE)
PARTNERSHIP SDI OF HOUSTON, TEXAS (8504 MAIN STREET) PARTNERSHIP SDI OF
NICEVILLE, FLORIDA (HIGHWAY 20), PARTNERSHIP SDI OF DENVER, COLORADO (1300 S.
SHERIDAN BLVD) SDI OF SALT LAKE CITY, UTAH (7025 SOUTH HIGHLAND DRIVE) SDI OF
VIRGINIA BEACH, VIRGINIA (3581 HOLLAND ROAD) SDI OF HUMBLE, TEXAS (7102 WILL
CLAYTON PKWY) PARTNERSHIP SDI OF FORT WORTH, TEXAS (CLIFFORD), PARTNERSHIP SDI
OF ARLINGTON, TEXAS (3811 S. COOPER), PARTNERSHIP SDI OF HOUSTON, TEXAS (11902
BISSONNET ST), PARTNERSHIP SDI OF PORT ARTHUR, TEXAS (W. PORT ARTHUR ROAD),
PARTNERSHIP SDI OF PRINCETON, TEXAS, PARTNERSHIP SDI OF WHITE SETTLEMENT, TEXAS
(N. CHERRY LANE), PARTNERSHIP SDI OF MURPHY, TEXAS (109 W. FM 544), PARTNERSHIP
SDI OF HOUSTON, TEXAS (2000 WOLLOWBROOK MALL), PARTNERSHIP SDI OF ARLINGTON,
TEXAS (2121 E. LAMAR BLVD.), PARTNERSHIP SDI OF DESTIN, FLORIDA (34960 EMERALD
COAST PKWY), PARTNERSHIP SDI OF GARLAND, TEXAS (5020 N. GARLAND AVE),
PARTNERSHIP SDI OF DESOTO, TX (1316 W. BELT LINE), PARTNERSHIP SDI OF
FRIENDSWOOD, TEXAS (BAYBROOK MALL), PARTNERSHIP SDI OF HOUSTON, TEXAS (7470
BELLFORT) PARTNERSHIP SDI OF PENSACOLA, FLORIDA (8990 PENSACOLA BLVD),
PARTNERSHIP SDI OF TAMPA, FLORIDA (4411 W. GRANDY BLVD), PARTNERSHIP SDI OF
GARLAND, TEXAS (6202 BROADWAY BLVD.), PARTNERSHIP

Annex A-7

--------------------------------------------------------------------------------

SDI OF CYPRESS, TEXAS (26044 NW FREEWAY), PARTNERSHIP SDI OF TOMBALL, TEXAS
(26020 TOMBALL PKWY), PARTNERSHIP SDI OF RICHARDSON, TEXAS (605 SOUTH PLANO
ROAD), PARTNERSHIP SDI OF FRIENDSWOOD, TEXAS (18214 GULF FREEWAY), PARTNERSHIP

Annex A-8

--------------------------------------------------------------------------------

EXHIBIT H

LLC GUARANTY

        LLC GUARANTY (this “Guaranty”), dated as of April 23, 2003, made by each
of the parties listed on the signature pages hereof (collectively, the
“Guarantors”, and each, a “Guarantor”), in favor of the Guarantied Parties
referred to below.

W I T N E S S E T H:

        WHEREAS, Sonic Corp., a Delaware corporation (the “Borrower”), has
entered into a Credit Agreement, dated as of April 23, 2003, among the Lenders
party thereto, and Bank of America, N.A., as the Administrative Agent and L/C
Issuer (hereinafter, the “Administrative Agent”) for the Lenders (said Credit
Agreement, as it may be amended, supplemented or otherwise modified from time to
time, being the “Credit Agreement”, and capitalized terms not defined herein but
defined therein being used herein as therein defined); and

        WHEREAS, the Borrower and each of the Guarantors are members of the same
consolidated group of companies and are engaged in operations which require
financing on a basis in which credit can be made available from time to time to
the Borrower and the Guarantors, and the Guarantors will derive direct and
indirect economic benefit from the Loans and Letters of Credit under the Credit
Agreement; and

        WHEREAS, it is a condition precedent to the obligation of the Lenders to
make Loans and issue Letters of Credit under the Credit Agreement that the
Guarantors shall have executed and delivered this Guaranty; and

        WHEREAS, the Lenders, the Administrative Agent, any Affiliate of any
Lender entering into a Swap Contract (provided that such Lender was a Lender at
the time such Swap Contract was entered into) with the Borrower or any Affiliate
of the Borrower and the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document are herein referred to as
the “Guarantied Parties”;

        NOW, THEREFORE, in consideration of the premises and to induce the
Lenders to make Loans and issue Letters of Credit the Guarantors hereby agree as
follows:

        SECTION 1. Guaranty. The Guarantors hereby jointly and severally
unconditionally and irrevocably guarantee the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of, (a) the Obligations, whether now or hereafter existing and
whether for principal, interest, fees, expenses or otherwise, (b) any and all
out-of-pocket expenses (including, without limitation, expenses and counsel fees
and expenses of the Administrative Agent and the Lenders) incurred by any of the
Guarantied Parties in enforcing any rights under this Guaranty and (c) all
present and future amounts that would become due but for the operation of any
provision of Debtor Relief Laws, and all present and future accrued and unpaid
interest, including, without limitation, all post-petition interest if the
Borrower or any Guarantor voluntarily or involuntarily becomes subject to any
Debtor Relief Laws (the items set forth in clauses (a), (b) and (c) immediately
above being herein referred to as the “Guarantied Obligations”). Upon failure of
the Borrower to pay any of the Guarantied Obligations when due

1

--------------------------------------------------------------------------------

after the giving by the Administrative Agent and/or the Lenders of any notice
and the expiration of any applicable cure period in each case provided for in
the Credit Agreement and other Loan Documents (whether at stated maturity, by
acceleration or otherwise), the Guarantors hereby further jointly and severally
agree to promptly pay the same after the Guarantors’ receipt of notice from the
Administrative Agent of the Borrower’s failure to pay the same, without any
other demand or notice whatsoever, including without limitation, any notice
having been given to any Guarantor of either the acceptance by the Guarantied
Parties of this Guaranty or the creation or incurrence of any of the
Obligations. This Guaranty is an absolute guaranty of payment and performance of
the Guarantied Obligations and not a guaranty of collection, meaning that it is
not necessary for the Guarantied Parties, in order to enforce payment by the
Guarantors, first or contemporaneously to accelerate payment of any of the
Guarantied Obligations, to institute suit or exhaust any rights against any Loan
Party, or to enforce any rights against any collateral. Notwithstanding anything
herein or in any other Loan Document to the contrary, in any action or
proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if, as a result of applicable law relating to fraudulent
conveyance or fraudulent transfer, including Section 548 of Bankruptcy Code or
any applicable provisions of comparable state law (collectively, “Fraudulent
Transfer Laws”), the obligations of any Guarantor under this Section 1 would
otherwise, after giving effect to (a) all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights of subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable requirements of Law,
(ii) Section 10 hereof or (iii) any other contractual obligations providing for
an equitable allocation among such Guarantor and other Subsidiaries or
Affiliates of the Borrower of obligations arising under this Guaranty or other
guaranties of the Obligations by such parties, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under this Section 1, then the amount
of such liability shall, without any further action by such Guarantor, any
Lender, the Administrative Agent or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

        SECTION 2. Guaranty Absolute. Each Guarantor guaranties that the
Guarantied Obligations will be paid strictly in accordance with the terms of the
Credit Agreement, the Notes and the other Loan Documents, without set-off or
counterclaim, and regardless of any Applicable Law now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:

        (a)      any lack of validity or enforceability of any provision of any
other Loan Document or any other agreement or instrument relating to any Loan
Document, or avoidance or subordination of any of the Guarantied Obligations;

2

--------------------------------------------------------------------------------

        (b)      any change in the time, manner or place of payment of, or in
any other term of, or any increase in the amount of, all or any of the
Guarantied Obligations, or any other amendment or waiver of any term of, or any
consent to departure from any requirement of, the Credit Agreement, the Notes or
any of the other Loan Documents;

        (c)      any exchange, release or non-perfection of any Lien on any
Collateral for, or any release of any other Loan Party or amendment or waiver of
any term of any other guaranty of, or any consent to departure from any
requirement of any other guaranty of, all or any of the Guarantied Obligations;

        (d)      the absence of any attempt to collect any of the Guarantied
Obligations from the Borrower or from any other Loan Party or any other action
to enforce the same or the election of any remedy by any of the Guarantied
Parties;

        (e)      any waiver, consent, extension, forbearance or granting of any
indulgence by any of the Guarantied Parties with respect to any provision of any
other Loan Document;

        (f)      the election by any of the Guarantied Parties in any proceeding
under any Debtor Relief Law;

        (g)      any borrowing or grant of a security interest by the Borrower,
as debtor-in-possession, under any Debtor Relief Law; or

        (h)      any other circumstance which might otherwise constitute a legal
or equitable discharge or defense of the Borrower or any Guarantor other than
payment or performance of the Obligations.

        SECTION 3. Waiver.

        (a)      Each Guarantor hereby (i) waives (A) promptness, diligence,
notice of acceptance and any and all other notices, including, without
limitation, notice of intent to accelerate and notice of acceleration, with
respect to any of the Obligations or this Guaranty, (B) any requirement that any
of the Guarantied Parties protect, secure, perfect or insure any security
interest in or other Lien on any property subject thereto or exhaust any right
or take any action against the Borrower or any other Person or any collateral,
(C) the filing of any claim with a court in the event of receivership or
bankruptcy of the Borrower or any other Person, (D) except as otherwise provided
herein, protest or notice with respect to nonpayment of all or any of the
Guarantied Obligations, (E) the benefit of any statute of limitation, (F) all
demands whatsoever (and any requirement that demand be made on the Borrower or
any other Person as a condition precedent to such Guarantor’s obligations
hereunder), (G) all rights by which any Guarantor might be entitled to require
suit on an accrued right of action in respect of any of the Guarantied
Obligations or require suit against the Borrower or any other Guarantor or
Person, (H) any defense based upon an election of remedies by any Guarantied
Party, or (I) notice of any events or circumstances set forth in clauses (a)
through (h) of Section 2 hereof; and (ii) covenants and agrees that, except as
otherwise agreed by the parties, this Guaranty will not be discharged except
(i) by complete payment and performance of the Guarantied Obligations and any
other

3

--------------------------------------------------------------------------------

obligations of such Guarantor contained herein or (ii) as to any Guarantor, upon
the sale or other disposition of all of the Stock of such Guarantor as permitted
under the Credit Agreement.

        (b)      If, in the exercise of any of its rights and remedies, any of
the Guarantied Parties shall forfeit any of its rights or remedies, including,
without limitation, its right to enter a deficiency judgment against the
Borrower or any other Person, whether because of any Applicable Law pertaining
to “election of remedies” or the like, each Guarantor hereby consents to such
action by such Guarantied Party and waives any claim based upon such action. Any
election of remedies which results in the denial or impairment of the right of
such Guarantied Party to seek a deficiency judgment against the Borrower shall
not impair the obligation of such Guarantor to pay the full amount of the
Guarantied Obligations or any other obligation of such Guarantor contained
herein.

        (c)      In the event any of the Guarantied Parties shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or under
any of the Loan Documents, to the extent not prohibited by Applicable Law, such
Guarantied Party may bid all or less than the amount of the Guarantied
Obligations and the amount of such bid, if successful, need not be paid by such
Guarantied Party but shall be credited against the Guarantied Obligations.

        (d)      Each Guarantor agrees that notwithstanding the foregoing and
without limiting the generality of the foregoing if, after the occurrence and
during the continuance of an Event of Default, the Guarantied Parties are
prevented by Applicable Law from exercising their respective rights to
accelerate the maturity of the Guarantied Obligations, to collect interest on
the Guarantied Obligations, or to enforce or exercise any other right or remedy
with respect to the Guarantied Obligations, or the Administrative Agent is
prevented from taking any action to realize on the Collateral, such Guarantor
agrees to pay to the Administrative Agent for the account of the Guarantied
Parties, upon demand therefor, the amount that would otherwise have been due and
payable had such rights and remedies been permitted to be exercised by the
Guarantied Parties.

        (e)      Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and of each other Loan
Party, and of all other circumstances bearing upon the risk of nonpayment of the
Guarantied Obligations or any part thereof, that diligent inquiry would reveal.
Each Guarantor hereby agrees that the Guarantied Parties shall have no duty to
advise any Guarantor of information known to any of the Guarantied Parties
regarding such condition or any such circumstance. In the event that any of the
Guarantied Parties in its sole discretion undertakes at any time or from time to
time to provide any such information to any Guarantor, such Guarantied Party
shall be under no obligation (i) to undertake any investigation not a part of
its regular business routine, (ii) to disclose any information which, pursuant
to accepted or reasonable banking or commercial finance practices, such
Guarantied Party wishes to maintain as confidential, or (iii) to make any other
or future disclosures of such information or any other information to such
Guarantor.

        (f)      Each Guarantor consents and agrees that the Guarantied Parties
shall be under no obligation to marshal any assets in favor of any Guarantor or
otherwise in connection with obtaining payment of any or all of the Guarantied
Obligations from any Person or source.

4

--------------------------------------------------------------------------------

        SECTION 4. Representations and Warranties. Each Guarantor hereby
represents and warrants to the Guarantied Parties that the representations and
warranties set forth in Article 5 of the Credit Agreement as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party are true
and correct in all material respects in the manner specified in the Credit
Agreement and the Guarantied Parties shall be entitled to rely on each of them
as if they were fully set forth herein.

        SECTION 5. Amendments, Etc. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by any Guarantor herefrom shall in
any event be effective unless the same shall be in writing, approved by the
Required Lenders (or by all the Lenders where the approval of each Lender is
required under the Credit Agreement) and signed by the Administrative Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

        SECTION 6. Addresses for Notices. All notices and other communications
provided for hereunder shall be effectuated in the manner provided for in
Section 10.02 of the Credit Agreement, provided that if a notice or
communication hereunder is sent to a Guarantor, said notice shall be addressed
to such Guarantor, in care of the Borrower.

        SECTION 7. No Waiver; Remedies.

        (a)      No failure on the part of any Guarantied Party to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by Applicable Law or any of the other Loan Documents.

        (b)      No waiver by the Guarantied Parties of any default shall
operate as a waiver of any other default or the same default on a future
occasion, and no action by any of the Guarantied Parties permitted hereunder
shall in way affect or impair any of the rights of the Guarantied Parties or the
obligations of any Guarantor under this Guaranty or under any of the other Loan
Documents, except as specifically set forth in any such waiver. Any
determination by a court of competent jurisdiction of the amount of any
principal and/or interest or other amount constituting any of the Guarantied
Obligations shall be conclusive and binding on each Guarantor irrespective of
whether such Guarantor was a party to the suit or action in which such
determination was made provided that the Borrower was so a party.

        SECTION 8. Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default under the Credit Agreement, each of the
Guarantied Parties is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set-off and apply any and all
deposits (general or special (except trust and escrow accounts), time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Guarantied Party to or for the credit or the account of each Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing under this Guaranty, irrespective of whether or not such Guarantied
Party shall have made any demand under this Guaranty and although such
obligations may be contingent and unmatured; provided, however, such Guarantied
Party shall promptly notify such Guarantor and the Borrower after such set-off
and

5

--------------------------------------------------------------------------------

the application made by such Guarantied Party. The rights of each Guarantied
Party under this Section 8 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Guarantied
Party may have.

        SECTION 9. Continuing Guaranty; Transfer of Notes. This Guaranty is a
continuing guaranty and shall (i) remain in full force and effect until the
Release Date, (ii) be binding upon each Guarantor, its permitted successors and
assigns, and (iii) inure to the benefit of and be enforceable by the Guarantied
Parties and their respective successors, permitted transferees, and permitted
assigns. Without limiting the generality of the foregoing clause (iii), each of
the Guarantied Parties may assign or otherwise transfer any Note held by it or
the Guarantied Obligations owed to it to any other Person, and such other Person
shall thereupon become vested with all the rights in respect thereof granted to
such Guarantied Party herein or otherwise with respect to such of the Notes and
the Guarantied Obligations so transferred or assigned, subject, however, to
compliance with the provisions of Section 10.07 of the Credit Agreement in
respect of assignments. No Guarantor may assign any of its obligations under
this Guaranty without first obtaining the written consent of the Lenders as set
forth in the Credit Agreement.

        SECTION 10. Reimbursement. To the extent that any Guarantor shall be
required hereunder to pay a portion of the Guarantied Obligations exceeding the
greater of (a) the amount of the economic benefit actually received by such
Guarantor from the Loans and the Letters of Credit and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth at the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worths of such other Guarantors at the date
enforcement hereunder is sought. Notwithstanding anything to the contrary, each
Guarantor agrees that the Guarantied Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing its guaranty herein or effecting the rights and remedies of the
Guarantied Parties hereunder. This Section 10 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 10 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay to the Guarantied Parties the Guarantied Obligations as and
when the same shall become due and payable in accordance with the terms hereof.

        SECTION 11. Reinstatement. This Guaranty shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Loan Party for liquidation or reorganization, should any Loan Party become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any Loan
Party’s assets, and shall, to the fullest extent permitted by Applicable Law,
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligees of the Obligations or such part thereof, whether as a
“voidable preference,”“fraudulent transfer,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Guarantied
Obligations shall, to the fullest extent

6

--------------------------------------------------------------------------------

permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

        SECTION 12. GOVERNING LAW.

        (a)      THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF OKLAHOMA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH PARTY SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

        (b)      ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF OKLAHOMA
SITTING IN OKLAHOMA COUNTY, OKLAHOMA OR IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF OKLAHOMA LOCATED IN OKLAHOMA CITY, OKLAHOMA COUNTY, OKLAHOMA,
AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, THE GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE GUARANTOR, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

        SECTION 13. Waiver of Jury Trial. EACH PARTY TO THIS GUARANTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        SECTION 14. Section Titles. The Section titles contained in this
Guaranty are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Guaranty.

7

--------------------------------------------------------------------------------

        SECTION 15. Execution in Counterparts. This Guaranty may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
Guaranty.

        SECTION 16. Miscellaneous. All references herein to the Borrower or to
any Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or such Guarantor. All references to the singular shall be deemed to
include the plural where the context so requires.

        SECTION 17. Subrogation and Subordination.

        (a)     Subrogation. Notwithstanding any reference to subrogation
contained herein to the contrary, until the Release Date, each Guarantor hereby
irrevocably waives any claim or other rights which it may have or hereafter
acquire against the Borrower that arise from the existence, payment, performance
or enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of any Lender against the Borrower or any collateral which any Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract, statutes or common law, including without limitation, the
right to take or receive from the Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim or other rights. If any amount shall be paid to any
Guarantor in violation of the preceding sentence and the Guarantied Obligations
shall not have been paid in full, such amount shall be deemed to have been paid
to such Guarantor for the benefit of, and held in trust for the benefit of, the
Lenders, and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement. Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Credit Agreement and that the waiver set forth
in this Section 17 is knowingly made in contemplation of such benefits.

        (b)     Subordination. All debt and other liabilities of the Borrower to
any Guarantor (“Borrower Debt”) are expressly subordinate and junior to the
Guarantied Obligations and any instruments evidencing the Borrower Debt to the
extent provided below.

        (i)       Until the Release Date, each Guarantor agrees that it will not
request, demand, accept, or receive (by set-off or other manner) any payment
amount, credit or reduction of all or any part of the amounts owing under the
Borrower Debt or any security therefor, except as specifically allowed pursuant
to clause (ii) below;


        (ii)       Notwithstanding the provisions of clause (i) above, the
Borrower may pay to the Guarantors and the Guarantors may request, demand,
accept and receive and retain from the Borrower payments, credits or reductions
of all or any part of the amounts owing under the Borrower Debt or any security
therefor on the Borrower Debt, provided that the Borrower’s right to pay and the
Guarantors’ right to receive any such amount shall automatically and be
immediately suspended and cease (A) upon the occurrence and during the
continuance of a Default or (B) if, after taking into account the effect of such


8

--------------------------------------------------------------------------------

  payment, a Default would occur and be continuing. The Guarantors’ right to
receive amounts under this clause (ii) (including any amounts which theretofore
may have been suspended) shall automatically be reinstated at such time as the
Default which was the basis of such suspension has been cured or waived
(provided that no subsequent Default has occurred) or such earlier date, if any,
as the Administrative Agent gives notice to the Guarantors of reinstatement by
the Required Lenders, in the Required Lenders’ sole discretion;


        (iii)       If any Guarantor receives any payment on the Borrower Debt
in violation of this Guaranty, such Guarantor will hold such payment in trust
for the Lenders and will immediately deliver such payment to the Administrative
Agent; and


        (iv)       In the event of the commencement or joinder of any suit,
action or proceeding of any type (judicial or otherwise) or proceeding under any
Debtor Relief Law against the Borrower (an “Insolvency Proceeding”) and subject
to court orders issued pursuant to the Bankruptcy Code, the Guarantied
Obligations shall first be paid, discharged and performed in full before any
payment or performance is made upon the Borrower Debt notwithstanding any other
provisions which may be made in such Insolvency Proceeding. In the event of any
Insolvency Proceeding, each Guarantor will at any time prior to the payment in
full of the Obligations on the Maturity Date (A) file, at the request of any
Guarantied Party, any claim, proof of claim or similar instrument necessary to
enforce the Borrower’s obligation to pay the Borrower Debt, and (B) hold in
trust for and pay to the Guarantied Parties any and all monies, obligations,
property, stock dividends or other assets received in any such proceeding on
account of the Borrower Debt in order that the Guarantied Parties may apply such
monies or the cash proceeds of such other assets to the Obligations.


        SECTION 18. Guarantor Insolvency. Should any Guarantor voluntarily seek,
consent to, or acquiesce in the benefits of any Debtor Relief Law or become a
party to or be made the subject of any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of any Guarantied Party granted hereunder,
then, the obligations of such Guarantor under this Guaranty shall be, as between
such Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of such Guarantor to such Guarantied Party (without regard to whether
the Borrower is then in default under the Credit Agreement or whether any part
of the Guarantied Obligations is then due and owing by the Borrower to such
Guarantied Party), payable in full by such Guarantor to such Guarantied Party
upon demand, which shall be the estimated amount owing in respect of the
contingent claim created hereunder.

        SECTION 19. Rate Provision. It is not the intention of any Guarantied
Party to make an agreement violative of the laws of any applicable jurisdiction
relating to usury. Regardless of any provision in this Guaranty, no Guarantied
Party shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Highest
Lawful Rate. In no event shall any Guarantor be obligated to pay any amount in
excess of the Highest Lawful Rate. If from any circumstance the Administrative
Agent or any Guarantied Party shall ever receive, collect or apply anything of
value deemed excess interest under Applicable Law, an amount equal to such
excess shall be applied to the reduction of the

9

--------------------------------------------------------------------------------

principal amount of outstanding Loans, L/C Borrowings and any remainder shall be
promptly refunded to the payor. In determining whether or not interest paid or
payable with respect to the Guarantied Obligations, under any specified
contingency, exceeds the Highest Lawful Rate, the Guarantors and the Guarantied
Parties shall, to the maximum extent permitted by Applicable Law,
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) amortize, prorate, allocate and spread the total amount of
interest throughout the full term of such Obligations so that the interest paid
on account of such Guarantied Obligations does not exceed the Highest Lawful
Rate and/or (c) allocate interest between portions of such Guarantied
Obligations; provided that if the Guarantied Obligations are paid and performed
in full prior to the end of the full contemplated term thereof, and if the
interest received for the actual period of existence thereof exceeds the Highest
Lawful Rate, the Guarantied Parties shall refund to the payor the amount of such
excess or credit the amount of such excess against the total principal amount
owing, and, in such event, no Guarantied Party shall be subject to any penalties
provided by any laws for contracting for, charging or receiving interest in
excess of the Highest Lawful Rate.

        SECTION 20. Severability. Any provision of this Guaranty which is for
any reason prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

        SECTION 21. Guaranty Supplement. Any Subsidiary of the Borrower which
becomes a party hereto after the date hereof pursuant to Section 6.12 of the
Credit Agreement and a Guaranty Supplement shall be bound by all of the terms
and provisions of this Guaranty, and shall be a “Guarantor” for all purposes of
this Guaranty, the Credit Agreement and the other Loan Documents.

        SECTION 22. ENTIRE AGREEMENT. THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS. OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its duly authorized officer on the date first above
written.


 
 
EACH OF THE LIMITED LIABILITY
            COMPANIES SPECIFIED IN ANNEX A
           HERETO  
 
     
  By: Sonic Restaurants, Inc., Sole Manager of
each such limited liability company  
 
     
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------



ADDRESS FOR NOTICES:

101 Park Avenue
Oklahoma City, Oklahoma 73102
Fax No.:        (405) 280-7516
Phone No.:   (405) 280-7654
Attention:     Chief Financial Officer

11

--------------------------------------------------------------------------------

GUARANTY SUPPLEMENT

(LLC Guaranty)

To the Lenders under the
Credit Agreement (defined below)

Ladies and Gentlemen:

        Sonic Corp., the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer entered into that certain Credit Agreement,
dated as of April 23, 2003 (said Credit Agreement, as amended, modified and
supplemented, the “Credit Agreement”; capitalized terms used herein and not
defined herein shall have the meaning given to them in the Credit Agreement).
Pursuant to Section 6.12 of the Credit Agreement, the undersigned,
___________________________________, a limited liability company organized under
the laws of the __________________ (the “Additional Guarantor”) desires to amend
the definition of Guarantor (as the same may have been heretofore amended) set
forth in the LLC Guaranty attached hereto so that at all times from and after
the date hereof, the Additional Guarantor shall be jointly and severally liable
as set forth in the LLC Guaranty for the obligations of the Borrower under the
Credit Agreement to the extent and in the manner set forth in the LLC Guaranty.

        The undersigned is the duly elected office of Sonic Restaurants, Inc.,
sole manager of the Additional Guarantor, a Subsidiary of the Borrower, and is
duly authorized to execute and deliver this Guaranty Supplement to each of you.
The execution by the undersigned of this Guaranty Supplement shall evidence
consent to and acknowledgment and approval of the terms set forth herein and in
the LLC Guaranty. The Additional Guarantor represents and warrants that the
representations and warranties set forth in Section 4 of the LLC Guaranty as to
the Additional Guarantor are true and correct on and as of the date hereof.

        Upon execution of this Guaranty Supplement, the LLC Guaranty shall be
deemed to be amended as set forth above. Except as amended herein, the terms and
provisions of the LLC Guaranty, the Credit Agreement and the other Loan
Documents are hereby ratified, confirmed and approved in all respects.

        Any and all notices, requests, certificates and other instruments may
refer to the Credit Agreement and the LLC Guaranty without making specific
reference to this Guaranty Supplement, but nevertheless all such references
shall be deemed to include this Guaranty Supplement unless the context shall
otherwise require.

Exhibit A-1

--------------------------------------------------------------------------------

      Dated: _____________________, 20___.


 
 
[NAME OF ADDITIONAL GUARANTOR]  
 
     
  By: Sonic Restaurants, Inc., Sole Manager of
Additional Guarantor  
 
     
 
By:  
   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------












Exhibit A-2

--------------------------------------------------------------------------------

Annex A - LLC Guaranty

Limited Liability Companies SDI OF CLINTON, TENNESSEE L.C SDI OF KNOXVILLE,
TENNESSEE (MAYNARDVILLE), L.L.C. (FORMERLY HALLS, TN) SDI OF LAFOLLETTE,
TENNESSEE L.L.C SDI OF MARYVILLE, TENNESSEE (E. BROADWAY) L.C SDI OF MARYVILLE,
TENNESSEE (FOOTHILLS) L.C SDI OF OAK RIDGE, TENNESSEE L.C SDI OF KNOXVILLE,
TENNESSEE (BROADWAY) L.C SDI OF KNOXVILLE, TENNESSEE (CEDAR) L.C SDI OF
CHRISTIANSBURG, VIRGINIA L.C SDI OF PULASKI, VIRGINIA L.C SDI OF WYTHEVILLE,
VIRGINIA L.C SDI OF RADFORD, VIRGINIA L.C SDI OF BRISTOL, TENNESSEE L.C SDI OF
ELIZABETHTON, TENNESSEE L.C SDI OF JOHNSON CITY, TENNESSEE (N. ROAN) L.C SDI OF
JOHNSON CITY, TENNESSEE (MARKET) L.C SKI OF KINGSPORT, TENNESSEE L.C SDI OF
ERWIN, TENNESSEE L.C SDI OF KNOXVILLE, TENNESSEE (CHAPMAN HWY.), L.C SDI OF
KNOXVILLE, TENNESSEE (KINGSTON), L.C SDI OF GREENEVILLE, TENNESSEE, L.C SDI OF
MORRISTOWN, TENNESSEE (JOHNSON HWY.), L.C SDI OF MORRISTOWN, TENNESSEE
(CUMBERLAND), L.C SDI OF SEVIERVILLE, TENNESSEE, L.C SDI OF WHITE PINE,
TENNESSEE, L.C SDI OF LOUDON, TENNESSEE, L.C SDI OF ROGERSVILLE, TENNESSEE, L.C
SDI OF KINGSTON, TENNESSEE, L.C SDI OF KNOXVILLE, TENNESSEE (5722 KINGSTON
PIKE), L.C. (FORMERLY GORE RD.) SDI OF CHATTANOOGA, TENNESSEE, L.C SDI OF
DALTON, GEORGIA, L.C SDI OF KNOXVILLE, TENNESSEE (5101 N BROADWAY), L.C SDI OF
CHATTANOOGA, TENNESSEE (HIXON PIKE), L.C SDI OF BRISTON, VIRGINIA (OLD AIRPORT),
L.L.C SDI OF MARION, VIRGINIA (N. MAIN), L.L.C SDI OF CHATSWORTH, GEORGIA
(THIRD), L.L.C SDI OF NEWPORT, TENNESSEE (BROADWAY), L.L.C SDI OF DALLAS, TEXAS
(GARLAND ROAD), L.L.C SDI OF MARYVILLE, TENNESSEE (LAMAR ALEXANDER), L.L.C SDI
OF KNOXVILLE, TENNESSEE (OAKRIDGE), L.L.C

Annex A-1

--------------------------------------------------------------------------------

SDI OF HUNTSVILLE, ALABAMA (11606 MEMORIAL), L.L.C SDI OF EDGEWATER, COLORADO
(SHERIDAN) L.L.C SDI OF ENGLAND, ARKANSAS (FORDYCE), L.L.C SDI OF WARR ACRES,
OKLAHOMA (5750 NW EXPRESSWAY), L.L.C SDI OF MADISON, ALABAMA (7871 HIGHWAY 72
WEST), L.L.C SDI OF CHATTANOOGA, TENNESSEE (7420 E. BRAINERD), L.L.C SDI OF
MCLOUD, OKLAHOMA (BROADWAY), L.L.C SDI OF KANSAS CITY, MISSOURI (BANNISTER),
L.L.C SDI OF SPRINGFIELD, MO (2605 W REPUBLIC), L.L.C SDI OF PENSACOLA, FLORIDA
(1719 E NINE MILE RD) L.L.C SDI OF KNOXVILLE, TENNESSEE (4470 WESTERN), L.L.C
SDI OF SHERWOOD, ARKANSAS (KIEHEL), L.L.C SDI OF KINGSPORT, TENNESSEE (3845 FORT
HENRY), L.L.C SDI OF OLATHE, KANSAS (E 119TH STREET), L.L.C SDI OF SHERWOOD,
ARKANSAS (8601 HIGHWAY 107), L.L.C SDI OF LEXINGTON, KY (E. NEW CIRCLE ROAD),
L.L.C SDI OF LAFAYETTE, COLORADO (WANEKA), L.L.C SDI OF OKLAHOMA CITY, OKLAHOMA
(5901 W. RENO), L.L.C SDI OF CARLISLE, ARKANSAS (N. BANKHEAD), L.L.C SDI OF
DENVER, COLORADO (2720 W ALAMEDA), L.L.C SDI OF ONEIDA, TENNESSEE (N ALBERTA),
L.L.C SDI OF WARTBURG, TENNESSEE (MORGAN COUNTY HWY), L.L.C SDI OF HUNTSVILLE,
ALABAMA (JORDAN LANE, NW), L.L.C SDI OF BRISTOL, TENNESSEE (2709 W STATE
STREET), L.L.C SDI OF MONTGOMERY, ALABAMA (1901 COLISEUM BLVD), L.L.C SDI OF
NICHOLASVILLE, KENTUCKY (120 BELLERIVE BOULEVARD), L.L.C SDI OF BELLEVUE,
NEBRASKA (CORNHUSKER), L.L.C SONIC DRIVE- IN OF BIXBY, OK, L.L.C SONIC DRIVE- IN
OF BROKEN ARROW, GARNETT, L.L.C SONIC DRIVE- IN, CATOOSA, OKLAHOMA, L.L.C SONIC
DRIVE- IN, SAND SPRINGS, OKLAHOMA, L.L.C SONIC DRIVE- IN, TULSA, S. UTICA, L.L.C
SONIC DRIVE- IN, TULSA, 59TH & LEWIS, L.L.C SONIC DRIVE- IN, TULSA, 129TH E.
AVENUE, L.L.C SONIC DRIVE- IN, TULSA, E. 31ST STREET, L.L.C SONIC DRIVE- IN,
TULSA, S. HARVARD, L.L.C SONIC DRIVE- IN, WAGONER, OK, L.L.C SONIC DRIVE- IN,
BROKEN ARROW, OK, L.L.C SONIC DRIVE- IN, BROKEN ARROW, W. NEW ORLEANS, L.L.C
SONIC DRIVE- IN, BROKEN ARROW, E. KENOSHA, L.L.C SONIC DRIVE- IN, CLEVELAND,
OKLAHOMA, L.L.C SONIC DRIVE- IN, CHOCTAW, OK, L.L.C SONIC DRIVE- IN, DRUMRIGHT,
OKLAHOMA, L.L.C SONIC DRIVE- IN OF JENKS, L.L.C

Annex A-2

--------------------------------------------------------------------------------

SONIC DRIVE- IN, MUSKOGEE, OKMULGEE ST., L.L.C SONIC DRIVE- IN, MUSKOGEE, YORK,
L.L.C SONIC DRIVE- IN OF OWASSO, L.L.C SONIC DRIVE- IN, SAPULPA, L.L.C SONIC
DRIVE- IN OF WESTBANK, L.L.C SONIC DRIVE- IN, TULSA E. 71ST STREET, L.L.C SONIC
DRIVE- IN, TULSA, E. 91ST STREET, L.L.C SONIC DRIVE- IN, TULSA, 11TH STREET,
L.L.C SONIC DRIVE- IN, TULSA, HYDE PARK, L.L.C SONIC DRIVE- IN, TULSA, LEWIS,
L.L.C SONIC DRIVE- IN, TULSA, 16TH STREET, L.L.C SONIC DRIVE- IN, TULSA, 51ST
STREET, L.L.C SONIC DRIVE- IN, TULSA, BROOKSIDE, L.L.C SONIC DRIVE- IN, TULSA,
HUNTERS GLEN, L.L.C SONIC DRIVE- IN, GLENPOOL, L.L.C SONIC DRIVE- IN, TULSA,
UNION, L.L.C SONIC DRIVE- IN, MUSKOGEE, CHANDLER, L.L.C SONIC DRIVE- IN,
CHOUTEAU, L.L.C SDI OF COLUMBUS, GEORGIA (5586 MILGEN ROAD), L.L.C SDI OF
VIRGINIA BEACH, VIRGINIA (WESLEYAN), L.L.C SDI OF FLORENCE, ALABAMA (2841
FLORENCE BLVD.), L.L.C SDI OF SALEM, VIRGINIA (830 W. MAIN STREET), L.L.C SDI OF
GOLDEN, COLORADO (17191 S. GOLDEN), L.L.C SDI OF MIDVALE, UTAH (FORT UNION),
L.L.C SDI OF OLATHE, KANSAS (13730 S. BLACKBOB RD), L.L.C SDI OF KANSAS CITY,
MISSOURI (1214 EMANUEL CLEAVER II BLVD), L.L.C SDI OF SANDY, UTAH (STATE), L.L.C
SDI OF OVERLAND, MISSOURI (PAGE), L.L.C SDI OF TULSA, OK (S. MEMORIAL DRIVE),
L.L.C SDI OF LITTLE ROCK, ARKANSAS (ARCH STREET PIKE), L.L.C SDI OF CHESAPEAKE,
VIRGINIA (BATTLEFIELD BLVD NORTH), L.L.C SDI OF RAYTOWN, MISSOURI (9014 E 350
HWY), L.L.C SDI OF OVERLAND PARK, KANSAS (13485 SWITZER RD) L.L.C SDI OF KANSAS
CITY, MISSOURI (822 WESTPORT RD) L.L.C SDI OF VIRGINIA BEACH, VIRGINIA (NIMMO
PKWY), L.L.C SDI OF DALTON, GEORGIA (1369 W WALNUT AVE), L.L.C SDI OF
FLORISSANT, MISSOURI (LINDBERGH), L.L.C SDI OF OKLAHOMA CITY, OKLAHOMA (7640 N.
MAY), L.L.C SDI OF ST. PETERS, MISSOURI (MID RIVERS MALL), L.L.C SDI OF OMAHA,
NEBRASKA (5214 N. 30TH), L.L.C SDI OF OKLAHOMA CITY, OKLAHOMA (5625 N WESTERN
AVE), L.L.C SDI OF TULSA, OKLAHOMA (10901 E. 41ST STREET), L.L.C SDI OF
SUGARLAND, TEXAS (11511 S HWY 6), PARTNERSHIP SDI OF EL DORADO, KANSAS (WEST
CENTRAL), L.L.C

Annex A-3

--------------------------------------------------------------------------------

SDI OF HUTCHINSON, KANSAS (EAST 4TH), L.L.C SDI OF HAYESNILLE, KANSAS (EAST
GRAND), L.L.C SDI OF KINGMAN, KANSAS (EAST AVENUE), L.L.C SDI OF MCPHERSON,
KANSAS (EAST KANSAS), L.L.C SDI OF MULVANE, KANSAS (SE LOUIS), L.L.C SDI OF PARK
CITY, KANSAS (BROADWAY), L.L.C SDI OF WICHITA, KANSAS (S. WEST STREET), L.L.C
SDI OF WICHITA, KANSAS (S. OLIVER), L.L.C SDI OF WICHITA, KANSAS (N. BROADWAY),
L.L.C SDI OF WICHITA, KANSAS (S. SENECA), L.L.C SDI OF WICHITA, KANSAS (E.
HARRY), L.L.C SDI OF WICHITA, KANSAS (N. WOODLAWN), L.L.C SDI OF WICHITA, KANSAS
(W. PAWNEE), L.L.C SDI OF WICHITA, KANSAS (E. CENTRAL), L.L.C SDI OF WICHITA,
KANSAS (S. BROADWAY), L.L.C SDI OF WICHITA, KANSAS (W. 21ST), L.L.C SDI OF
GODDARD, KANSAS (W. HIGHWAY 54), L.L.C SDI OF ROSEHILL, KANSAS, L.L.C SDI OF
ANDOVER, KANSAS, L.L.C SDI OF HUTCHINSON, KANSAS (E. 30TH), L.L.C SDI OF
WICHITA, KANSAS (W. MAPLE), L.L.C SDI OF HESSTON, KANSAS (E. LINCOLN), L.L.C SDI
OF ROANOKE, VIRGINIA (3755 BRAMBLETON AVE),L.L.C SDI OF MONROE, LOUISIANA (4207
PECANLAND),L.L.C SDI OF DANDRIDGE, TENNESSEE (HIGHWAY 92 S), L.L.C SDI OF
DENVER, COLORADO (2611 S. BROADWAY), L.L.C SDI OF DRAPER, UTAH (267 E. 12300
SOUTH), L.L.C SDI OF CHESTERFIELD, MISSOURI (CHESTERFIELD AIRPORT ROAD), L.L.C
SDI OF TULSA, OKLAHOMA (7021 S. MEMORIAL DRIVE), L.L.C SDI OF ST. LOUIS,
MISSOURI (85 S. COUNTY CENTER WAY), L.L.C SDI OF AUBURN, ALABAMA (1703 S.
COLLEGE), L.L.C SDI OF OMAHA, NEBRASKA (14598 W. MAPLE), L.L.C SDI OF SAINT
LOUIS, MISSOURI (44 W. COUNTY CENTER), L.L.C SDI OF OKLAHOMA CITY, OKLAHOMA
(1901 NW EXPRESSWAY), L.L.C SDI OF LEXINGTON, KENTUCKY (3401 NICHOLASVILLE),
L.L.C SDI OF BRECKENRIDGE HILLS, MISSOURI (9760 SAINT CHARLES ROCK), L.L.C SDI
OF OMAHA, NEBRASKA (S. 108TH), L.L.C SDI OF ARVADA, COLORADO (SHERIDAN BLVD),
L.L.C SDI OF SALT LAKE CITY, UTAH (85 E. 1300 S.), L.L.C SDI OF CHESAPEAKE,
VIRGINIA (969 PROVIDENCE RD), L.L.C SDI OF KNOXVILLE, TENNESSEE (2742 SCHAAD
RD.), L.L.C SDI OF GRAVEL RIDGE, ARKANSAS (HIGHWAY 107), L.L.C SDI OF
CHATTANOOGA, TENNESSEE (4407 HIGHWAY 58), L.L.C SDI OF TULSA, OKLAHOMA (1919 S.
MEMORIAL DR), L.L.C

Annex A-4

--------------------------------------------------------------------------------

SDI OF WICHITA, KANSAS (355 S. GREENWICH RD.), L.L.C

Annex A-5